Exhibit 10.1
CONFIDENTIAL TREATMENT
EXECUTION COPY
[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED FROM PUBLIC FILING PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S. SECURITIES AND EXCHANGE COMMISSION.
THE OMITTED INFORMATION, WHICH HAS BEEN IDENTIFIED WITH THE SYMBOL “[***],” HAS
BEEN FILED SEPARATELY WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION PURSUANT
TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.
CREDIT AGREEMENT
by and among

CALGON CARBON CORPORATION,

as Borrower,

THE GUARANTORS PARTY HERETO,

THE LENDERS PARTY HERETO,

And

FIRST COMMONWEALTH BANK, as Agent,

Dated May 8, 2009
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT

         
ARTICLE I CERTAIN DEFINITIONS
    1  
 
       
SECTION 1.1 Certain Definitions
    1  
SECTION 1.2 Construction
    24  
SECTION 1.3 Accounting Principles
    25  
 
       
ARTICLE II REVOLVING CREDIT AND SWING LOAN FACILITIES
    25  
 
       
SECTION 2.1 Revolving Credit Commitments and Swing Loan Commitments
    25  
SECTION 2.2 Nature of Lenders’ Obligations with Respect to Revolving Credit
Loans
    26  
SECTION 2.3 Commitment Fees
    26  
SECTION 2.4 Revolving Credit Loan Requests; Swing Loan Requests
    27  
SECTION 2.5 Making Revolving Credit Loans and Swing Loans
    27  
SECTION 2.6 Revolving Credit Notes
    28  
SECTION 2.7 Swing Loan Note
    28  
SECTION 2.8 Borrowings to Repay Swing Loans
    28  
SECTION 2.9 Letter of Credit Subfacility
    28  
SECTION 2.10  Increase in Revolving Credit Commitment
    34  
 
       
ARTICLE III TERM LOANS
    35  
 
       
SECTION 3.1 Term Loan Commitments
    35  
SECTION 3.2 Nature of Lenders’ Obligations with Respect to Term Loans
    36  
SECTION 3.3 Term Loan Principal Payments
    36  
SECTION 3.4 Term Loan Notes
    36  
 
       
ARTICLE IV INTEREST RATES
    36  
 
       
SECTION 4.1 Interest Rate Options
    36  
SECTION 4.2 Interest Periods
    36  
SECTION 4.3 Interest After Default
    37  
SECTION 4.4 Euro-Rate Unascertainable; Illegality; Increased Costs; Deposits Not
Available
    37  
SECTION 4.5 Selection of Interest Rate Options
    38  
SECTION 4.6 Computation of Interest and Fees; Retroactive Adjustments of
Applicable Margin
    39  
 
       
ARTICLE V PAYMENTS
    39  
 
       
SECTION 5.1 Payments
    39  
SECTION 5.2 Pro Rata Treatment of Lenders
    40  
SECTION 5.3 Interest Payment Dates
    40  
SECTION 5.4 Voluntary Prepayments and Reduction of Commitment
    40  
SECTION 5.5 Mandatory Prepayments and Reduction of Commitment
    42  
SECTION 5.6 Additional Compensation in Certain Circumstances
    42  

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT

         
ARTICLE VI REPRESENTATIONS AND WARRANTIES
    44  
 
       
SECTION 6.1 Organization and Qualification
    44  
SECTION 6.2 Capitalization and Ownership
    44  
SECTION 6.3 Subsidiaries
    44  
SECTION 6.4 Power and Authority
    45  
SECTION 6.5 Validity and Binding Effect
    45  
SECTION 6.6 No Conflict
    45  
SECTION 6.7 Litigation
    45  
SECTION 6.8 Title to Properties
    46  
SECTION 6.9 Financial Statements
    46  
SECTION 6.10 Use of Proceeds; Margin Stock
    46  
SECTION 6.11 Full Disclosure
    47  
SECTION 6.12 Taxes
    47  
SECTION 6.13 Consents and Approvals
    47  
SECTION 6.14 No Event of Default; Compliance with Instruments
    48  
SECTION 6.15 Patents, Trademarks, Copyrights, Licenses, Etc
    48  
SECTION 6.16 Security Interests
    48  
SECTION 6.17 Status of the Pledged Collateral
    49  
SECTION 6.18 Insurance
    49  
SECTION 6.19 Compliance with Laws
    49  
SECTION 6.20 Material Contracts; Burdensome Restrictions
    49  
SECTION 6.21 Investment Companies; Regulated Entities
    49  
SECTION 6.22 Plans and Benefit Arrangements
    49  
SECTION 6.23 Employment Matters
    51  
SECTION 6.24 Environmental Matters and Safety Matters
    51  
SECTION 6.25 Senior Debt Status
    53  
SECTION 6.26 Anti-Terrorism Laws
    53  
SECTION 6.27 Solvency
    54  
SECTION 6.28 Common Enterprise
    55  
SECTION 6.29 Brokers; Commissions
    55  
 
       
ARTICLE VII CONDITIONS PRECEDENT
    55  
 
       
SECTION 7.1 Initial Loan
    56  
SECTION 7.2 All Extensions of Credit
    59  
 
       
ARTICLE VIII AFFIRMATIVE COVENANTS
    59  
 
       
SECTION 8.1 Preservation of Existence, Etc
    60  
SECTION 8.2 Payment of Liabilities, Including Taxes, Etc
    60  
SECTION 8.3 Maintenance of Insurance and Bonds
    61  
SECTION 8.4 Maintenance of Properties and Leases
    61  
SECTION 8.5 Maintenance of Patents, Trademarks, Etc
    61  
SECTION 8.6 Visitation Rights
    62  
SECTION 8.7 Keeping of Records and Books of Account
    62  
SECTION 8.8 Plans and Benefit Arrangements
    62  
SECTION 8.9 Compliance with Laws
    62  

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 2 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT

         
SECTION 8.10 Use of Proceeds
    63  
SECTION 8.11 Subordination of Intercompany Loans
    63  
SECTION 8.12 Tax Shelter Regulations
    63  
SECTION 8.13 Anti-Terrorism Laws
    63  
SECTION 8.14 Interest Rate Protection
    63  
SECTION 8.15 Deposit Accounts
    64  
SECTION 8.16 Additional Collateral; Further Assurances
    64  
 
       
ARTICLE IX NEGATIVE COVENANTS
    65  
 
       
SECTION 9.1 Indebtedness
    65  
SECTION 9.2 Liens
    66  
SECTION 9.3 Guaranties
    67  
SECTION 9.4 Loans and Investments
    67  
SECTION 9.5 Dividends and Related Distributions
    68  
SECTION 9.6 Liquidations, Mergers, Consolidations, Acquisitions
    69  
SECTION 9.7 Dispositions of Assets or Subsidiaries
    69  
SECTION 9.8 Affiliate Transactions
    70  
SECTION 9.9 Subsidiaries, Partnerships and Joint Ventures
    70  
SECTION 9.10 Continuation of or Change in Business
    71  
SECTION 9.11 Plans and Benefit Arrangements
    71  
SECTION 9.12 Fiscal Year
    72  
SECTION 9.13 Swap Agreements
    72  
SECTION 9.14 Sale and Leaseback Transactions
    72  
SECTION 9.15 Changes in Material Documents
    72  
SECTION 9.16 Capital Expenditures
    72  
SECTION 9.17 Minimum Interest Coverage Ratio
    72  
SECTION 9.18 Maximum Leverage Ratio
    73  
SECTION 9.19 Minimum Net Worth
    73  
SECTION 9.20 Negative Pledges
    73  
 
       
ARTICLE X REPORTING REQUIREMENTS
    73  
 
       
SECTION 10.1 Quarterly Financial Statements
    74  
SECTION 10.2 Annual Financial Statements
    74  
SECTION 10.3 Certificate of the Borrower
    74  
SECTION 10.4 Notice of Default
    75  
SECTION 10.5 Notice of Litigation
    75  
SECTION 10.6 Certain Events
    75  
SECTION 10.7 Budgets, Other Reports and Information
    75  
SECTION 10.8 Tax Shelter Provisions
    76  
SECTION 10.9 Notices Regarding Plans and Benefit Arrangements; Certain Events
    76  
SECTION 10.10 Notices of Involuntary Termination and Annual Reports
    77  
SECTION 10.11 Notice of Voluntary Termination
    77  
SECTION 10.12 Notice of Contamination or Environmental Complaint
    77  

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 3 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT

         
ARTICLE XI DEFAULT
    77  
 
       
SECTION 11.1 Events of Default
    77  
SECTION 11.2 Consequences of Event of Default
    80  
SECTION 11.3 Notice of Sale
    83  
 
       
ARTICLE XII THE AGENT
    83  
 
       
SECTION 12.1 Appointment
    83  
SECTION 12.2 Delegation of Duties
    83  
SECTION 12.3 Nature of Duties; Independent Credit Investigation
    84  
SECTION 12.4 Actions in Discretion of Agent; Instructions From the Lenders
    84  
SECTION 12.5 Reimbursement and Indemnification of the Agent by the Loan Parties
    85  
SECTION 12.6 Exculpatory Provisions; Limitation of Liability
    85  
SECTION 12.7 Reimbursement and Indemnification of Agent by Lenders
    86  
SECTION 12.8 Reliance by Agent
    86  
SECTION 12.9 Notice of Default
    87  
SECTION 12.10 Notices
    87  
SECTION 12.11 Lenders in Their Individual Capacities; Agent in its Individual
Capacity
    87  
SECTION 12.12 Holders of Notes
    87  
SECTION 12.13 Equalization of Lenders
    87  
SECTION 12.14 Successor Agent
    88  
SECTION 12.15 Agent’s Fee
    88  
SECTION 12.16 Availability of Funds
    88  
SECTION 12.17 Calculations
    89  
SECTION 12.18 No Reliance on Agent’s Customer Identification Program
    89  
SECTION 12.19 Beneficiaries
    89  
 
       
ARTICLE XIII MISCELLANEOUS
    89  
 
       
SECTION 13.1 Modifications, Amendments or Waivers
    89  
SECTION 13.2 No Implied Waivers; Cumulative Remedies; Writing Required
    90  
SECTION 13.3 Reimbursement and Indemnification of Lenders by the Borrower; Taxes
    91  
SECTION 13.4 Holidays
    92  
SECTION 13.5 Funding by Branch, Subsidiary or Affiliate
    92  
SECTION 13.6 Notices
    92  
SECTION 13.7 Severability
    93  
SECTION 13.8 Governing Law
    93  
SECTION 13.9 Prior Understanding
    93  
SECTION 13.10 Duration; Survival
    94  
SECTION 13.11 Successors and Assigns
    94  
SECTION 13.12 Confidentiality
    95  
SECTION 13.13 Counterparts
    96  

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 4 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT

         
SECTION 13.14 Agent’s or Lender’s Consent
    96  
SECTION 13.15 Intentionally Omitted
    96  
SECTION 13.16 CONSENT TO FORUM; WAIVER OF JURY TRIAL
    96  
SECTION 13.17 Certifications From Lenders and Participants
    97  

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 5 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT

      ANNEXES, SCHEDULES AND EXHIBITS
 
   
Annex I
  - Pricing Grid-Applicable Margins and Fees Based on Leverage Ratio
Annex II
  - Commitments of Lenders and Addresses for Notices
 
   
Schedule 6.1
  - Organization and Jurisdiction
Schedule 6.2
  - Capitalization and Ownership
Schedule 6.3
  - Subsidiaries
Schedule 6.7
  - Litigation
Schedule 6.8
  - Title to Properties
Schedule 6.13
  - Consents and Approvals
Schedule 6.15
  - Material, Patents, Trademarks, Copyrights, Licenses, Etc.
Schedule 6.16
  - Security Interests
Schedule 6.17
  - Status of the Pledged Collateral
Schedule 6.18
  - Insurance
Schedule 6.20
  - Material Contracts; Burdensome Restrictions
Schedule 6.22
  - Plans and Benefit Arrangements
Schedule 6.24
  - Environmental Matters and Safety Matters
Schedule 7.1
  - Continuing Obligations
Schedule 9.1
  - Existing Indebtedness
Schedule 9.2
  - Existing Liens
Schedule 9.4
  - Existing Investments
Schedule 9.16
  - Capital Plan
 
   
Exhibit A
  - Form of Assignment and Assumption Agreement
Exhibit B
  - Form of Guarantor Joinder
Exhibit C-1
  - Form of Revolving Credit Note
Exhibit C-2
  - Form of Swing Loan Note
Exhibit C-3
  - Form of Term Note
Exhibit D
  - Form of Borrowing Request
Exhibit E
  - Form of Compliance Certificate

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
CREDIT AGREEMENT
     THIS CREDIT AGREEMENT, dated May 8, 2009, and made by and among CALGON
CARBON CORPORATION, a Delaware corporation (the “Borrower”), each of the
Guarantors (as hereinafter defined), the Lenders (as hereinafter defined), and
FIRST COMMONWEALTH BANK, a Pennsylvania state bank, in its capacity as
administrative and collateral agent for the Lenders hereunder (in such capacity,
the “Agent”), as an Issuing Bank and Swing Loan Lender.
BACKGROUND
     A. The Borrower and the other Loan Parties have requested the Lenders to
provide a revolving credit facility to the Borrower in a maximum principal
amount of $100,000,000, with a term out of up to $50,000,000.
     B. The revolving credit facility shall be used to assist in financing the
acquisition or retirement of the Convertible Notes (as defined below), refinance
the Borrower’s existing indebtedness, and to provide for general corporate
purposes including working capital financing, letters of credit, permitted
acquisitions and capital expenditures.
     C. The Lenders are willing to provide such credit upon the terms and
conditions hereinafter set forth.
     NOW, THEREFORE, the parties hereto, in consideration of their mutual
covenants and agreements hereinafter set forth and intending to be legally bound
hereby, covenant and agree as follows:
ARTICLE I
CERTAIN DEFINITIONS
          SECTION 1.1 Certain Definitions. In addition to words and terms
defined elsewhere in this Agreement, the following words and terms shall have
the following meanings, respectively, unless the context hereof clearly requires
otherwise:
     “Affiliate” as to any Person means any other Person (a) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (b) which beneficially owns or holds 5% or more of any class of the
voting or other equity interests of such Person, or (c) 5% or more of any class
of voting interests or other equity interests of which is beneficially owned or
held, directly or indirectly, by such Person.
     “Agent” has the meaning given to such term in the preamble of this
Agreement and shall extend to all permitted successors and assigns of such
Person.
     “Agent’s Fee” has the meaning assigned to that term in Section 12.15.
     “Agent’s Letter” has the meaning assigned to that term in Section 12.15.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
     “Agreement” means this Credit Agreement, as the same may be amended,
modified or supplemented from time to time, including all annexes, schedules and
exhibits hereto.
     “Ancillary Mortgage Documents” means all documents, instruments,
agreements, endorsements, policies and certificates requested by the Agent and
customarily delivered by any property owner in connection with a mortgage
financing. Without limiting the generality of the foregoing, examples of
Ancillary Mortgage Documents would include insurance policies or certificates
regarding any collateral, title insurance policies, lien searches, flood
insurance certifications, environmental reports, opinions of counsel, and the
like.
     “Annual Statements” has the meaning assigned to that term in Section 6.9.
     “Anti-Terrorism Laws” means any Laws relating to terrorism or money
laundering, including Executive Order No. 13224, and the USA Patriot Act.
     “Applicable Commitment Fee Rate” means the percentage rate per annum based
on the Leverage Ratio then in effect according to the pricing grid on Annex I
below the heading “Commitment Fee.” Any change in the Applicable Commitment Fee
Rate shall be based upon the financial statements and Compliance Certificates
provided pursuant to Section 10.1 and Section 10.2 and shall become effective on
the date such financial statements are due in accordance with Section 10.3.
Notwithstanding anything to the contrary contained herein, the Applicable
Commitment Fee Rate during the period from the Closing Date through the date on
which the Compliance Certificate with respect to the quarter ended September 30,
2009 is due, shall not be less than 0.50%. Notwithstanding anything to the
contrary contained in this definition, the determination of the Applicable
Commitment Fee Rate for any period shall be subject to the provisions of
Section 4.6(b).
     “Applicable Margin” means the percentage margin to be added to the related
Interest Rate Option based on the Leverage Ratio then in effect, as set forth on
the pricing grid on Annex I below the “Base Rate Margin” or “Euro-Rate Margin”
heading, as applicable; provided that, any change in the Applicable Margin shall
be based upon the financial statements and Compliance Certificates provided
pursuant to Section 10.1 and Section 10.2 and shall become effective on the date
such financial statements are due in accordance with Section 10.3.
Notwithstanding anything to the contrary contained herein, the Applicable Margin
during the period from the Closing Date through the date on which the Compliance
Certificate with respect to the quarter ended September 30, 2009 is due, shall
not be less than (i) 3.00% for the Euro-Rate and (ii) 0.25% for the Base Rate,
as applicable. Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Margin for any period shall be
subject to the provisions of Section 4.6(b).
     “Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement by and among a Purchasing Bank, a Transferor Lender and the Agent, as
Agent and on behalf of the remaining Lenders, in substantially the form of
Exhibit A hereto.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 2 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
     “Authorized Financial Officer” of any Person means the chief financial
officer, vice-president-finance or treasurer of such Person or, if there is no
chief financial officer, vice-president-finance or treasurer of such Person, a
vice president or other officer of such Person, designated by such Person as
being a financial officer authorized to deliver and certify financial
information on behalf of the Loan Parties required hereunder.
     “Authorized Officer” means those individuals, designated by written notice
to the Agent from the Borrower, authorized to execute notices, reports and other
documents on behalf of the Loan Parties required hereunder. The Borrower may
amend such list of individuals from time to time by giving written notice of
such amendment to the Agent.
     “Banking Services” means each and any of the following bank services
provided to any Loan Party by a Cash Management Bank, (a) commercial credit
cards, (b) stored value cards and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts, BACS facilities (Bank Automated
Clearing), check encashment and interstate depository network services).
     “Banking Services Obligations” of the Loan Parties means any and all
obligations of the Loan Parties, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) to a Cash
Management Bank in connection with Banking Services.
     “Base Rate” means, for any day, a fluctuating per annum rate of interest
equal to the highest of (a) the interest rate per annum announced from time to
time by the Agent at its Principal Office as its then prime rate, which rate may
not be the lowest rate then being charged commercial borrowers by the Agent,
(b) the Federal Funds Effective Rate plus 3.00%, and (c) the Daily LIBOR Rate
plus 2.75%.
     “Base Rate Option” means, for any Borrowing Tranche or other Obligation for
which the Base Rate Option applies, the Base Rate plus the Applicable Margin.
     “Belgium Economic Development Project” means improvements to the Borrower’s
Belgian plant, also known as Feluy Phases I and II.
     “Benefit Arrangement” means at any time an “employee benefit plan,” within
the meaning of Section 3(3) of ERISA, which is neither a Plan nor a
Multiemployer Plan and which is maintained, sponsored or otherwise contributed
to by any member of the ERISA Group.
     “Blocked Person” has the meaning assigned to such term in Section 6.26.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” has the meaning given to such term in the preamble of this
Agreement and shall extend to all permitted successors and assigns of such
Person.
     “Borrower on a Consolidated Basis” means the consolidation of the Borrower
and its Subsidiaries in accordance with GAAP.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 3 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
     “Borrowing Date” means, with respect to any Loan, the date for the making
thereof or the renewal or conversion thereof at or to the same or a different
Interest Rate Option, which shall be a Business Day.
     “Borrowing Tranche” means specified portions of Loans outstanding as
follows: (a) any Loans to which a Euro-Rate Option applies which become subject
to the same Interest Rate Option under the same Loan Request by the Borrower and
which have the same Interest Period shall constitute one Borrowing Tranche; and
(b) all Loans to which a Base Rate Option applies shall constitute one Borrowing
Tranche.
     “Business Day” means any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required to be closed for
business in Pittsburgh, Pennsylvania, and if the applicable Business Day relates
to any Loan to which the Euro-Rate Option applies, such day must also be a day
on which dealings are carried on in the London interbank market.
     “Capital Expenditures” means, without duplication, any expenditure or
commitment to expend money for any purchase or other acquisition of any asset
which would be classified as a fixed or capital asset on a balance sheet of the
Borrower on a Consolidated Basis prepared in accordance with GAAP including,
without limitation, Capital Lease Obligations.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
     “Capital Plan” means the planned expansion, maintenance and other projects,
as further described in Schedule 9.16 hereto.
     “Cash Collateralize” means to pledge and deposit with or deliver to the
Agent, for the benefit of the Issuing Bank and the Lenders, as collateral for
the aggregate undrawn face amount of outstanding Letters of Credit, cash or
deposit account balances pursuant to documentation in form and substance
reasonably satisfactory to the Agent and the Issuing Bank (which documents are
hereby consented to by the Lenders).
     “Cash Management Bank” means any Person that, at the time it enters into an
agreement to provide Banking Services, is a Lender or an Affiliate of a Lender.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 4 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
     “Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower or
(b) such time as (i) a “person” or “group” (within the meaning of Sections 13(d)
and 14(d)(2) of the Exchange Act) who, at the time of the execution of this
Agreement, does not own 5% or more of the Equity Interests of the Borrower,
becomes the ultimate “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act) of Equity Interests representing more than 20% of the total voting
power of the Equity Interests of the Borrower on a fully diluted basis, (ii) the
occupation of a majority of the seats (other than vacant seats) on the Board of
Directors of the Borrower by Persons who were neither (A) nominated by the Board
of Directors of the Borrower nor (B) appointed by directors so nominated,
(iii) the merger or consolidation of the Borrower with or into another Person,
or the merger or consolidation of another Person with and into the Borrower,
with the effect that, immediately after such transaction, the stockholders of
the Borrower immediately prior to such transaction hold less than 50% of the
Equity Interests of the Person surviving such merger or consolidation, or
(iv) the Borrower shall cease to own, directly or indirectly, 100% of the fully
diluted Equity Interests of any other Loan Party.
     “Closing Date” means the first date all the conditions precedent in Section
7.1 are satisfied or waived in accordance with Section 13.1.
     “CMCC Joint Venture” means Calgon Mitsubishi Chemical Corporation.
     “Collateral” means any and all property owned, leased or operated by a
Person covered by the Collateral Documents and any and all other property of any
Loan Party, now existing or hereafter acquired, that may at any time be or
become subject to a security interest or Lien in favor of the Collateral Agent,
to secure the Secured Obligations.
     “Collateral Access Agreement” means an agreement, in form and substance
satisfactory to the Agent, among the Collateral Agent, one or more Loan Parties
and a lessor of Real Property, providing the Collateral Agent certain rights
with respect to the Collateral located at such Real Property location.
     “Collateral Agent” means the Agent in its capacity as collateral agent for
the Secured Parties, or any successor or assign.
     “Collateral Deposit Account” means a deposit account of a Loan Party either
(a) held with the Agent or (b) subject to a Control Agreement.
     “Collateral Documents” means, collectively, the Security Agreement, the
Pledge Agreement, each Control Agreement, each Collateral Access Agreement, each
Mortgage Document, and each other agreement, instrument or document that creates
or purports to create a Lien in favor of the Collateral Agent, as all may be
amended, restated, modified, extended, renewed, replaced or supplemented from
time to time.
     “Columbus Remediation” means any environmental remediation activities with
respect to the plant and other real and personal property located at 835 North
Cassady Avenue, Columbus, Ohio.
     “Commercial Letter of Credit” means any letter of credit which is a
commercial letter of credit issued in respect of the purchase of goods or
services by one or more of the Loan Parties in the ordinary course of their
business.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 5 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
     “Commitment” means as to any Lender the aggregate of its Revolving Credit
Commitment and Term Loan Commitment and, in the case of the Swing Loan Lender,
its Swing Loan Commitment, and “Commitments” means the aggregate of the
Revolving Credit Commitments and Term Loan Commitments of all of the Lenders.
     “Commitment Fee” has the meaning assigned to that term in Section 2.3.
     “Compliance Certificate” has the meaning assigned to such term in Section
10.3.
     “Continuing Obligations” means the Existing Letters of Credit and the
Existing Swap Agreements.
     “Contamination” means the presence or release or threat of release of
Regulated Substances in, on, under or migrating to or from the Property, which
pursuant to Environmental Laws requires notification or reporting to an Official
Body, or which pursuant to Environmental Laws requires the performance of
Remedial Action or which otherwise constitutes a violation of Environmental
Laws.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Control Agreement” means an agreement, in form and substance satisfactory
to the Agent, among any Loan Party, a banking institution holding such Loan
Party’s funds, and the Collateral Agent with respect to collection and control
of all deposits and balances held in a deposit account maintained by any Loan
Party with such banking institution.
     “Conversion Amount” means an amount equal to the lesser of (a) $50,000,000
and (b) the aggregate principal amount of Revolving Credit Loans outstanding at
12:01 a.m. on the Conversion Date.
     “Conversion Date” means the first Business Day of July 2012.
     “Convertible Notes” means the Borrower’s 5% Convertible Senior Notes due
2036 issued pursuant to the Convertible Note Indenture, as amended, supplemented
or otherwise modified.
     “Convertible Note Indenture” means the Indenture dated August 18, 2006,
among the Borrower and certain of its Subsidiaries and The Bank of New York, as
trustee, as amended, supplemented or otherwise modified.
     “Daily LIBOR Rate” means, for any day, the rate per annum determined by the
Agent by dividing (a) the Published Rate by (b) a number equal to 1.00 minus the
Euro-Rate Reserve Percentage on such day.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice or the passage of time, or both, would
constitute an Event of Default.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 6 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Revolving Credit Loans, participations in Letter of Credit
Obligations or participations in Swing Loans required to be funded by it
hereunder within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Agent or any other Lender
any other amount required to be paid by it hereunder within one Business Day of
the date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.
     “Dollar”, “Dollars”, “U.S. Dollars” and the symbol “$” means lawful money
of the United States of America.
     “Dollar Equivalent” means, with respect to an amount expressed in a
currency other than Dollars on any date, the amount of Dollars that may be
purchased by the Agent with such amount of such currency at approximately 12:00
noon on such date.
     “Domestic Subsidiary” means any Subsidiary of any Loan Party that is
organized under the laws of the United States or any state thereof.
     “Drawing Date” has the meaning assigned to that term in Section 2.9.
     “EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period, net of tax refunds, (iii) all amounts attributable to
depreciation and amortization expense for such period, and (iv) any
extraordinary non-cash charges for such period and (v) any other non-cash
charges for such period (but excluding any non-cash charge in an amount less
than $1,000,000 or any non-cash charge in respect of any item that was included
in Net Income in a prior period and any non-cash charge that relates to the
write-down or write-off of inventory) minus (b) without duplication and to the
extent included in Net Income, (i) any cash payments made during such period in
respect of non-cash charges described in clause (a)(v) taken in a prior period
and (ii) any extraordinary gains and any non-cash items of income for such
period, all calculated for the Borrower on a Consolidated Basis in accordance
with GAAP.
     “Environmental Complaint” means any: (a) notice of non-compliance or
violation, citation or order relating in any way to any Environmental Law,
Environmental Permit, Contamination or Regulated Substance; (b) civil, criminal,
administrative or regulatory investigation instituted by an Official Body
relating in any way to any Environmental Law, Environmental Permit,
Contamination or Regulated Substance; (c) administrative, regulatory or judicial
action, suit, claim or proceeding instituted by any Person or Official Body or
any written notice of liability or potential liability from any Person or
Official Body, in either instance, setting forth allegations relating to or a
cause of action for personal injury (including death), property damage, natural
resource damage, contribution or indemnity for the costs associated with the
performance of Remedial Actions, direct recovery for the costs associated with
the performance of Remedial Actions, liens or encumbrances attached to or
recorded or levied against property for the costs associated with the
performance of Remedial Actions, civil or administrative penalties, criminal
fines or penalties, or declaratory or equitable relief arising under any
Environmental Laws; or (d) subpoena, request for information or other written
notice or demand of any type issued by an Official Body pursuant to any
Environmental Laws.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 7 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
     “Environmental Laws” means all federal, territorial, tribal, state, local
and foreign Laws (including the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. § 1801 et seq., the Toxic Substances Control Act,
15 U.S.C. § 2601 et seq., the Federal Water Pollution Control Act, 33 U.S.C. §§
1251 et seq., the Federal Safe Drinking Water Act, 42 U.S.C. §§ 300f-300j, the
Federal Clean Air Act, 42 U.S.C. § 7401 et seq., the Oil Pollution Act, 33
U.S.C. § 2701 et seq., the Federal Insecticide, Fungicide and Rodenticide Act, 7
U.S.C. §§ 136 to 136y, each as amended, and any regulations promulgated
thereunder or any equivalent state or local Law, each as amended, and any
regulations promulgated thereunder) and any consent decrees, settlement
agreements, judgments, orders, directives or any binding policies having the
force and effect of law issued by or entered into with an Official Body
pertaining or relating to: (a) pollution or pollution control; (b) protection of
human health from exposure to Regulated Substances (c) protection of the
environment and/or natural resources; (d) the presence, use, management,
generation, manufacture, processing, extraction, treatment, recycling, refining,
reclamation, labeling, sale, transport, storage, collection, distribution,
disposal or release or threat of release of Regulated Substances; (e) the
presence of Contamination; (f) the protection of endangered or threatened
species; and (g) the protection of Environmentally Sensitive Areas.
     “Environmental Permits” means all permits, licenses, bonds or other forms
of financial assurances, consents, registrations, identification numbers,
approvals or authorizations required under Environmental Laws (a) to own, occupy
or maintain the Property; (b) for the operations and business activities of the
Loan Parties or any Subsidiaries of any Loan Party; or (c) for the performance
of a Remedial Action.
     “Environmental Records” means all notices, reports, records, plans,
applications, forms or other filings relating or pertaining to the Property,
Contamination, the performance of a Remedial Action and the operations and
business activities of the Loan Parties or any Subsidiaries of any Loan Party
which pursuant to Environmental Laws, Environmental Permits or at the request or
direction of an Official Body either must be submitted to an Official Body or
which otherwise must be maintained.
     “Environmentally Sensitive Area” means (a) any wetland as defined by
applicable Environmental Laws; (b) any area designated as a coastal zone
pursuant to applicable Laws, including Environmental Laws; (c) any area of
historic or archeological significance or scenic area as defined or designated
by applicable Laws, including Environmental Laws; (d) habitats of endangered
species or threatened species as designated by applicable Laws, including
Environmental Laws; (e) wilderness or refuge areas as defined or designated by
applicable Laws, including Environmental Laws; or (f) a floodplain or other
flood hazard area as defined pursuant to any applicable Laws.
     “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 8 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
     “ERISA” means the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.
     “ERISA Group” means, at any time, the Borrower and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
the Borrower, are treated as a single employer under Section 414 of the Internal
Revenue Code.
     “Euro-Rate” means, with respect to the Loans comprising any Borrowing
Tranche to which the Euro-Rate Option applies for any Interest Period, the
interest rate per annum determined by the Agent by dividing (the resulting
quotient rounded upwards, if necessary, to the nearest 1/100th of 1% per annum)
(a) the rate of interest determined by the Agent in accordance with its usual
procedures (which determination shall be conclusive absent manifest error) to be
the average of the London interbank offered rates for U.S. Dollars quoted by the
British Bankers Association, an appropriate successor thereto or, if it or its
successor ceases to provide such quotes, a comparable replacement determined by
the Agent, as published by Reuters (or other commercially available source
providing quotations thereof as selected by the Agent from time to time), two
(2) Business Days prior to the first day of such Interest Period for an amount
comparable to such Borrowing Tranche and having a borrowing date and a maturity
comparable to such Interest Period by (b) a number equal to 1.00 minus the
Euro-Rate Reserve Percentage. The Euro-Rate shall be adjusted with respect to
any Loan to which the Euro-Rate Option applies that is outstanding on the
effective date of any change in the Euro-Rate Reserve Percentage as of such
effective date.
     “Euro-Rate Option” means, for any Borrowing Tranche or other Obligation for
which the Euro-Rate Option applies, the applicable Euro-Rate plus the Applicable
Margin.
     “Euro-Rate Reserve Percentage” means as of any day the maximum percentage
in effect on such day, as prescribed by the Board (or any successor) for
determining the reserve requirements (including supplemental, marginal and
emergency reserve requirements) with respect to eurocurrency funding (currently
referred to as “Eurocurrency Liabilities”).
     “Event of Default” means any of the events described in Section 11.1 and
referred to therein as an “Event of Default.”
     “Executive Order No. 13224” means the Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.
     “Existing Credit Facility” means collectively that certain Credit
Agreement, dated as of August 18, 2006, by and among the Borrower and certain of
its Subsidiaries, the lenders party thereto, JPMorgan, as US Administrative
Agent, J.P. Morgan European Limited, as European Administrative Agent, and J.P.
Morgan Securities Inc., as sole bookrunner and sole lead arranger, as amended,
supplemented or modified from time to time.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 9 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
     “Existing Letters of Credit” means the letters of credit and indemnities
issued by JPMorgan pursuant to the Existing Credit Facility and further
described on Schedule 7.1 hereto.
     “Existing Swap Agreements” means the Swap Agreements issued by JPMorgan
secured under the Existing Credit Facility and further described on Schedule 7.1
hereto.
     “Expiration Date” means, with respect to the Revolving Credit Commitments,
May 8, 2014.
     “Federal Funds Effective Rate” for any day means the rate per annum
(rounded upward to the nearest 1/100 of 1%) announced by the Federal Reserve
Bank of New York (or any successor) on such day as being the weighted average of
the rates on overnight federal funds transactions arranged by federal funds
brokers on the previous trading day, as computed and announced by such Federal
Reserve Bank (or any successor) in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
“Federal Funds Effective Rate” as of the date of this Agreement; provided, if
such Federal Reserve Bank (or its successor) does not announce such rate on any
day, the “Federal Funds Effective Rate” for such day shall be the Federal Funds
Effective Rate for the last day on which such rate was announced.
     “Financial Projections” has the meaning assigned to that term in
Section 6.9.
     “First Commonwealth” means First Commonwealth Bank, its successors and
assigns.
     “Fitch” means Fitch Ratings.
     “Foreign Subsidiary” means any Subsidiary of any Loan Party that is not
organized under the laws of the United States or any state thereof.
     “GAAP” means generally accepted accounting principles as are in effect from
time to time, and applied on a consistent basis both as to classification of
items and amounts.
     “Governmental Acts” has the meaning assigned to that term in Section 2.9.
     “Guarantor” means separately, and Guarantors means collectively, each of
the parties to this Agreement which is designated as a “Guarantor” on the
signature page hereof and each other Person which joins this Agreement as a
Guarantor after the date hereof pursuant to Section 8.16.
     “Guarantor Joinder” means a joinder by a Person as a Guarantor under this
Agreement, the Guaranty Agreement and the other Loan Documents in substantially
the form of Exhibit B hereto.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 10 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
     “Guaranty” of any Person means any obligation of such Person guaranteeing
or in effect guaranteeing any liability or obligation of any other Person in any
manner, whether directly or indirectly, including any agreement to indemnify or
hold harmless any other Person, any performance bond or other suretyship
arrangement and any other form of assurance against loss, except endorsement of
negotiable or other instruments for deposit or collection in the ordinary course
of business.
     “Guaranty Agreement” means the Continuing Agreement of Guaranty and
Suretyship, dated the date hereof, executed and delivered by each of the
Guarantors to the Agent for the benefit of the Lenders, as may be amended,
restated, supplemented or modified from time to time.
     “Hedge Liabilities” means the liabilities of any of the Loan Parties to the
provider of any Lender-Provided Swap Agreement.
     Inactive Domestic Subsidiaries” means any dormant Domestic Subsidiary of
the Borrower which (i) does not conduct any business or generate any sales and
(ii) does not own, or have rights to assets with a fair market value in excess
of $500,000. As of the Closing Date, the Inactive Domestic Subsidiaries of the
Borrower are: (a) Solarchem Environmental Systems, Inc., a corporation organized
under the laws of the State of Nevada; (b) Advanced Separations Technologies
Incorporated, a corporation organized under the laws of the State of Florida;
and (c) CCC Distribution, LLC, a limited liability company organized under the
laws of the State of Delaware.
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit, (j) all obligations, contingent or otherwise,
of such Person in respect of bankers’ acceptances, and (k) any other Off-Balance
Sheet Liability. The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.
     “Ineligible Securities” means any securities which may not be underwritten
or dealt in by member banks of the Federal Reserve System under Section 16 of
the Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 11 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
     “Insolvency Proceeding” means, with respect to any Person, (a) a case,
action or proceeding with respect to such Person (i) before any court or any
other Official Body under any bankruptcy, insolvency, reorganization or other
similar Law now or hereafter in effect, or (ii) for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or otherwise relating to the
liquidation, dissolution, winding-up or relief of such Person, or (b) any
general assignment for the benefit of creditors, composition, marshaling of
assets for creditors, or other, similar arrangement in respect of such Person’s
creditors generally or any substantial portion of its creditors; undertaken
under any Law.
     “Intellectual Property” means and includes all of any Person’s present and
future right, title and interest in and to the following: all trade names,
patent applications, patents, trademark applications, trademarks and copyrights,
whether now owned or hereafter acquired by such Person.
     “Intercompany Subordination Agreement” means that certain Subordination
Agreement, dated the date hereof, among the Borrower and various of its
Subsidiaries, as may be amended, restated, supplemented or modified from time to
time.
     “Interest Coverage Ratio” means as of any date of determination, the ratio
of (a) EBITDA to (b) Interest Expense for the four (4) fiscal quarters ending on
such date of determination.
     “Interest Expense” means, with reference to any period, total interest
expense (including that attributable to Capital Lease Obligations) of the
Borrower on a Consolidated Basis for such period with respect to all outstanding
Indebtedness of the Borrower on a Consolidated Basis (including net costs under
Swap Agreements in respect of interest rates to the extent such net costs are
allocable to such period in accordance with GAAP and any payments in respect of
liquidated damages paid in cash during such period pursuant to any registration
rights agreement entered into in connection with any Indebtedness), calculated
in accordance with GAAP.
     “Interest Period” means the period of time selected by the Borrower in
connection with (and to apply to) any election permitted hereunder by the
Borrower to have Revolving Credit Loans or Term Loans bear interest under the
Euro-Rate Option. Subject to the last sentence of this definition, such period
shall be one (1), two (2), three (3) or six (6) Months. Such Interest Period
shall commence on the effective date of such Interest Rate Option, which shall
be (a) the Borrowing Date if the Borrower is requesting new Loans, or (b) the
date of renewal of or conversion to the Euro-Rate Option if the Borrower is
renewing or converting to the Euro-Rate Option applicable to outstanding Loans.
Notwithstanding the second sentence hereof, any Interest Period which would
otherwise end on a date which is not a Business Day shall be extended to the
next succeeding Business Day unless such Business Day falls in the next calendar
month, in which case such Interest Period shall end on the next preceding
Business Day, and the Borrower shall not select, convert to or renew an Interest
Period for any portion of the Loans that would end after the Expiration Date or
Term Loan Maturity date, as applicable.
     “Interest Rate Option” means any Euro-Rate Option or Base Rate Option.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 12 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as the
same may be amended or supplemented from time to time, and any successor statute
of similar import, and the rules and regulations thereunder, as from time to
time in effect.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).
     “Issuing Bank” means First Commonwealth or such other Lender as the Agent
may consent to (such consent not to be unreasonably withheld), in its capacity
as the issuer of Letters of Credit hereunder.
     “JPMorgan” means JPMorgan Chase Bank, N.A., its successors and permitted
assigns.
     “Labor Contracts” means all employment agreements, employment contracts,
collective bargaining agreements and other agreements among any Loan Party or
Subsidiary of a Loan Party and its employees.
     “Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award of or
settlement agreement with any Official Body.
     “Lender-Provided Swap Agreement” means a Swap Agreement entered into by the
Loan Parties or their Subsidiaries, which, at the time entered into, is provided
by a Lender or any Affiliate of a Lender; provided that such agreement (a) is
documented in a standard International Swap Dealer Association Agreement,
(b) provides for the method of calculating the reimbursable amount of the
provider’s credit exposure in a reasonable and customary manner, and (c) is
entered into for hedging (rather than speculative) purposes.
     “Lenders” means the financial institutions named on Annex II and their
respective successors and assigns as permitted hereunder, each of which is
referred to herein as a Lender.
     “Letter of Credit” has the meaning assigned to that term in Section 2.9.
     “Letter of Credit Borrowing” has the meaning assigned to such term in
Section 2.9.
     “Letter of Credit Fee” has the meaning assigned to that term in
Section 2.9.
     “Letters of Credit Outstanding” means at any time the sum of (a) the
aggregate undrawn face amount of outstanding Letters of Credit and (b) the
aggregate amount of all unpaid and outstanding Reimbursement Obligations and
Letter of Credit Borrowings.
     “Leverage Ratio” means as of any date of determination, the ratio of
(a) Senior Debt to (b) EBITDA for the four (4) fiscal quarters ending on such
date of determination.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 13 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
     “Lien” means, with respect to any asset (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, assignment by way of security, charge
or security interest in, on or of such asset, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.
     “LLC Interests” has the meaning given to such term in Section 6.3.
     “Loan Documents” means this Agreement, the Agent’s Letter, the Notes,
Guaranty Agreement, the Intercompany Subordination Agreement, the Collateral
Documents, and any other instruments, certificates or documents delivered or
contemplated to be delivered hereunder or thereunder or in connection herewith
or therewith, as the same may be supplemented or amended from time to time in
accordance herewith or therewith, and “Loan Document” means any of the Loan
Documents.
     “Loan Parties” means, collectively, the Borrower and the Guarantors, and
the term “Loan Party” means any of the Loan Parties.
     “Loan Request” has the meaning given to such term in Section 2.4.
     “Loans” means collectively, and “Loan” means separately, all Revolving
Credit Loans, Swing Loans, and Term Loans or any Revolving Credit Loan, Swing
Loan, or Term Loan.
     “Material Adverse Change” means a material adverse effect on (a) the
business, assets, operations or condition, financial or otherwise, of the
Borrower and its Subsidiaries, taken as a whole, (b) the ability of any Loan
Party to perform any of its obligations under the Loan Documents to which it is
a party, (c) the Collateral, taken as a whole, or the Collateral Agent’s Liens
on the Collateral or the priority of such Liens, or (d) the rights of or
benefits available to the Agent, the Collateral Agent, the Issuing Bank, the
Swing Loan Lender, or any Lender under any of the Loan Documents.
     “Material Leased Location” means any real property leased by a Loan Party
on which the Loan Parties maintain inventory having a fair market value in
excess of $1,500,000.
     “Material Real Property” means the real property designated as such on
Schedule 6.8 hereof and any other real property of a Loan Party acquired, or
otherwise obtained, after the Closing Date, the market value of which is in
excess of $5,000,000.
     “Month” with respect to an Interest Period under the Euro-Rate Option,
means the interval between the days in consecutive calendar months numerically
corresponding to the first day of such Interest Period. If any Euro-Rate
Interest Period begins on a day of a calendar month for which there is no
numerically corresponding day in the month in which such Interest Period is to
end, the final month of such Interest Period shall be deemed to end on the last
Business Day of such final month.
     “Moody’s” means Moody’s Investors Service, Inc.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 14 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
     “Mortgage Documents” means all mortgages, deeds of trust and all other
documents, instruments, and agreements providing the Collateral Agent with a
Lien on any Property of any Loan Party, as each may be amended, restated,
supplemented or modified from time to time.
     “Multiemployer Plan” means any employee benefit plan which is a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and to
which the Borrower or any member of the ERISA Group is then making or accruing
an obligation to make contributions or, within the preceding five (5) Plan
years, has made or had an obligation to make such contributions.
     “Multiple Employer Plan” means a Plan which has two (2) or more
contributing sponsors (including the Borrower or any member of the ERISA Group)
at least two (2) of whom are not under common control, as such a plan is
described in Sections 4063 and 4064 of ERISA.
     “Net Income” means, for any period, the net income (or loss) of the
Borrower on a Consolidated Basis, determined in accordance with GAAP; provided
that, there shall be excluded (a) the income (or deficit) of any Person accrued
prior to the date it becomes a Subsidiary of the Borrower or is merged into or
consolidated with the Borrower or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary of the Borrower) in which the
Borrower or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by the Borrower or such
Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of the Borrower to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any contractual obligation (other
than under any Loan Document) or Law applicable to such Subsidiary.
     “Net Worth” means, as of any date of determination, the net worth of the
Borrower on a Consolidated Basis, as determined in accordance with GAAP
(consistently applied, but undiminished by any reduction for intangible assets).
     “Notes” means the Revolving Credit Notes, the Swing Note and the Term
Notes.
     “Obligation” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
Insolvency Proceeding naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
Insolvency Proceeding.
     “Off-Balance Sheet Liability” of a Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any indebtedness, liability or obligation
under any so-called “synthetic lease” transaction entered into by such Person,
or (c) any indebtedness, liability or obligation arising with respect to any
other transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 15 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
     “Official Body” means any national, federal, state, local or other
government or political subdivision or any agency, authority, board, bureau,
central bank, commission, department or instrumentality of either, or any court,
tribunal, grand jury or arbitrator, in each case whether foreign or domestic.
     “Order” has the meaning assigned to such term in Section 2.9.
     “Participation Advance” means, with respect to any Lender, such Lender’s
payment in respect of its participation in a Letter of Credit Borrowing
according to its Ratable Share pursuant to Section 2.9.
     “Partnership Interests” has the meaning given to such term in Section 6.3.
     “PBGC” means the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.
     “Permitted Encumbrances” means:
     (a) Liens for taxes, assessments, or similar charges, incurred in the
ordinary course of business and which are not yet due and payable;
     (b) Pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs;
     (c) Liens of mechanics, materialmen, repairmen, warehousemen, carriers, or
other like Liens, securing obligations incurred in the ordinary course of
business that are not yet due and payable and Liens of landlords securing
obligations to pay lease payments or that are not overdue by more than 30 days;
     (d) Good-faith pledges or deposits made in the ordinary course of business
to secure performance of bids, tenders, contracts (other than for the repayment
of borrowed money) or leases, not in excess of the aggregate amount due
thereunder, or to secure statutory obligations, or surety, appeal, indemnity,
performance or other similar bonds required in the ordinary course of business;
     (e) Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property in the ordinary conduct to the business of the Borrower or
Domestic Subsidiary using such property or the value thereof, and none of which
is violated in any material respect by existing or proposed structures, land use
or operations, or any other Lien otherwise permitted by the terms of any
Mortgage;
     (f) Liens, security interests and mortgages in favor of the Collateral
Agent securing any Secured Obligations;
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 16 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
     (g) The following, (A) if the validity or amount thereof is being contested
in good faith by appropriate and lawful proceedings diligently conducted so long
as levy and execution thereon have been stayed and continue to be stayed or
(B) if a final judgment is entered and such judgment is stayed or discharged
within thirty (30) days of entry, and in either case they do not affect the
Collateral or, in the aggregate, materially impair the ability of the Loan
Parties taken as a whole to perform their Obligations hereunder or under the
other Loan Documents:
          (i) Claims or Liens for taxes, assessments or charges due and payable
and subject to interest or penalty, provided that the applicable Loan Party
maintains such reserves or other appropriate provisions as shall be required by
GAAP and pays all such taxes, assessments or charges forthwith upon the
commencement of proceedings to foreclose any such Lien;
          (ii) Claims, Liens or encumbrances upon, and defects of title to, real
or personal property other than the Collateral, including any attachment of
personal or real property or other legal process prior to adjudication of a
dispute on the merits;
          (iii) Claims or Liens of mechanics, materialmen, warehousemen,
carriers, or other statutory nonconsensual Liens; or
          (iv) Liens resulting from final judgments or orders for payment of
amounts, in the aggregate outstanding at any time, of less than $5,000,000.
     “Permitted Investments” means:
     (i) for the Borrower or any Domestic Subsidiary:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
     (b) investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, the a credit
rating of not less than A2, P2 or F2 from S&P, Moody’s or Fitch, as applicable;
     (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any Lender or any commercial bank organized
under the laws of the United States of America or any State thereof which has a
combined capital and surplus and undivided profits of not less than
$500,000,000;
     (d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 17 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
     (e) money market funds that (I) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (II) are rated AAA by S&P and Aaa by Moody’s and (III) have portfolio
assets of at least $5,000,000,000; and
     (ii) for any Foreign Subsidiary:
     (a) any credit balances, realizable within three months, on any bank or
other deposit, savings or current account;
     (b) cash in hand;
     (c) securities which are issued and guaranteed by the British government to
raise funds and publically traded in England;
     (d) Sterling or Euro commercial paper maturing not more than 12 months from
the date of issue and rated A-1 by S&P or P-1 by Moody’s; and
     (e) any deposit with or acceptance maturing not more than one year after
issue accepted by an institution authorized under the Banking Act 1987, and
Sterling denominated debt securities having not more than one year until final
maturity and listed on a recognized stock exchange and rated at least AA by S&P
and Aa by Moody’s.
     “Permitted Liens” means any Lien permitted under Section 9.2 hereof.
     “Person” means any individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
joint venture, government or political subdivision or agency thereof, or any
other entity.
     “Plan” means at any time an employee pension benefit plan (including a
Multiple Employer Plan, but not a Multiemployer Plan) which is covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Internal Revenue Code and either (a) is maintained by any member of the
ERISA Group for employees of any member of the ERISA Group or (b) has at any
time within the preceding five (5) years been maintained by any entity which was
at such time a member of the ERISA Group for employees of any entity which was
at such time a member of the ERISA Group.
     “Pledge Agreement” means the Pledge Agreement, dated the date hereof,
executed and delivered by the owner of any Loan Party or Subsidiary of a Loan
Party to the Collateral Agent, as may be amended, restated, supplemented or
modified from time to time.
     “Pledged Collateral” means the Collateral in which security interests are
granted under the Pledge Agreement.
     “Principal Office” means the main banking office of the Agent in
Pittsburgh, Pennsylvania.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 18 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
     “Prior Security Interest” means a valid and enforceable perfected
first-priority security interest under the UCC in the UCC Collateral and the
Pledged Collateral which is subject only to Liens for taxes not yet due and
payable to the extent such prospective tax payments are given priority by
statute or Purchase Money Security Interests as permitted hereunder.
     “Prohibited Transaction” means any prohibited transaction as defined in
Section 4975 of the Internal Revenue Code or Section 406 of ERISA for which
neither an individual nor a class exemption has been issued by the United States
Department of Labor or which is not exempt pursuant to Section 4975(d) of the
Internal Revenue Code of Section 408 of ERISA.
     “Property” means all real property, both owned and leased, of any Loan
Party or Subsidiary of a Loan Party.
     “Published Rate” means the rate of interest published each Business Day in
The Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the
eurodollar rate for a one month period as published in another publication
determined by the Agent).
     “Purchase Money Security Interest” means Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.
     “Purchasing Bank” means a Lender which becomes a party to this Agreement by
executing an Assignment and Assumption Agreement.
     “Ratable Share” means, for any Lender (a) with respect to the Revolving
Credit Commitment (or any Revolving Credit Loan, Swing Loan or Letter of Credit
(or Letter of Credit or Reimbursement Obligation)), the proportion that such
Lender’s Revolving Credit Commitment bears to the Revolving Credit Commitments
of all of the Lenders, (b) with respect to the Term Loan Commitment (or any Term
Loan), the proportion that such Lender’s outstanding Term Loan bears to the
outstanding Term Loans of all of the Lenders, and (c) with respect to the Loans,
other Obligations generally or proceeds of any Collateral, the proportion of
such Lender’s share of the Total Outstandings.
     “Real Property” means the real property identified on Schedule 6.8,
together with any other real property owned or leased by any Loan Party on or
after the date hereof.
     “Regulated Substances” means, without limitation, any substance, material
or waste, regardless of its form or nature, defined under Environmental Laws as
a “hazardous substance,” “pollutant,” “pollution,” “contaminant,” “hazardous or
toxic substance,” “extremely hazardous substance,” “toxic chemical,” “toxic
substance,” “toxic waste,” “hazardous waste,” “special handling waste,”
“industrial waste,” “residual waste,” “solid waste,” “municipal waste,” “mixed
waste,” “infectious waste,” “chemotherapeutic waste,” “medical waste,”
“pesticide” or “regulated substance” or any other substance, material or waste,
regardless of its form or nature, which is regulated, controlled or governed by
Environmental Laws due to its radioactive, ignitable, corrosive, reactive,
explosive, toxic, carcinogenic or infectious properties or nature or any other
material, substance or waste, regardless of its form or nature, which otherwise
is regulated, controlled or governed by Environmental Laws, including petroleum
and petroleum products (including crude oil and any fractions thereof), natural
gas, synthetic gas and any mixtures thereof, asbestos, urea formaldehyde,
polychlorinated biphenyls, mercury, radon and radioactive materials.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 19 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
     “Reimbursement Obligation” has the meaning assigned to such term in Section
2.9.
     “Remedial Action” means any investigation, identification, preliminary
assessment, characterization, delineation, feasibility study, cleanup,
corrective action, removal, remediation, risk assessment, fate and transport
analysis, in-situ treatment, containment, operation and maintenance or
management in-place, control or abatement of or other response actions to
Regulated Substances and any closure or post-closure measures associated
therewith.
     “Reportable Event” means a reportable event described in Section 4043 of
ERISA and regulations thereunder with respect to a Plan or Multiemployer Plan.
     “Reportable Transaction” has the meaning assigned to such term in Section
8.12.
     “Required Lenders” means, as of any date of determination, Lenders holding
more than 50% of the sum of the (a) Total Outstandings and (b) aggregate unused
Commitments; provided that the unused Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
     “Revolving Credit Commitment” means, as to any Lender at any time, the
amount initially set forth opposite its name on Annex II in the column labeled
“Amount of Commitment for Revolving Credit Loans,” and thereafter on Schedule I
to the most recent Assignment and Assumption Agreement, and “Revolving Credit
Commitments” means the aggregate Revolving Credit Commitments of all of the
Lenders, in each case as the above may also be increased pursuant to
Section 2.10 or reduced pursuant to Section 5.4 hereof.
     “Revolving Credit Lender” means a Lender with a Revolving Credit
Commitment.
     “Revolving Credit Loans” means collectively, and “Revolving Credit Loan”
means separately, all loans or any loan made by the Lenders or one of the
Lenders pursuant to Section 2.1(a), Section 2.8 or Section 2.9.
     “Revolving Credit Notes” means collectively, and “Revolving Credit Note”
means separately, all the Revolving Credit Notes of the Borrower in
substantially the form of Exhibit C-1 hereto evidencing the Revolving Credit
Loans, together with all amendments, extensions, renewals, replacements,
refinancings or refundings thereof in whole or in part.
     “Revolving Facility Usage” means at any time the sum of the Revolving
Credit Loans outstanding, Swing Loans outstanding and the Letters of Credit
Outstanding.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 20 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
     “S&P” means Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.
     “Safety Laws” means the Occupational Safety and Health Act, 29 U.S.C. § 651
et seq., as amended, and any regulations promulgated thereunder or any
equivalent foreign, territorial, provincial state or local Law, each as amended,
and any regulations promulgated thereunder or any other foreign, territorial,
provincial, federal, state or local Law, each as amended, and any regulations
promulgated thereunder, pertaining or relating to the protection of employees
from exposure to Regulated Substances in the workplace (but excluding workers
compensation and wage and hour laws).
     “Safety Complaints” means any: (a) notice of non-compliance or violation,
citation or order relating in any way to any Safety Law; (b) civil, criminal,
administrative or regulatory investigation instituted by an Official Body
relating in any way to any Safety Law; (c) administrative, regulatory or
judicial action, suit, claim or proceeding instituted by any Person or Official
Body or any written notice of liability or potential liability from any Person
or Official Body, in either instance, setting forth allegations relating to or a
cause of action for civil or administrative penalties, criminal fines or
penalties, or declaratory or equitable relief arising under any Safety Laws; or
(d) subpoena, request for information or other written notice or demand of any
type issued by an Official Body pursuant to any Safety Laws.
     “Safety Filings and Records” means all notices, reports, records, plans,
applications, forms, logs, programs, manuals or other filings or documents
relating or pertaining to compliance with Safety Laws, including employee safety
in the workplace, employee injuries or fatalities, employee training, or the
protection of employees from exposure to Regulated Substances which pursuant to
Safety Laws or at the direction or order of any Official Body, the Loan Parties
or any Subsidiaries of any Loan Party either must be submitted to an Official
Body or otherwise must maintain in their records.
     “Secured Obligations” means all Obligations, together with all (a) Banking
Services Obligations and (b) Hedge Liabilities; provided that at or prior to the
time that any transaction relating to such Banking Services Obligations or Hedge
Liabilities are executed, the Lender thereto (or its Affiliate) has delivered
written notice, describing the transaction, to the Agent that such transaction
has been entered into and that it constitutes a Secured Obligation entitled to
the benefits of the Collateral Documents.
     “Secured Parties” means, collectively, the Agent, the Lenders, the Issuing
Bank, the Swing Loan Lender, the Swap Providers, the Collateral Agent, and all
other Persons, the Obligations owing to which are secured by the Collateral
under the Collateral Documents.
     “Security Agreement” means the Security Agreement, dated the date hereof,
executed and delivered by each of the Loan Parties to the Agent for the benefit
of the Lenders, as may be amended, restated, supplemented or modified from time
to time.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 21 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
     “Senior Debt” means (a) the principal balance of the Loans and all other
Indebtedness of the Loan Parties and their Subsidiaries for borrowed money,
including Capitalized Lease Obligations, reimbursement obligations under letters
of credit, and contingent obligations and Guarantees, without duplication, less,
to the extent included therein, (b) the principal balance of all Subordinated
Debt.
     “Shares” has the meaning assigned to that term in Section 6.2.
     “Standby Letter of Credit” means a Letter of Credit issued to support
obligations of one or more of the Loan Parties, contingent or otherwise, which
finance the working capital and business needs of the Loan Parties incurred in
the ordinary course of business, but excluding any Letter of Credit under which
the stated amount of such Letter of Credit increases automatically over time.
     “Subordinated Debt” means Indebtedness among the Borrower and any of its
Subsidiaries subject to the Intercompany Subordination Agreement or any other
subordination agreement satisfactory to the Agent, in its sole discretion.
     “Subsidiary” of any Person at any time means (a) any corporation or trust
of which fifty percent (50%) or more (by number of shares or number of votes) of
the outstanding capital stock or shares of beneficial interest normally entitled
to vote for the election of one or more directors or trustees (regardless of any
contingency which does or may suspend or dilute the voting rights) is at such
time owned directly or indirectly by such Person or one or more of such Person’s
Subsidiaries, (b) any partnership of which such Person is a general partner or
of which fifty percent (50%) or more of the partnership interests is at the time
directly or indirectly owned by such Person or one or more of such Person’s
Subsidiaries, (c) any limited liability company of which such Person is a member
or of which fifty percent (50%) or more of the limited liability company
interests is at the time directly or indirectly owned by such Person or one or
more of such Person’s Subsidiaries or (d) any corporation, trust, partnership,
limited liability company or other entity which is controlled or capable of
being controlled by such Person or one or more of such Person’s Subsidiaries
(provided that, so long as the Loan Parties do not collectively own more than
49% of CCMC Joint Venture, such entity shall not be deemed to be a Subsidiary of
the Borrower).
     “Subsidiary Shares” has the meaning assigned to that term in Section 6.3.
     “Swap Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
any Borrower or its Subsidiaries shall be a Swap Agreement.
     “Swap Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 22 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
     “Swap Provider” means any provider of a Lender-Provided Swap Agreement.
     “Swing Loan Lender” means First Commonwealth, in its capacity as lender
under the Swing Loan Commitment.
     “Swing Loan Commitment” means the lesser of (a) $5,000,000, and (b) the
aggregate amount of Revolving Credit Commitments.
     “Swing Loan Note” means the Swing Loan Note of the Borrower in
substantially the form of Exhibit C-2 hereto evidencing the Swing Loans,
together with all amendments, extensions, renewals, replacements, refinancings
or refundings thereof in whole or in part.
     “Swing Loans” means collectively, and “Swing Loan” means separately, all
loans or any loan made by the Swing Loan Lender pursuant to Section 2.1(b).
     “Term Loan” has the meaning given to such term in Section 3.1; “Term Loans”
means collectively all of the Term Loans.
     “Term Loan Base Rate” Option means the option of the Borrower to have Term
Loans bear interest at the rate and under the terms and conditions set forth in
Section 4.1.
     “Term Loan Commitment” means, as to any Lender, (a) on the Conversion Date
such Lender’s Ratable Share of the Conversion Amount, and (b) thereafter as set
forth on Schedule I to the most recent Assignment and Assumption Agreement, and
“Term Loan Commitments” means the aggregate Term Loan Commitments of all of the
Lenders.
     “Term Loan Lender” means a Lender with a Term Loan.
     “Term Loan Maturity Date” means May 8, 2014.
     “Term Notes” means collectively, and “Term Note” means separately, all of
the Term Notes of the Borrower in substantially the form of Exhibit C-3 hereto,
evidencing the Term Loans, together with all amendments, extensions, renewals,
replacements, refinancings or refunds thereof in whole or in part.
     “Total Outstandings” means, on any date, the sum of (a) Revolving Facility
Usage and (b) outstanding Term Loans, as of such date.
     “Transferor Bank” means the selling Lender pursuant to an Assignment and
Assumption Agreement.
     “UCC” means the Uniform Commercial Code as in effect from time to time in
the Commonwealth of Pennsylvania or any other state the laws of which are
required to be applied in connection with the issue of perfection of security
interests.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 23 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
     “UCC Collateral” means the Collateral in which security interests are to be
granted under the Security Agreement.
     “UCP” means, with respect to any Letter of Credit, the “Uniform Customs and
Practices for Documentary Credits”, Publication No. 600, published by the
International Chamber of Commerce (or such later version thereof as may be in
effect at the time of issuance).
     “Unanticipated Remediation” means any portion of the expenditures
attributable to the Columbus Remediation which are in excess of $4,000,000.
     “USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.
          SECTION 1.2 Construction. Unless the context of this Agreement
otherwise clearly requires, the following rules of construction shall apply to
this Agreement and each of the other Loan Documents:
          (a) Number; Inclusion. references to the plural include the singular,
the plural, the part and the whole; “or” has the inclusive meaning represented
by the phrase “and/or,” and “including” has the meaning represented by the
phrase “including without limitation”;Determination. references to
“determination” of or by the Agent or the Lenders shall be deemed to include
good-faith estimates by the Agent or the Lenders (in the case of quantitative
determinations) and good-faith beliefs by the Agent or the Lenders (in the case
of qualitative determinations) and such determination shall be conclusive absent
manifest error;
          (c) Agent’s Discretion and Consent. whenever the Agent or the Lenders
are granted the right herein to act in its or their sole discretion or to grant
or withhold consent such right shall be exercised in good faith;
          (d) Documents Taken as a Whole. the words “hereof,” “herein,”
“hereunder,” “hereto” and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such other Loan Document as a whole and not
to any particular provision of this Agreement or such other Loan Document;
          (e) Headings. the section and other headings contained in this
Agreement or such other Loan Document and the Table of Contents (if any),
preceding this Agreement or such other Loan Document are for reference purposes
only and shall not control or affect the construction of this Agreement or such
other Loan Document or the interpretation thereof in any respect;
          (f) Implied References to this Agreement. article, section,
subsection, clause, schedule and exhibit references are to this Agreement or
other Loan Document, as the case may be, unless otherwise specified;
          (g) Persons. reference to any Person includes such Person’s successors
and assigns but, if applicable, only if such successors and assigns are
permitted by this Agreement or such other Loan Document, as the case may be, and
reference to a Person in a particular capacity excludes such Person in any other
capacity;
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 24 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          (h) Modifications to Documents. reference to any agreement (including
this Agreement and any other Loan Document together with the schedules and
exhibits hereto or thereto), document or instrument means such agreement,
document or instrument as amended, modified, replaced, substituted for,
superseded or restated;
          (i) From, To and Through. relative to the determination of any period
of time, “from” means “from and including,” “to” means “to but excluding,” and
“through” means “through and including”; and
          (j) Shall; Will. references to “shall” and “will” are intended to have
the same meaning.
          SECTION 1.3 Accounting Principles. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower or the Required Lenders request an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision,
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
ARTICLE II
REVOLVING CREDIT AND SWING LOAN FACILITIES
          SECTION 2.1 Revolving Credit Commitments and Swing Loan Commitments.
          (a) Revolving Credit Loans. Subject to the terms and conditions hereof
and relying upon the representations and warranties herein set forth, each
Revolving Credit Lender severally agrees to make Revolving Credit Loans to the
Borrower at any time or from time to time on or after the date hereof to the
Expiration Date; provided that, after giving effect to any such Revolving Credit
Loan (i) the aggregate outstanding amount of Revolving Credit Loans from such
Revolving Credit Lender shall not exceed such Revolving Credit Lender’s
Revolving Credit Commitment minus such Revolving Credit Lender’s Ratable Share
of outstanding Swing Loans and Letters of Credit Outstanding and (ii) the
Revolving Facility Usage shall not exceed the aggregate amount of Revolving
Credit Commitments. Within such limits of time and amount and subject to the
other provisions of this Agreement, the Borrower may borrow, repay and reborrow
Revolving Credit Loans. Each Revolving Credit Loan shall be due and payable in
full on the Expiration Date.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 25 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          (b) Swing Loan Commitment. Subject to the terms and conditions hereof
and relying upon the representations and warranties herein set forth, the Swing
Loan Lender may, at its option, cancelable at any time for any reason
whatsoever, make Swing Loans to the Borrower at any time or from time to time
after the date hereof to, but not including, the Expiration Date; provided that,
after giving effect to such Swing Loan (i) the aggregate outstanding amount of
Swing Loans shall not exceed the Swing Loan Commitment and (ii) the Revolving
Facility Usage shall not exceed the aggregate amount of Revolving Credit
Commitments. Within such limits of time and amount and subject to the other
provisions of this Agreement, the Borrower may borrow, repay and reborrow Swing
Loans. Each Swing Loan shall be due and payable in full seven (7) days after
made (or upon earlier demand).
          SECTION 2.2 Nature of Lenders’ Obligations with Respect to Revolving
Credit Loans. Each Revolving Credit Lender shall be obligated to participate in
each request for Revolving Credit Loans pursuant to Section 2.4 in accordance
with its Ratable Share. The aggregate of each Revolving Credit Lender’s
Revolving Credit Loans outstanding hereunder to the Borrower at any time shall
never exceed its Revolving Credit Commitment minus its Ratable Share of
outstanding Swing Loans and Letters of Credit Outstanding. The obligations of
each Revolving Credit Lender hereunder are several. The failure of any Lender to
perform its obligations hereunder shall not affect the Obligations of the
Borrower to any other party nor shall any other party be liable for the failure
of such Lender to perform its obligations hereunder. The Revolving Credit Lender
shall have no obligation to make Revolving Credit Loans hereunder on or after
the Expiration Date.
          SECTION 2.3 Commitment Fees. Accruing from the date hereof until the
Expiration Date, the Borrower agrees to pay to the Agent for the account of each
Revolving Credit Lender, as consideration for such Revolving Credit Lender’s
Revolving Credit Commitment hereunder, a nonrefundable commitment fee (the
“Commitment Fee”) equal to the Applicable Commitment Fee Rate per annum
(computed on the basis of a year of 360 and actual days elapsed) on the average
daily difference between the amount of (a) such Revolving Credit Lender’s
Revolving Credit Commitment as the same may be constituted from time to time
(for purposes of this computation, the Swing Loans shall be deemed to be
borrowed amounts solely under the Swing Loan Lender’s Revolving Credit
Commitment) and (b) the sum of such Revolving Credit Lender’s Revolving Credit
Loans outstanding plus its Ratable Share of outstanding Swing Loans and Letters
of Credit Outstanding. All Commitment Fees shall be payable in arrears on
(i) the first Business Day of each January, April, July and October after the
date hereof, (ii) the Conversion Date, and (iii) on the Expiration Date or upon
termination of Revolving Credit Commitments.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 26 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          SECTION 2.4 Revolving Credit Loan Requests; Swing Loan Requests.
          (a) Revolving Credit Loan Requests. Except as otherwise provided
herein, the Borrower may from time to time prior to the Expiration Date request
that the Lenders make Revolving Credit Loans, or renew or convert the Interest
Rate Option applicable to any existing Revolving Credit Loans pursuant to
Section 4.2, by delivering to the Agent, not later than 1:00 p.m., Pittsburgh
time (i) three (3) Business Days prior to the proposed Borrowing Date with
respect to the making of Revolving Credit Loans to which the Euro-Rate Option
applies or the conversion to or the renewal of the Euro-Rate Option for any
Loans, and (ii) one (1) Business Day prior to either the proposed Borrowing Date
with respect to the making of a Revolving Credit Loan to which the Base Rate
Option applies or the last day of the preceding Interest Period with respect to
the conversion to the Base Rate Option for any Loan, a duly completed request
therefor in substantially the form of Exhibit D hereto or a request by telephone
immediately confirmed in writing by letter, facsimile or telex in such form
(each, a “Loan Request”), it being understood that the Agent may rely on the
authority of any individual making such a telephonic request without the
necessity of receipt of such written confirmation. Each such Loan Request shall
be irrevocable and shall specify: (A) the proposed Borrowing Date; (B) the
aggregate amount of the proposed Loans comprising each Borrowing Tranche, which
shall be in integral multiples of $1,000,000 and not less than $2,000,000 for
each Borrowing Tranche to which the Euro-Rate Option applies and not less than
the lesser of $1,000,000 or the maximum amount available for Borrowing Tranches
to which the Base Rate Option applies; (C) whether the Euro-Rate Option or Base
Rate Option shall apply to the proposed Loans comprising the applicable
Borrowing Tranche; and (D) in the case of a Borrowing Tranche to which the
Euro-Rate Option applies, an appropriate Interest Period for the Loans
comprising such Borrowing Tranche.
          (b) Swing Loan Requests. Except as otherwise provided herein, the
Borrower may from time to time prior to the Expiration Date request that the
Swing Loan Lender make Swing Loans by delivery to the Agent and the Swing Loan
Lender not later than 1:00 p.m. Pittsburgh time, on the proposed Borrowing Date
of a duly completed Loan Request, it being understood that the Agent and the
Swing Loan Lender may rely on the authority of any individual making such a
telephonic request without the necessity of receipt of such written
confirmation. Each such Loan Request shall be irrevocable and shall specify:
(i) the proposed Borrowing Date and (ii) the principal amount of such Swing
Loan, which shall be not less than $500,000 and shall be an integral multiple of
$100,000.
          SECTION 2.5 Making Revolving Credit Loans and Swing Loans.
          (a) Making Revolving Credit Loans. The Agent shall, promptly after
receipt by it of a Loan Request pursuant to Section 2.4, notify the Lenders of
its receipt of such Loan Request specifying: (i) the proposed Borrowing Date and
the time and method of disbursement of the Revolving Credit Loans requested
thereby; (ii) the amount and type of each such Revolving Credit Loan and the
applicable Interest Period (if any); and (iii) the apportionment among the
Lenders of such Revolving Credit Loans as determined by the Agent in accordance
with Section 2.2. Each Lender shall remit the principal amount of each Revolving
Credit Loan to the Agent such that the Agent is able to, and the Agent shall, to
the extent the Lenders have made funds available to it for such purpose and
subject to Section 7.2, fund such Revolving Credit Loans to the Borrower in U.S.
Dollars and immediately available funds at the Principal Office prior to 2:00
p.m., Pittsburgh time, on the applicable Borrowing Date, provided that if any
Lender fails to remit such funds to the Agent in a timely manner, the Agent may
elect in its sole discretion to fund with its own funds the Revolving Credit
Loans of such Lender on such Borrowing Date, and such Lender shall be subject to
the repayment obligation in Section 12.16.
          (b) Making Swing Loans. So long as the Swing Loan Lender elects to
make Swing Loans, the Swing Loan Lender shall, subject to Section 7.2, after
receipt by it of a Swing Loan Request pursuant to Section 2.4, fund such Swing
Loan to the Borrower in U.S. Dollars and immediately available funds at the
Principal Office prior to 2:00 p.m., Pittsburgh time, on the Borrowing Date.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 27 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          SECTION 2.6 Revolving Credit Notes. The Obligations of the Borrower to
repay the aggregate unpaid principal amount of the Revolving Credit Loans made
to it by any Revolving Credit Lender, together with interest thereon, shall, at
the request of such Revolving Credit Lender, be evidenced by a Revolving Credit
Note payable to the order of such Revolving Credit Lender in a face amount equal
to the Revolving Credit Commitment of such Revolving Credit Lender.
          SECTION 2.7 Swing Loan Note. The Obligations of the Borrower to repay
the unpaid principal amount of the Swing Loans, together with interest thereon,
shall, at the request of the Swing Loan Lender, be evidenced by a Swing Loan
Note payable to the order of the Swing Loan Lender in a face amount equal to the
Swing Loan Commitment.
          SECTION 2.8 Borrowings to Repay Swing Loans. The Swing Loan Lender
may, at its option, exercisable at any time for any reason whatsoever, demand
repayment of the Swing Loans, and each Revolving Credit Lender shall make a
Revolving Credit Loan in an amount equal to such Revolving Credit Lender’s
Ratable Share of the aggregate principal amount of the outstanding Swing Loans.
Revolving Credit Loans made pursuant to the preceding sentence shall bear
interest at the Base Rate Option and shall be deemed to have been properly
requested in accordance with Section 2.4 without regard to any of the
requirements of that provision. Upon notice from the Swing Loan Lender, the
Agent shall provide notice to the Revolving Credit Lenders (which may be
telephonic or written notice by letter, facsimile, telex or electronic
transmission) that such Revolving Credit Loans are to be made under this
Section 2.8 and of the apportionment among the Revolving Credit Lenders, and the
Revolving Credit Lenders shall be unconditionally obligated to fund such
Revolving Credit Loans (whether or not the conditions specified in Section 2.4
are then satisfied) by the time the Swing Loan Lender so requests, which shall
not be earlier than 3:00 p.m., Pittsburgh time, on the Business Day next after
the date the Revolving Credit Lenders receive such notice from the Agent.
          SECTION 2.9 Letter of Credit Subfacility.
          (a) Issuance of Letters of Credit. The Borrower may request the
issuance of a letter of credit by the Issuing Bank (each a “Letter of Credit”),
on behalf of itself or another Loan Party by delivering or having such other
Loan Party deliver to the Agent and the Issuing Bank a completed application and
agreement for letters of credit in such form as the Issuing Bank may specify
from time to time by no later than 1:00 p.m., Pittsburgh time, at least three
(3) Business Days, or such shorter period as may be agreed to by the Issuing
Bank, in advance of the proposed date of issuance. Each Letter of Credit may be
issued as either a Standby Letter of Credit or a Commercial Letter of Credit, in
either case on such form as presented to the Borrower by the Issuing Bank.
Subject to the terms and conditions hereof, including Section 7.2, and in
reliance on the agreements of the other Lenders set forth in this Section 2.9,
the Issuing Bank will issue a Letter of Credit (which may be “evergreen” letters
of credit) provided that each Letter of Credit shall in no event expire later
than ten (10) Business Days prior to the Expiration Date and providing that in
no event shall (A) the Letters of Credit Outstanding exceed, at any one time,
$30,000,000 or (B) the Revolving Facility Usage exceed, at any one time, the
Revolving Credit Commitments.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 28 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          (b) Letter of Credit Fees. The Borrower shall pay (i) to the Agent for
the ratable account of the Revolving Credit Lenders a fee (the “Letter of Credit
Fee”) according to the pricing grid on Annex I below the heading “Letter of
Credit Fee”, and (ii) to the Issuing Bank for its own account a fronting fee
equal to 0.125% per annum (computed on the basis of a year of 360 days and
actual days elapsed), which fees shall be computed on the daily average Letters
of Credit Outstanding and shall be payable quarterly in arrears commencing with
the first Business Day of each January, April, July and October following
issuance of each Letter of Credit and on the Expiration Date. The Borrower shall
also pay to the Issuing Bank for the Issuing Bank’s sole account the Issuing
Bank’s then in effect customary fees and administrative expenses payable with
respect to the Letters of Credit as the Issuing Bank may generally charge or
incur from time to time in connection with the issuance, maintenance,
modification (if any), assignment or transfer (if any), negotiation, and
administration of Letters of Credit.
          (c) Disbursements, Reimbursement.
          (i) Immediately upon the Issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Issuing Bank a participation in
such Letter of Credit and each drawing thereunder in an amount equal to such
Lender’s Ratable Share of the maximum amount available to be drawn under such
Letter of Credit and the amount of such drawing, respectively.
          (ii) In the event of any request for a drawing under a Letter of
Credit by the beneficiary or transferee thereof, the Issuing Bank will promptly
notify the Borrower. Provided that the Borrower shall have received such notice,
the Borrower shall reimburse (such obligation to reimburse the Issuing Bank
shall sometimes be referred to as a “Reimbursement Obligation”) the Issuing Bank
prior to 1:00 p.m., Pittsburgh time on each date that an amount is paid by the
Issuing Bank under any Letter of Credit (each such date, an “Drawing Date”) in
an amount equal to the amount so paid by the Issuing Bank. In the event the
Borrower fails to reimburse the Issuing Bank for the full amount of any drawing
under any Letter of Credit by 1:00 p.m., Pittsburgh time, on the Drawing Date,
the Agent will promptly notify each Revolving Credit Lender thereof, and the
Borrower shall be deemed to have requested that Revolving Credit Loans be made
by the Revolving Credit Lenders under the Base Rate Option to be disbursed on
the Drawing Date under such Letter of Credit. Any notice given by the Agent
pursuant to this Section 2.9 may be oral if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 29 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          (iii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.9 pay to the Agent, for the account of the Issuing Bank, an amount in
immediately available funds equal to its Ratable Share of the amount of the
unreimbursed drawing. Any payment made by each Revolving Credit Lender to the
Agent under this Section 2.9 shall be deemed to be a Revolving Credit Loan under
the Base Rate Option made to the Borrower; provided, that if the Borrower is not
permitted to borrow Revolving Credit Loans because of their failure to satisfy
the conditions set forth in Section 7.2 (other than any notice requirements),
then such payment shall constitute a purchase by such Revolving Credit Lender of
a participation interest (“Participation Advance”) in the Letter of Credit
Borrowing as defined in Section 2.9. If any Revolving Credit Lender so notified
fails to make available to the Agent, for the account of the Issuing Bank, the
amount of such Revolving Credit Lender’s Ratable Share of such amount by no
later than 2:00 p.m., Pittsburgh time, on the Drawing Date, then interest shall
accrue on such Revolving Credit Lender’s obligation to make such payment, from
the Drawing Date to the date on which such Lender makes such payment (A) at a
rate per annum equal to the Federal Funds Effective Rate during the first three
(3) days following the Drawing Date and (B) at a rate per annum equal to the
rate applicable to Loans under the Base Rate Option on and after the fourth day
following the Drawing Date. The Issuing Bank will promptly give notice of the
occurrence of the Drawing Date, but failure of the Issuing Bank to give any such
notice on the Drawing Date or in sufficient time to enable any Revolving Credit
Lender to effect such payment on such date shall not relieve such Lender from
its obligation under this Section 2.9.
          (iv) With respect to any unreimbursed drawing that is not converted
into Revolving Credit Loans as contemplated by Section 2.9, the Borrower shall
be deemed to have incurred from the Issuing Bank a borrowing (each a “Letter of
Credit Borrowing”) in the amount of such drawing. Such Letter of Credit
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the rate per annum applicable to the Revolving Credit Loans
under the Base Rate Option. Each Revolving Credit Lender is required to purchase
a Participation Advance in accordance with Section 2.9.
          (d) Repayment of Participation Advances.
          (i) Upon (and only upon) receipt by the Agent, for the account of the
Issuing Bank, immediately available funds from the Borrower (A) in reimbursement
of any payment made by the Issuing Bank under the Letter of Credit with respect
to which any Revolving Credit Lender has made a Participation Advance to the
Issuing Bank, or (B) in payment of interest on such a payment made by the
Issuing Bank under such a Letter of Credit, the Agent will pay to each Revolving
Credit Lender, in the same funds as those received by the Agent, the amount of
such Revolving Credit Lender’s Ratable Share of such funds, except the Agent
shall retain, for the account of the Issuing Bank, the amount of the Ratable
Share of such funds of any Revolving Credit Lender that did not make a
Participation Advance in respect of such payment by Agent.
          (ii) If the Agent or the Issuing Bank is required at any time to
return to any Loan Party, or to a trustee, receiver, liquidator, custodian, or
any official in any Insolvency Proceeding, any portion of the payments made by
any Loan Party to the Agent or the Issuing Bank pursuant to Section 2.9 in
reimbursement of a payment made under the Letter of Credit or interest or fee
thereon, each Revolving Credit Lender shall, on demand of the Agent or the
Issuing Bank, forthwith return to the Agent or the Issuing Bank the amount of
its Ratable Share of any amounts so returned by the Agent or the Issuing Bank
plus interest thereon from the date such demand is made to the date such amounts
are returned by such Revolving Credit Lender to the Agent or the Issuing Bank,
at a rate per annum equal to the Federal Funds Effective Rate in effect from
time to time.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 30 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          (e) Documentation. Each Loan Party agrees to be bound by the terms of
the Issuing Bank’s application and agreement for letters of credit and the
Issuing Bank’s written regulations and customary practices relating to letters
of credit, though such interpretation may be different from such Loan Party’s
own. In the event of a conflict between such application or agreement and this
Agreement, this Agreement shall govern. It is understood and agreed that, except
in the case of its gross negligence or willful misconduct (as finally determined
by a court of competent jurisdiction), the Issuing Bank shall not be liable for
any error, negligence and/or mistakes, whether of omission or commission, in
following any Loan Party’s instructions or those contained in the Letters of
Credit or any modifications, amendments or supplements thereto.
          (f) Determinations to Honor Drawing Requests. In determining whether
to honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the Issuing Bank shall be responsible only to determine that the
documents and certificates required to be delivered under such Letter of Credit
have been delivered and that they comply on their face with the requirements of
such Letter of Credit.
          (g) Nature of Participation and Reimbursement Obligations. Each
Revolving Credit Lender’s obligation in accordance with this Agreement to make
the Revolving Credit Loans or Participation Advances, as contemplated by
Section 2.9, as a result of a drawing under a Letter of Credit, and the
Obligations of the Borrower to reimburse the Issuing Bank upon a draw under a
Letter of Credit, shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Section 2.9 under all
circumstances, including the following circumstances:
          (i) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Issuing Bank, the Borrower or any other
Person for any reason whatsoever;
          (ii) the failure of any Loan Party or any other Person to comply, in
connection with a Letter of Credit Borrowing, with the conditions set forth in
Section 2.1, Section 2.4, Section 2.5 or Section 7.2 or as otherwise set forth
in this Agreement for the making of a Revolving Credit Loan, it being
acknowledged that such conditions are not required for the making of a Letter of
Credit Borrowing and the obligation of the Lenders to make Participation
Advances under Section 2.9;
          (iii) any lack of validity or enforceability of any Letter of Credit;
          (iv) any claim of breach of warranty that might be made by any Loan
Party or any Lender against any beneficiary of a Letter of Credit, or the
existence of any claim, set-off, recoupment, counterclaim, crossclaim, defense
or other right which any Loan Party or any Lender may have at any time against a
beneficiary, successor beneficiary any transferee or assignee of any Letter of
Credit or the proceeds thereof (or any Persons for whom any such transferee may
be acting), the Issuing Bank or any Lender or any other Person or, whether in
connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or Subsidiaries of a Loan Party and the beneficiary for which any Letter
of Credit was procured);
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 31 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          (v) the lack of power or authority of any signer of (or any defect in
or forgery of any signature or endorsement on) or the form of or lack of
validity, sufficiency, accuracy, enforceability or genuineness of any draft,
demand, instrument, certificate or other document presented under or in
connection with any Letter of Credit, or any fraud or alleged fraud in
connection with any Letter of Credit, or the transport of any property or
provisions of services relating to a Letter of Credit, in each case even if the
Issuing Bank has been notified thereof;
          (vi) payment by the Issuing Bank under any Letter of Credit against
presentation of a demand, draft or certificate or other document which does not
comply with the terms of such Letter of Credit;
          (vii) the solvency of, or any acts of omissions by, any beneficiary of
any Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;
          (viii) any failure by the Issuing Bank to issue any Letter of Credit
in the form requested by any Loan Party;
          (ix) any adverse change in the business, operations, properties,
assets, condition (financial or otherwise) or prospects of any Loan Party or
Subsidiaries of a Loan Party;
          (x) any breach of this Agreement or any other Loan Document by any
party thereto;
          (xi) the occurrence or continuance of an Insolvency Proceeding with
respect to any Loan Party;
          (xii) the fact that an Event of Default or a Default shall have
occurred and be continuing;
          (xiii) the fact that the Expiration Date shall have passed or this
Agreement or the Commitments hereunder shall have been terminated; and
          (xiv) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 32 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          (h) Indemnity. In addition to amounts payable as provided in
Section 12.5, each Loan Party hereby agrees to protect, indemnify, pay and save
harmless the Issuing Bank from and against any and all claims, demands,
liabilities, damages, taxes, penalties, interest, judgments, losses, costs,
charges and expenses (including reasonable fees, expenses and disbursements of
counsel and allocated costs of internal counsel) which the Issuing Bank may
incur or be subject to as a consequence, direct or indirect, of the issuance of
any Letter of Credit, other than as a result of (i) the gross negligence or
willful misconduct of the Agent (as finally determined by a court of competent
jurisdiction) or (ii) the wrongful dishonor by the Issuing Bank of a proper
demand for payment made under any Letter of Credit, except if such dishonor
resulted from any act or omission, whether rightful or wrongful, of any present
or future de jure or de facto government or governmental authority (all such
acts or omissions herein called “Governmental Acts”).
          (i) Liability for Acts and Omissions. As between any Loan Party and
the Issuing Bank, such Loan Party assumes all risks of the acts and omissions
of, or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit. In furtherance and not in limitation of the foregoing, the
Issuing Bank shall not be responsible for any of the following including,
without limitation, any losses or damages to any Loan Party or other Person or
property relating therefrom: (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for an issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged (even if the Issuing Bank shall have been
notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of any Loan Party against any beneficiary of such Letter of Credit, or any
such transferee, or any dispute between or among any Loan Party and any
beneficiary of any Letter of Credit or any such transferee; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, electronic mail, cable, telegraph, telex or otherwise, whether or not
they be in cipher; (v) errors in interpretation of technical terms; (vi) any
loss or delay in the transmission or otherwise of any document required in order
to make a drawing under any such Letter of Credit or of the proceeds thereof;
(vii) the misapplication by the beneficiary of any such Letter of Credit of the
proceeds of any drawing under such Letter of Credit; or (viii) any consequences
arising from causes beyond the control of the Issuing Bank, including any
Governmental Acts, and none of the above shall affect or impair, or prevent the
vesting of, any of the Issuing Bank’s rights or powers hereunder. Nothing in the
preceding sentence shall relieve the Issuing Bank from liability for its gross
negligence or willful misconduct (as finally determined by a court of competent
jurisdiction) in connection with actions or omissions described in such clauses
(i) through (viii) of such sentence. In no event shall the Issuing Bank be
liable to any Loan Party for any indirect, consequential, incidental, punitive,
exemplary or special damages or expenses (including, without limitation,
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 33 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
     Without limiting the generality of the foregoing, the Issuing Lender:
(A) may rely on any oral or other communication believed in good faith by the
Issuing Bank to have been authorized or given by or on behalf of the applicant
for a Letter of Credit, (B) may honor any presentation if the documents
presented appear on their face substantially to comply with the terms and
conditions of the relevant Letter of Credit; (C) may honor a previously
dishonored presentation under a Letter of Credit, whether such dishonor was
pursuant to a court order, to settle or compromise any claim of wrongful
dishonor, or otherwise, and shall be entitled to reimbursement to the same
extent as if such presentation had initially been honored, together with any
interest paid by the Issuing Lender; (D) may honor any drawing that is payable
upon presentation of a statement advising negotiation or payment, upon receipt
of such statement (even if such statement indicates that a draft or other
document is being delivered separately), and shall not be liable for any failure
of any such draft or other document to arrive, or to conform in any way with the
relevant Letter of Credit; (E) may pay any paying or negotiating bank claiming
that it rightfully honored under the laws or practices of the place where such
bank is located; and (F) may settle or adjust any claim or demand made on the
Issuing Bank in any way related to any order issued at the applicant’s request
to an air carrier, a letter of guarantee or of indemnity issued to a carrier or
any similar document (each an “Order”) and honor any drawing in connection with
any Letter of Credit that is the subject to such Order, notwithstanding that any
drafts or other documents presented in connection with such Letter of Credit
fail to conform in any way with such Letter of Credit.
     In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by the Issuing Bank
under or in connection with the Letters of Credit issued by it or any documents
and certificates delivered thereunder, if taken or omitted in good faith, shall
not put the Issuing Bank under any resulting liability to the Borrower or any
Lender.
          SECTION 2.10 Increase in Revolving Credit Commitment.
          (a) Request for Increase. So long as no Default or Event of Default
has occurred and is continuing, upon notice to the Agent (which shall promptly
notify the Revolving Credit Lenders), the Borrower may from time to time,
request an increase in the Revolving Credit Commitment by an amount (for all
such requests) not exceeding Thirty Million Dollars ($30,000,000); provided that
any such request for an increase shall be in a minimum amount of Five Million
Dollars ($5,000,000). At the time of sending such notice, the Borrower (in
consultation with the Agent) shall specify the time period within which each
Revolving Credit Lender is requested to respond (which shall in no event be less
than ten (10) Business Days from the date of delivery of such notice to the
Revolving Credit Lenders).
          (b) Lender Elections to Increase. Each Revolving Credit Lender shall
notify the Agent within such time period whether or not it agrees to increase
its Revolving Credit Commitment and, if so, whether by an amount equal to,
greater than, or less than its Ratable Share of such requested increase. Any
Revolving Credit Lender not responding within such time period shall be deemed
to have declined to increase its Revolving Credit Commitment.
          (c) Notification by Agent; Additional Revolving Credit Lenders. The
Agent shall notify the Borrower and each Revolving Credit Lender of the
Revolving Credit Lenders’ responses to each request made hereunder. To achieve
the full amount of a requested increase, and subject to the approval of the
Agent, the Issuing Bank and the Swing Loan Lender (which approvals shall not be
unreasonably withheld), the Borrower may also invite additional financial
institutions (subject to the consent of the Agent, not to be unreasonably
withheld) to become Revolving Credit Lenders pursuant to a joinder agreement in
form and substance satisfactory to the Agent and its counsel.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 34 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          (d) Effective Date and Allocations. If the Revolving Credit Commitment
is increased in accordance with this Section, the Agent and the Borrower shall
determine the effective date (the “Revolving Credit Increase Effective Date”)
and the final allocation of such increase. The Agent shall promptly notify the
Borrower and the Revolving Credit Lenders of the final allocation of such
increase and the Revolving Credit Increase Effective Date.
          (e) Conditions to Effectiveness of Increase. As a condition precedent
to such increase, the Borrower shall deliver to the Agent a certificate of each
Loan Party dated as of the Revolving Credit Increase Effective Date
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article VI and the other Loan Documents are true and correct in all
material respects on and as of the Revolving Credit Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and except that for purposes of this Section 2.10, the representations and
warranties contained in subsection (a) of Section 6.9 shall be deemed to refer
to the most recent statements furnished pursuant to Section 10.1 and Section
10.2, and (B) no Default or Event of Default has occurred and is continuing.
          (f) Prepayments upon Effectiveness of Increase. The Borrower shall
prepay (which may be with the proceeds of Revolving Credit Loans received on
such date) any Revolving Credit Loans outstanding on the Revolving Credit
Increase Effective Date to the extent necessary to keep the outstanding
Revolving Credit Loans ratable with any revised Ratable Shares arising from any
nonratable increase in the Revolving Credit Commitments under this Section. To
the extent any Lender (a “reducing Lender”) would be entitled to additional
amounts required to be paid by the Borrower pursuant to Section 5.6 (“breakage
cost”), as a result its Revolving Credit Loan being subject to a prepayment
described in the preceding sentence, the Lenders (including any new Lenders)
which have increased their pro rata share of the Revolving Credit Commitment
(each an “increasing Lender”) shall each pay to each such reducing Lender a
portion of such reducing Lender’s breakage cost equal to the percentage of the
increase in the Revolving Credit Commitment represented by such increasing
Lender’s increased Revolving Credit Commitment.
ARTICLE III
TERM LOANS
          SECTION 3.1 Term Loan Commitments. Subject to the terms and conditions
hereof, including Section 7.2, and relying upon the representations and
warranties herein set forth, on the Conversion Date, each Lender severally
agrees to make a term loan to the Borrower in an amount equal to such Lender’s
Term Loan Commitment. Each Term Loan made by a Lender shall be made by
converting a portion of such Lender’s Revolving Credit Loans equal to such
Lender’s Term Loan Commitment into such Term Loan.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 35 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          SECTION 3.2 Nature of Lenders’ Obligations with Respect to Term Loans.
The failure of any Lender to make a Term Loan shall not relieve any other Lender
of its obligations to make a Term Loan nor shall it impose any additional
liability on any other Lender hereunder. The Lenders shall have no obligation to
make Term Loans hereunder after the Conversion Date. The Term Loan Commitments
are not revolving credit commitments, and the Borrower shall not have the right
to repay and reborrow any Term Loan.
          SECTION 3.3 Term Loan Principal Payments. The Borrower shall make
payments on the principal amount of each Term Loan in equal quarterly
installments, each in an amount equal to ten percent (10%) of the aggregate
amount of Term Loan Commitments, commencing on September 30, 2012, and
thereafter on the last day of each March, June, September and December, with a
final installment of any remaining principal amount payable on the Term Loan
Maturity Date.
          SECTION 3.4 Term Loan Notes. The Obligation of the Borrower to repay
the unpaid principal amount of the Term Loans made to it by each Lender,
together with interest thereon, shall, at the request of any Term Loan Lender,
be evidenced by a Term Note payable to the order of such Lender in a face amount
equal to the Term Loan of such Lender.
ARTICLE IV
INTEREST RATES
          SECTION 4.1 Interest Rate Options. The Borrower shall pay interest in
respect of the outstanding unpaid principal amount of the Loans, or portions
thereof, as selected by the Borrower in accordance with the terms and conditions
hereof, at either Interest Rate Option it selects, it being understood that,
subject to the provisions of this Agreement, the Borrower may select different
Interest Rate Options and different Interest Periods to apply simultaneously to
the Loans comprising different Borrowing Tranches and may convert to or renew
one or more Interest Rate Options with respect to all or any portion of the
Loans comprising any Borrowing Tranche, provided that there shall not be at any
one time outstanding more than ten (10) Borrowing Tranches in the aggregate
among all of the Loans and provided further that only the Base Rate Option shall
apply to the Swing Loans. If at any time the designated rate applicable to any
Loan made by any Lender exceeds such Lender’s highest lawful rate, the rate of
interest on such Lender’s Loan shall be limited to such Lender’s highest lawful
rate.
          SECTION 4.2 Interest Periods. At any time when the Borrower shall
select, convert to or renew a Euro-Rate Option, the Borrower shall notify the
Agent thereof at least three (3) Business Days prior to the effective date of
such Euro-Rate Option by delivering a Loan Request. The notice shall specify an
Interest Period during which such Interest Rate Option shall apply.
Notwithstanding the preceding sentence, the following provisions shall apply to
any selection of, renewal of, or conversion to a Euro-Rate Option:
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 36 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          (a) Amount of Borrowing Tranche. each Borrowing Tranche of Euro-Rate
Loans shall be in integral multiples of $1,000,000 and not less than $2,000,000;
and
          (b) Renewals. in the case of the renewal of a Euro-Rate Option at the
end of an Interest Period, the first day of the new Interest Period shall be the
last day of the preceding Interest Period, without duplication in payment of
interest for such day.
          SECTION 4.3 Interest After Default. To the extent permitted by Law,
upon the occurrence and during the continuance of any Event of Default:
          (a) Letter of Credit Fees, Interest Rate. the Letter of Credit Fees
and the rate of interest for each Loan otherwise applicable pursuant to
Section 2.9 or Section 4.1, respectively, shall be increased by 2.0% per annum;
          (b) Other Obligations. each other Obligation hereunder if not paid
when due shall bear interest at a rate per annum equal to the sum of the rate of
interest applicable under the Base Rate Option plus an additional 2.0% per annum
from the time such Obligation becomes due and payable and until it is paid in
full; and
          (c) Euro-Rate Option. No Borrowing Tranche may convert to or renew
under a Euro-Rate Option.
          (d) Acknowledgment. The Borrower acknowledges that the increase in
rates referred to in this Section 4.3 reflects, among other things, the fact
that such Loans or other amounts have become a substantially greater risk given
their default status and that the Lenders are entitled to additional
compensation for such risk. All such interest shall be payable by the Borrower
upon demand by Agent.
          SECTION 4.4 Euro-Rate Unascertainable; Illegality; Increased Costs;
Deposits Not Available.
          (a) Unascertainable. If on any date on which a Euro-Rate would
otherwise be determined, the Agent shall have determined that:
          (i) adequate and reasonable means do not exist for ascertaining such
Euro-Rate, or
          (ii) a contingency has occurred which materially and adversely affects
the London interbank eurodollar market relating to the Euro-Rate, the Agent
shall have the rights specified in Section 4.4.
          (b) Illegality; Increased Costs; Deposits Not Available. If at any
time any Lender shall have determined that:
          (i) the making, maintenance or funding of any Loan to which a
Euro-Rate Option applies has been made impracticable or unlawful by compliance
by such Lender in good faith with any Law or any interpretation or application
thereof by any Official Body or with any request or directive of any such
Official Body (whether or not having the force of Law);
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 37 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          (ii) such Euro-Rate Option will not adequately and fairly reflect the
cost to such Lender of the establishment or maintenance of any such Loan; or
          (iii) after making all reasonable efforts, deposits of the relevant
amount in Dollars for the relevant Interest Period for a Loan, or to banks
generally, to which a Euro-Rate Option applies, respectively, are not available
to such Lender with respect to such Loan, or to banks generally, in the
interbank eurodollar market, then the Agent shall have the rights specified in
Section 4.4.
          (c) Agent’s and Lender’s Rights. In the case of any event specified in
Section 4.4(a) the Agent shall promptly so notify the Lenders and the Borrower
thereof, and in the case of an event specified in Section 4.4(b), such Lender
shall promptly so notify the Agent and endorse a certificate to such notice as
to the specific circumstances of such notice, and the Agent shall promptly send
copies of such notice and certificate to the other Lenders and the Borrower.
Upon such date as shall be specified in such notice (which shall not be earlier
than the date such notice is given), the obligation of (i) the Lenders, in the
case of such notice given by the Agent, or (ii) such Lender, in the case of such
notice given by such Lender, to allow the Borrower to select, convert to or
renew a Euro-Rate Option shall be suspended until the Agent shall have later
notified the Borrower, or such Lender shall have later notified the Agent, of
the Agent’s or such Lender’s, as the case may be, determination that the
circumstances giving rise to such previous determination no longer exist. If at
any time the Agent makes a determination under Section 4.4 and the Borrower has
previously notified the Agent of its selection of, conversion to or renewal of a
Euro-Rate Option and such Interest Rate Option has not yet gone into effect,
such notification shall be deemed to provide for selection of, conversion to or
renewal of the Base Rate Option otherwise available with respect to such Loans.
If any Lender notifies the Agent of a determination under Section 4.4, the
Borrower shall, subject to the Borrower’s indemnification Obligations under
Section 5.6, as to any Loan of the Lender to which a Euro-Rate Option applies,
on the date specified in such notice either convert such Loan to the Base Rate
Option otherwise available with respect to such Loan or prepay such Loan in
accordance with Section 5.4. Absent due notice from the Borrower of conversion
or prepayment, such Loan shall automatically be converted to the Base Rate
Option otherwise available with respect to such Loan upon such specified date.
          SECTION 4.5 Selection of Interest Rate Options. If the Borrower fails
to select a new Interest Period to apply to any Borrowing Tranche of Loans under
the Euro-Rate Option at the expiration of an existing Interest Period applicable
to such Borrowing Tranche in accordance with the provisions of Section 4.2, the
Borrower shall be deemed to have converted such Borrowing Tranche to the Base
Rate Option, commencing upon the last day of the existing Interest Period.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 38 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          SECTION 4.6 Computation of Interest and Fees; Retroactive Adjustments
of Applicable Margin.
          (a) All computations of interest for Base Rate Loans when the Base
Rate is determined by First Commonwealth’s “prime rate” shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall bear interest for one day. Each determination by
the Agent of an interest rate or fee hereunder shall be conclusive and binding
for all purposes, absent manifest error.
          (b) If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Loan Parties
or the Lenders determine that (i) the Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the Agent
for the account of the applicable Lenders, promptly on demand by the Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Loan Party under the Bankruptcy Code of the United States,
automatically and without further action by the Agent, any Lender or the Issuing
Bank), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Agent, any Lender or the Issuing Bank, as the case may be, under Article XI or
any other second of this Agreement.
ARTICLE V
PAYMENTS
          SECTION 5.1 Payments. All payments and prepayments to be made in
respect of principal, interest, Commitment Fees, Letter of Credit Fees, Agent’s
Fee or other fees or amounts due from the Borrower hereunder shall be payable
prior to 12:00 noon, Pittsburgh time, on the date when due without presentment,
demand, protest or notice of any kind, all of which are hereby expressly waived
by the Borrower, and without set-off, counterclaim or other deduction of any
nature, and an action therefor shall immediately accrue. Such payments shall be
made to the Agent at the Principal Office for the account of the Swing Loan
Lender, with respect to the Swing Loans, and for the ratable accounts of (a) the
Revolving Credit Lenders, with respect to the Revolving Credit Loans, and
(b) the Term Loan Lenders, with respect to the Term Loans, in U.S. Dollars and
in immediately available funds, and the Agent shall promptly distribute such
amounts to the applicable Lenders in immediately available funds. The Agent’s
and each Lender’s statement of account, ledger or other relevant record shall,
in the absence of manifest error, be conclusive as the statement of the amount
of principal of and interest on the Loans and other amounts owing under this
Agreement and shall be deemed an “account stated.”
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 39 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
                SECTION 5.2 Pro Rata Treatment of Lenders. Each borrowing (other
than Swing Loans) shall be allocated to each Lender according to its Ratable
Share, and each selection of, conversion to or renewal of any Interest Rate
Option and each payment or prepayment by the Borrower with respect to principal,
interest, Commitment Fees, Letter of Credit Fees, or other fees (except for the
Agent’s Fee) or amounts due from the Borrower hereunder to the Lenders with
respect to the Loans, shall (except as provided in Section 4.4 in the case of an
event specified in Section 4.4, Section 5.4 or Section 5.6) be made in
proportion to the applicable Loans outstanding from each Lender and, if no such
Loans are then outstanding, in proportion to the Ratable Share of each Lender.
Notwithstanding any of the foregoing, each borrowing or payment or prepayment by
the Borrower of principal, interest, fees or other amounts from the Borrower
with respect to Swing Loans shall be made by or to the Swing Loan Lender
according to Article II.
                SECTION 5.3 Interest Payment Dates. Interest on Loans to which
the Base Rate Option applies shall be due and payable in arrears on the first
Business Day of each calendar month and on the Expiration Date or Term Loan
Maturity Date, as applicable, or upon acceleration of the Notes. Interest on
Loans to which the Euro-Rate Option applies shall be due and payable on the last
day of each Interest Period for those Loans and, if such Interest Period is
longer than three (3) Months, also on the 90th day of such Interest Period.
Interest on mandatory prepayments of principal under Section 5.5 shall be due on
the date such mandatory prepayment is due. Interest on the principal amount of
each Loan or other monetary Obligation shall be due and payable on demand after
such principal amount or other monetary Obligation becomes due and payable
(whether on the stated maturity date, upon acceleration or otherwise).
                SECTION 5.4 Voluntary Prepayments and Reduction of Commitment.
                (a) Right to Prepay. The Borrower shall have the right at its
option from time to time to prepay the Loans in whole or part without premium or
penalty (except as provided in Section 5.4 below or in Section 5.6):
                           (i) at any time with respect to any Loan to which the
Base Rate Option applies;
                          (ii) on the last day of the applicable Interest Period
with respect to Loans to which a Euro-Rate Option applies; and
                          (iii) on the date specified in a notice by any Lender
pursuant to Section 4.4 with respect to any Loan to which a Euro-Rate Option
applies.
           Whenever the Borrower desires to prepay any part of the Loans, the
Borrower shall provide a prepayment notice to the Agent by 1:00 p.m., Pittsburgh
time, at least one (1) Business Day prior to the date of prepayment of the
Revolving Credit Loans or Term Loans or no later than 10:00 a.m., Pittsburgh
time, on the date of prepayment of the Swing Loans, setting forth the following
information:
                (x) the date, which shall be a Business Day, on which the
proposed prepayment is to be made;
                (y) a statement indicating the application of the prepayment
between the Swing Loans, Revolving Credit Loans and Term Loans; and
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 40 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
               (z) the total principal amount of such prepayment, which shall
not be less than $500,000 for any Loan (or the outstanding amount if such Loan,
if such amount is less than $500,000).
          All prepayment notices shall be irrevocable. The principal amount of
the Loans for which a prepayment notice is given, together with interest on such
principal amount except with respect to Loans to which the Base Rate Option
applies, shall be due and payable on the date specified in such prepayment
notice as the date on which the proposed prepayment is to be made. All Term Loan
prepayments permitted pursuant to this Section 5.4 shall be applied to the
unpaid installments of principal of the Term Loans in the reverse order of
scheduled maturities. Except as provided in Section 4.4, if the Borrower prepays
a Loan but fails to specify the applicable Borrowing Tranche which the Borrower
is prepaying, the prepayment shall be applied (A) first to Revolving Credit
Loans and then to Term Loans, and (B) after giving effect to the allocations in
clause (A) above and in the preceding sentence, first to Loans to which the Base
Rate Option applies, then to Loans to which the Euro-Rate Option applies. Any
prepayment hereunder shall be subject to the Borrower’s Obligation to indemnify
the Lenders under Section 5.6.
               (b) Replacement of a Lender. In the event any Lender (i) gives
notice under Section 4.4 or Section 5.6 or (ii) becomes a Defaulting Lender
(each a “Replacement Event”), then the Borrower shall have the right at its
option, with the consent of the Agent, which shall not be unreasonably withheld,
to prepay the Loans of such Lender in whole, together with all interest accrued
thereon, and terminate such Lender’s Commitment within ninety (90) days after
such Replacement Event; provided that the Borrower shall also pay to such Lender
(unless such Lender is a Defaulting Lender pursuant to subsection “(a)” or “(b)”
of the definition of “Defaulting Lender”) at the time of such prepayment any
amounts required under Section 5.6 and any accrued interest due on such amount
and any related fees; provided, however, that the Commitment and any Term Loan
of such Lender shall be provided by one or more of the remaining Lenders or a
replacement bank acceptable to the Agent; provided, further, the remaining
Lenders shall have no obligation hereunder to increase their Commitments.
               (c) Change of Lending Office. Each Lender agrees that upon the
occurrence of any event giving rise to increased costs or other special payments
under Section 4.4 or Section 5.6 with respect to such Lender, it will if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
or Letters of Credit affected by such event, provided that such designation is
made on such terms that such Lender and its lending office suffer no economic,
legal or regulatory disadvantage, with the object of avoiding the consequence of
the event giving rise to the operation of such Section. Nothing in this
Section 5.4 shall affect or postpone any of the Obligations of the Borrower or
any other Loan Party or the rights of any Secured Party provided in this
Agreement.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 41 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
               (d) Voluntary Reduction of Commitment. The Borrower shall have
the right at any time and from time to time upon five (5) Business Days’ prior
written notice to Agent to permanently and ratably reduce, in whole multiples of
$1,000,000 of principal, or terminate the Revolving Credit Commitments without
penalty or premium, except as hereinafter set forth, provided that any such
reduction or termination shall be accompanied by (i) the payment in full of any
Commitment Fee and other fees then accrued on the amount of such reduction or
termination, (ii) prepayment of the Revolving Credit Loans (and the Borrower
shall Cash Collateralize, if necessary, any Letters of Credit and pay, if
necessary, any Swing Loans), together with the full amount of interest accrued
on the principal sum to be prepaid (and all amounts referred to in Section 5.6),
to the extent that the aggregate amount thereof then outstanding exceeds the
Commitments as so reduced or terminated. From the effective date of any such
reduction or termination, the obligations of Borrower to pay the Commitment Fee
shall correspondingly be reduced or cease, as the case may be.
               SECTION 5.5 Mandatory Prepayments and Reduction of Commitment.
               (a) Mandatory Reduction of Commitments. The Revolving Credit
Commitment of each Revolving Credit Lender will be automatically reduced, on the
Conversion Date, by an amount equal to such Revolving Credit Lender’s Term Loan
Commitment.
               (b) Sale of Assets; Debt Offerings. Immediately upon any
(i) issuance of Indebtedness not authorized by Section 9.1, or (ii) sale of
assets not authorized by Section 9.7, the Borrower shall make a mandatory
prepayment of Loans equal to the amount of such Indebtedness or the proceeds of
such sale (net of any estimated taxes, but subject to the Borrower’s requirement
to true up any excess at the time of payment of such tax), as applicable. All
prepayments of Loans pursuant to this Section 5.5(b) shall be applied, first, to
payment in full of the principal amount of the Term Loans by application to the
unpaid installments of principal in the reverse order of scheduled maturities,
second, to the payment in full of the principal amount of all Revolving Loans.
Any prepayment hereunder shall be subject to the Borrower’s Obligation to
indemnify the Lenders under Section 5.6(b).
               (c) Application Among Interest Rate Options. All prepayments
required pursuant to this Section 5.5 shall first be applied among the Interest
Rate Options to the principal amount of the Loans subject to the Base Rate
Option, then to Loans subject to a Euro-Rate Option. In accordance with
Section 5.6(b), the Borrower shall indemnify the Lenders for any loss or
expense, including loss of margin, incurred with respect to any such prepayments
applied against Loans subject to a Euro-Rate Option on any day other than the
last day of the applicable Interest Period.
               SECTION 5.6 Additional Compensation in Certain Circumstances.
               (a) Increased Costs or Reduced Return Resulting from Taxes,
Reserves, Capital Adequacy Requirements, Expenses, Etc. If any Law, guideline or
interpretation or any change in any Law, guideline or interpretation or
application thereof by any Official Body charged with the interpretation or
administration thereof or compliance with any request or directive (whether or
not having the force of Law) of any central bank or other Official Body:
                         (i) subjects any Lender to any tax or changes the basis
of taxation with respect to this Agreement, the Notes, the Loans or payments by
the Borrower of principal, interest, Commitment Fees, or other amounts due from
the Borrower hereunder or under the Notes (except for taxes on the overall net
income of such Lender);
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 42 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
                         (ii) imposes, modifies or deems applicable any reserve,
special deposit or similar requirement against credits or commitments to extend
credit extended by, or assets (funded or contingent) of, deposits with or for
the account of, or other acquisitions of funds by, any Lender; or
                         (iii) imposes, modifies or deems applicable any capital
adequacy or similar requirement (A) against assets (funded or contingent) of, or
letters of credit, other credits or commitments to extend credit extended by,
any Lender, or (B) otherwise applicable to the obligations of any Lender under
this Agreement, and the result of any of the foregoing is to increase the cost
to, reduce the income receivable by, or impose any expense (including loss of
margin) upon any Lender with respect to this Agreement, the Notes or the making,
maintenance or funding of any part of the Loans (or, in the case of any capital
adequacy or similar requirement, to have the effect of reducing the rate of
return on any Lender’s capital, taking into consideration such Lender’s
customary policies with respect to capital adequacy) by an amount which such
Lender in its sole discretion deems to be material, such Lender shall from time
to time notify the Borrower and the Agent of the amount determined (using any
averaging and attribution methods employed in good faith) by such Lender to be
necessary to compensate such Lender for such increase in cost, reduction of
income, additional expense or reduced rate of return. Such notice shall set
forth in reasonable detail the basis for such determination. Such amount shall
be due and payable by the Borrower to such Lender ten (10) Business Days after
such notice is given.
               (b) Indemnity. In addition to the compensation required by
Section 5.6(a), each Loan Party shall indemnify each Lender against all
liabilities, losses or expenses (including loss of margin, any loss or expense
incurred in liquidating or employing deposits from third parties and any loss or
expense incurred in connection with funds acquired by a Lender to fund or
maintain Loans subject to a Euro-Rate Option) which such Lender sustains or
incurs as a consequence of any:
                         (i) payment, prepayment, conversion or renewal of any
Loan to which a Euro-Rate Option applies on a day other than the last day of the
corresponding Interest Period (whether or not such payment or prepayment is
mandatory, voluntary or automatic and whether or not such payment or prepayment
is then due);
                         (ii) attempt by the Borrower to revoke (expressly, by
later inconsistent notices or otherwise) in whole or part any Loan Requests
under Section 2.4 or Section 4.2 or notice relating to prepayments under
Section 5.4 or notice relating to Commitment reductions under Section 5.4; or
                         (iii) default by any Loan Party in the performance or
observance of any covenant or condition contained in this Agreement or any other
Loan Document, including any failure of the Borrower to pay when due (by
acceleration or otherwise) any principal, interest, Commitment Fee or any other
amount due hereunder.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 43 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
     If any Lender sustains or incurs any such loss or expense, it shall from
time to time notify the Borrower of the amount determined in good faith by such
Lender (which determination may include such assumptions, allocations of costs
and expenses and averaging or attribution methods as such Lender shall deem
reasonable) to be necessary to indemnify such Lender for such loss or expense.
Such notice shall set forth in reasonable detail the basis for such
determination. Such amount shall be due and payable by the Loan Parties to such
Lender ten (10) Business Days after such notice is given.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
The Loan Parties, jointly and severally, represent and warrant to the Agent and
each of the Lenders as follows:
          SECTION 6.1 Organization and Qualification. Each Loan Party and each
Subsidiary of each Loan Party is a corporation, partnership or limited liability
company duly organized, validly existing and in good standing under the laws of
its jurisdiction of incorporation or formation. Each Loan Party and each
Subsidiary of each Loan Party has the lawful power to own or lease its
properties and to engage in the business it presently conducts or proposes to
conduct. Each Loan Party and each Subsidiary of each Loan Party is duly licensed
or qualified and in good standing in (a) its jurisdiction listed of
incorporation or formation and (b) except where the failure to be so qualified
could, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Change, in all other jurisdictions where the property owned or
leased by it or the nature of the business transacted by it or both makes such
licensing or qualification necessary. Schedule 6.1 sets forth the jurisdiction
of formation or organization for each Loan Party and each Subsidiary, and any
jurisdiction in which such Loan Party or Domestic Subsidiary has been qualified
to transact business.
          SECTION 6.2 Capitalization and Ownership. The authorized capital stock
of each Loan Party and the shares (referred to herein as the “Shares”) which are
issued and outstanding thereof, and the ownership of each Guarantor, are as
indicated on Schedule 6.2. All of the Shares have been validly issued and are
fully paid and nonassessable. There are no options, warrants or other rights
outstanding to purchase any such shares except as indicated on Schedule 6.2. The
Inactive Domestic Subsidiaries conduct no business and have no material assets.
          SECTION 6.3 Subsidiaries. Schedule 6.3 states the name of each Loan
Party’s Subsidiaries, its jurisdiction of incorporation or formation, and:
(a) if it is a corporation, the owners (and their percentages) of the
outstanding shares therein (referred to herein as the “Subsidiary Shares”) and,
for any Domestic Subsidiary, its authorized capital stock and the issued and
outstanding shares; (b) if it is a partnership, the partners (and their
percentages) of its outstanding partnership interests (the “Partnership
Interests”); and (c) if it is a limited liability company, the members and
managers and each of their percentages, and voting rights associated therewith,
of its outstanding limited liability company interests (the “LLC Interests”).
Each Loan Party and each Subsidiary of each Loan Party has good and marketable
title to all of the Subsidiary Shares, Partnership Interests and LLC Interests
it purports to own, free and clear in each case of any Lien. All Subsidiary
Shares, Partnership Interests and LLC Interests with respect to any Domestic
Subsidiary have been validly issued, and all Subsidiary Shares with respect to
any Domestic Subsidiary are, where applicable, fully paid and nonassessable. All
capital contributions and other consideration required to be made or paid in
connection with the issuance of the Partnership Interests and LLC Interests have
been made or paid, as the case may be. There are no options, warrants or other
rights outstanding to purchase any such Subsidiary Shares, Partnership Interests
or LLC Interests, or any other Equity Interests, in any such Subsidiary except
as indicated on Schedule 6.3.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 44 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          SECTION 6.4 Power and Authority. Each Loan Party has full corporate,
limited liability company or partnership power to enter into, execute, deliver
and carry out this Agreement and the other Loan Documents to which it is a
party, to incur the Indebtedness contemplated by the Loan Documents and to
perform its Obligations under the Loan Documents to which it is a party, and all
such actions have been duly authorized by all necessary proceedings on its part.
          SECTION 6.5 Validity and Binding Effect. This Agreement has been duly
and validly executed and delivered by each Loan Party, and each other Loan
Document which any Loan Party is required to execute and deliver on or after the
date hereof will have been duly executed and delivered by such Loan Party on the
required date of delivery of such Loan Document. This Agreement and each other
Loan Document constitutes, or will constitute, legal, valid and binding
obligations of each Loan Party which is or will be a party thereto on and after
its date of delivery thereof, enforceable against such Loan Party in accordance
with its terms, except to the extent that enforceability of any Loan Document
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforceability of creditors’ rights generally or
limiting the right of specific performance.
          SECTION 6.6 No Conflict. Neither the execution and delivery of this
Agreement or the other Loan Documents by any Loan Party nor the consummation of
the transactions herein or therein contemplated or compliance with the terms and
provisions hereof or thereof by any of them will conflict with, constitute a
default under or result in any breach of (a) the terms and conditions of the
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, limited liability company
agreement or other organizational documents of any Loan Party or any Subsidiary
of any Loan Party or (b) any Law or any material agreement or instrument or
order, writ, judgment, injunction or decree to which any Loan Party or any of
its Subsidiaries is a party or by which it or any of its Subsidiaries is bound
or to which it is subject, or result in the creation or enforcement of any Lien,
charge or encumbrance whatsoever upon any property (now or hereafter acquired)
of any Loan Party or any of its Subsidiaries (other than Liens granted under the
Loan Documents).
          SECTION 6.7 Litigation. Except as disclosed on Schedule 6.7, there are
no actions, suits, proceedings or investigations pending or, to the knowledge of
any Loan Party or any Subsidiary of any Loan Party, threatened against such Loan
Party or any such Subsidiary at law or equity before any Official Body which,
individually or in the aggregate, could reasonably be expected to result in any
Material Adverse Change. None of the Loan Parties or any Subsidiaries of any
Loan Party is in violation of any order, writ, injunction or any decree of any
Official Body which, individually or in the aggregate, could reasonably be
expected to result in any Material Adverse Change.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 45 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          SECTION 6.8 Title to Properties. The real property owned or leased by
each Loan Party, as of the date of this Agreement, is described on Schedule 6.8.
Each Loan Party and each Subsidiary of each Loan Party has good and marketable
and insurable fee simple title to, or valid leasehold interest in, all
properties, assets and other rights which it purports to own or lease or which
are reflected as owned or leased on its books and records, free and clear of all
Liens and encumbrances except Permitted Liens (or as specified in the title
policy issued by Chicago Title Insurance Corporation on the Closing Date
insuring the applicable Mortgage Document encumbering such real estate), and
subject to the terms and conditions of the applicable leases, if any. Upon
consummation of the transactions contemplated hereby, all leases of property are
in full force and effect without the necessity for any consent which has not
previously been obtained.
          SECTION 6.9 Financial Statements.
          (a) Annual Statements. The Loan Parties have delivered to the Agent
copies of its audited financial statements for fiscal year 2008 (the “Annual
Statements”). The Annual Statements are correct and complete and fairly
represent the consolidated financial condition of the Loan Parties and their
respective Subsidiaries as of December 31, 2008, and the results of operations
for the fiscal year then ended and have been prepared in accordance with GAAP.
          (b) Financial Projections. The Loan Parties have delivered to the
Agent consolidated financial projections (which have been delivered to the
Lenders by the Borrower) for the period from January 1, 2009, through
December 31, 2011 derived from various assumptions of the Loan Parties’
management (the “Financial Projections”). The Financial Projections represent a
reasonable range of possible results in light of the history of the business,
present and foreseeable conditions and the intentions of the Loan Parties’
management. The Financial Projections accurately reflect the total liabilities
of all Loan Parties and their Subsidiaries upon consummation of the transactions
contemplated hereby as of the Closing Date.
          (c) Accuracy of Financial Statements. No Loan Party and no Subsidiary
of any Loan Party has any liabilities, contingent or otherwise, or forward or
long-term commitments required to be disclosed on financial statements under
GAAP as of December 31, 2008, that are not disclosed in the Annual Statements or
in the notes thereto, and except as disclosed therein there are no unrealized or
anticipated losses from any commitments of any Loan Party or any Subsidiary of
any Loan Party which, individually or in the aggregate, could reasonably be
expected to result in any Material Adverse Change. Since December 31, 2008, no
Material Adverse Change has occurred.
          SECTION 6.10 Use of Proceeds; Margin Stock.
          (a) General. The Loan Parties intend to use the proceeds of the Loans
in accordance with Section 8.10.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 46 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          (b) Margin Stock. None of the Loan Parties or any Subsidiaries of any
Loan Party engages or intends to engage principally, or as one of its important
activities, in the business of extending credit for the purpose, immediately,
incidentally or ultimately, of purchasing or carrying margin stock (within the
meaning of Regulation U promulgated by the Board). No part of the proceeds of
any Loan has been or will be used, immediately, incidentally or ultimately, to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying any margin stock or to refund Indebtedness originally
incurred for such purpose, or for any purpose which entails a violation of or
which is inconsistent with the provisions of the regulations of the Board. None
of the Loan Parties or any Subsidiary of any Loan Party holds or intends to hold
margin stock in such amounts that more than 25% of the reasonable value of the
assets of any Loan Party or Subsidiary of any Loan Party are or will be
represented by margin stock.
          SECTION 6.11 Full Disclosure. Neither this Agreement nor any other
Loan Document, nor any certificate, statement, agreement or other documents
furnished to the Agent or any Lender in connection herewith or therewith,
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained herein and therein, in
light of the circumstances under which they were made, not misleading. There is
no fact known to any Loan Party which materially adversely affects the business,
property, assets, financial condition, results of operations or prospects of any
Loan Party or Subsidiary of any Loan Party which has not been set forth in this
Agreement or in the certificates, statements, agreements or other documents
furnished in writing to the Agent and the Lenders prior to or at the date hereof
in connection with the transactions contemplated hereby.
          SECTION 6.12 Taxes. All federal, state, local and other tax returns
required to have been filed with respect to each Loan Party and each Subsidiary
of each Loan Party have been filed, and payment or adequate provision has been
made for the payment of all taxes, fees, assessments and other governmental
charges which have or may become due pursuant to said returns or to assessments
received, except to the extent that such taxes, fees, assessments and other
charges (a) are being contested in good faith by appropriate proceedings
diligently conducted and for which such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made, and
(b) individually or in the aggregate, could not reasonably be expected to result
in any Material Adverse Change. There are no agreements or waivers extending the
statutory period of limitations applicable to any federal income tax return of
any Loan Party or Subsidiary of any Loan Party for any period.
          SECTION 6.13 Consents and Approvals. Except for the filing of
financing statements in the state filing offices to be made pursuant to
Section 7.1, no material consent, approval, exemption, order or authorization
of, or a registration or filing with, any Official Body or any other Person is
required by any Law or any agreement in connection with the execution, delivery
and carrying out of this Agreement and the other Loan Documents by any Loan
Party, except as listed on Schedule 6.13, all of which shall have been obtained
or made on or prior to the Closing Date except as otherwise indicated on
Schedule 6.13; provided however, that all consents, approvals, exemptions,
orders or authorizations of, or registrations or filings with any Official Body
or any other Person which is required with respect to the enforceability of this
Agreement and the other Loan Documents or the Lenders’ Prior Security Interest
in the Collateral shall have been obtained or made on or prior to the Closing
Date.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 47 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          SECTION 6.14 No Event of Default; Compliance with Instruments. No
event has occurred and is continuing and no condition exists or will exist after
giving effect to the borrowings or other extensions of credit to be made on the
Closing Date under or pursuant to the Loan Documents which constitutes an Event
of Default or Default. None of the Loan Parties or any Subsidiaries of any Loan
Party is in violation of (a) any term of its certificate of incorporation,
bylaws, certificate of limited partnership, partnership agreement, certificate
of formation, limited liability company agreement or other organizational
documents or (b) any material agreement or instrument to which it is a party or
by which it or any of its properties may be subject or bound where any such
violation, individually or in the aggregate, could reasonably be expected to
result in any Material Adverse Change.
          SECTION 6.15 Patents, Trademarks, Copyrights, Licenses, Etc. Each Loan
Party and each Subsidiary of each Loan Party owns or possesses all the material
Intellectual Property, licenses, registrations, franchises, permits and rights
necessary to own and operate its properties and to carry on its business as
presently conducted and planned to be conducted by such Loan Party or
Subsidiary, without known possible, alleged or actual conflict with the rights
of others. All material domestic Intellectual Property and any material licenses
and registrations with respect to any Intellectual Property, of each Loan Party,
as of this date of this Agreement, are listed and described on Schedule 6.15.
          SECTION 6.16 Security Interests. The Liens and security interests
granted to the Agent in the Collateral pursuant to the Collateral Documents
constitute and will continue to constitute Prior Security Interests under the
UCC or other applicable Law entitled to all the rights, benefits and priorities
provided by the UCC or such Law. Upon (a) the filing of (i) Mortgage Documents
with respect to the Material Real Property and (ii) financing statements
relating to the security interests granted under the Security Agreement, in each
office and in each jurisdiction where required in order to perfect the security
interests described above, (b) the taking possession of any stock certificates
or other certificates evidencing the Pledged Collateral, and (c) the entering
into Control Agreements with respect to the Loan Parties deposit accounts, all
such action as is necessary or advisable to establish such rights of the Agent
will have been taken, and there will be upon execution and delivery of the
Collateral Documents, such filings and such taking of possession, no necessity
for any further action in order to preserve, protect and continue such rights,
except the filing of continuation statements with respect to such financing
statements within six (6) months prior to each five (5)-year anniversary of the
filing of such financing statements. All filing fees and other expenses in
connection with each such action have been or will be paid by the Borrower.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 48 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          SECTION 6.17 Status of the Pledged Collateral. All the shares of
capital stock, Partnership Interests or LLC Interests included in the Pledged
Collateral have been and will continue to be pledged pursuant to the Pledge
Agreement and are or will be upon issuance validly issued and nonassessable and
owned beneficially and of record by the pledgor free and clear of any Lien or
restriction on transfer, except as otherwise provided by the Pledge Agreement
and except as the right of the Lenders to dispose of the Shares, Partnership
Interests or LLC Interests may be limited by the Securities Act of 1933, as
amended, and the regulations promulgated by the Securities and Exchange
Commission thereunder and by applicable state securities laws. There are no
shareholder, partnership, limited liability company or other agreements or
understandings with respect to the shares of capital stock, Partnership
Interests or LLC Interests included in the Pledged Collateral except for the
shareholder agreements, partnership agreements and limited liability company
agreements described on Schedule 6.17. The Loan Parties have delivered true and
correct copies of such partnership agreements and limited liability company
agreements to the Agent.
          SECTION 6.18 Insurance. Schedule 6.18 lists all insurance policies and
other bonds to which any Loan Party is a party as of the Closing Date, all of
which, as of the Closing Date, are valid and in full force and effect and for
which no notice has been given or claim made and no grounds exist to cancel or
avoid any of such policies or bonds or to reduce the coverage provided thereby.
Such policies and bonds provide adequate coverage from reputable and financially
sound insurers in amounts sufficient to insure the assets and risks of each Loan
Party in accordance with prudent business practice in the industry of the Loan
Parties and their Subsidiaries.
          SECTION 6.19 Compliance with Laws. The Loan Parties and their
Subsidiaries are in compliance with all applicable Laws (other than
Environmental Laws or Safety Laws which are specifically addressed in
Section 6.24) in all jurisdictions in which any Loan Party or Subsidiary of any
Loan Party is presently or will be doing business except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in any Material Adverse Change.
          SECTION 6.20 Material Contracts; Burdensome Restrictions. Schedule
6.20 lists all material contracts relating to the business operations of each
Loan Party, including all employee benefit plans and Labor Contracts, as of the
date of this Agreement. All such material contracts are valid, binding and
enforceable upon such Loan Party and each of the other parties thereto in
accordance with their respective terms, and there is no default thereunder with
respect to any Loan Party or, to any Loan Party’s actual knowledge, with respect
to parties other than such Loan Party. None of the Loan Parties is bound by any
contractual obligation, or subject to any restriction in any organization
document, or any requirement of Law which, individually or in the aggregate,
could reasonably be expected to result in any Material Adverse Change.
          SECTION 6.21 Investment Companies; Regulated Entities. None of the
Loan Parties or any Subsidiaries of any Loan Party is an “investment company”
registered or required to be registered under the Investment Company Act of 1940
or under the “control” of an “investment company” as such terms are defined in
the Investment Company Act of 1940 and shall not become such an “investment
company” or under such “control.” None of the Loan Parties or any Subsidiaries
of any Loan Party is subject to any other Federal or state statute or regulation
limiting its ability to incur Indebtedness for borrowed money.
          SECTION 6.22 Plans and Benefit Arrangements.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 49 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          (a) Except as set forth on Schedule 6.22, the Borrower and each other
member of the ERISA Group are in compliance in all material respects with any
applicable provisions of ERISA and the Internal Revenue Code with respect to all
Benefit Arrangements, Plans and Multiemployer Plans. There has been no
Prohibited Transaction with respect to any Benefit Arrangement or any Plan or,
to the best knowledge of the Borrower and each member of the ERISA Group, with
respect to any Multiemployer Plan or Multiple Employer Plan, which could result
in any material liability of the Borrower or any other member of the ERISA
Group. The Borrower and all other members of the ERISA Group have made when due
any and all payments required to be made under any agreement relating to a
Multiemployer Plan or a Multiple Employer Plan or any Law pertaining thereto.
With respect to each Plan and Multiemployer Plan, the Borrower and each other
member of the ERISA Group (A) have fulfilled in all material respects their
obligations under the minimum funding standards of ERISA, (B) have not incurred
any liability to the PBGC, and (C) have not had asserted against them any
penalty for failure to fulfill the minimum funding requirements of ERISA.
          (b) To the best knowledge of the Borrower and each member of the ERISA
Group, each Multiemployer Plan and Multiple Employer Plan is able to pay
benefits thereunder when due.
          (c) Neither the Borrower nor any other member of the ERISA Group has
instituted or intends to institute proceedings to terminate any Plan.
          (d) No event requiring notice to the PBGC under Section 302(f)(4)(A)
of ERISA has occurred or is reasonably expected to occur with respect to any
Plan, and no amendment with respect to which security is required under
Section 307 of ERISA has been made or is reasonably expected to be made to any
Plan.
          (e) Except as set forth on Schedule 6.22, the aggregate actuarial
present value of all benefit liabilities (whether or not vested) under all Plans
that are presently sponsored by the Borrower or a member of the ERISA Group as
disclosed in, and as of the date of, the most recent actuarial report for such
Plans delivered on or prior to the Closing Date, does not exceed the aggregate
fair market value of the assets of such Plans, using the actuarial assumptions
set forth in such report.
          (f) Neither the Borrower nor any other member of the ERISA Group has
incurred or reasonably expects to incur any material withdrawal liability under
ERISA to any Multiemployer Plan or Multiple Employer Plan. Neither the Borrower
nor any other member of the ERISA Group has been notified by any Multiemployer
Plan or Multiple Employer Plan that such Multiemployer Plan or Multiple Employer
Plan has been terminated within the meaning of Title IV of ERISA and, to the
best knowledge of the Borrower, no Multiemployer Plan or Multiple Employer Plan
is reasonably expected to be reorganized or terminated, within the meaning of
Title IV of ERISA.
          (g) To the extent that any Benefit Arrangement is insured, the
Borrower and all other members of the ERISA Group have paid when due all
premiums required to be paid for all periods through the Closing Date. To the
extent that any Benefit Arrangement is funded other than with insurance, the
Borrower and all other members of the ERISA Group have made when due all
contributions required to be paid for all periods through the Closing Date.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 50 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          (h) All Plans, Benefit Arrangements and Multiemployer Plans have been
administered in all material respects in accordance with their terms and
applicable Law.
          (i) No Foreign Subsidiary sponsors, maintains or contributes to any
Plan, Benefit Arrangement Multiple Employer Plan or Multiemployer Plan or any
other similar plan which is subject to ERISA or the Code.
          SECTION 6.23 Employment Matters. Each of the Loan Parties and each of
their Subsidiaries is in compliance with the Labor Contracts and all applicable
federal, state and local labor and employment Laws, including those related to
equal employment opportunity and affirmative action, labor relations, minimum
wage, overtime, child labor, medical insurance continuation, worker adjustment
and relocation notices, immigration controls and worker and unemployment
compensation, where the failure to comply, individually or in the aggregate,
could reasonably be expected to result in any Material Adverse Change. There are
no outstanding grievances, arbitration awards or appeals therefrom arising out
of the Labor Contracts or current or threatened strikes, picketing, handbilling
or other work stoppages or slowdowns at facilities of any of the Loan Parties or
any of their Subsidiaries which, individually or in the aggregate, could
reasonably be expected to result in any Material Adverse Change.
          SECTION 6.24 Environmental Matters and Safety Matters. Except as
disclosed on Schedule 6.24:
          (a) None of the Loan Parties and none of the Subsidiaries of any Loan
Party have received any Environmental Complaint, whether directed or issued to
any Loan Party or relating or pertaining to any predecessor of any such Loan
Party or Subsidiary or to any prior owner, operator or occupant of any portion
of the Property which either (i) has not been fully resolved with no further
liability or obligation to any of the Loan Parties or their Subsidiaries or
(ii) could reasonably be expected, individually or in the aggregate, to result
in a Material Adverse Change, and none of such Loan Parties or Subsidiaries have
knowledge of any facts to form a reasonable belief that any such Environmental
Complaint relating or pertaining to any Loan Party or any Subsidiary of any Loan
Party might be received.
          (b) No activity or operation of any Loan Party or any Subsidiary of
any Loan Party at any Property location is being or has been conducted in
violation of any Environmental Law or Environmental Permit except for violations
which, if unresolved, would not impose any material costs on any of the Loan
Parties to resolve, or violations which have been fully resolved with no further
liability or obligation to any of the Loan Parties or their Subsidiaries and to
the knowledge of any such Loan Party or Subsidiary no activity or operation of
any predecessor of any such Loan Party or Subsidiary or any prior owner,
operator or occupant of any portion of the Property was conducted in violation
of any Environmental Law in effect as of the date any such predecessor, prior
owner, operator or occupant conducted such activity or operation.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 51 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          (c) Except for Contamination which is neither reportable nor
materially costly to delineate or remediate, there is no Contamination present
on, in, under or migrating from, any portion of the Property due to the
respective operations of any Loan Party or any Subsidiary or any Loan Party, or
to any Loan Party’s or Subsidiary of any Loan Party’s knowledge is any
Contamination migrating to any portion of the Property due to the operations and
activities of any Person (other than any Loan Party or any Subsidiary of any
Loan Party).
          (d) Each Loan Party and each Subsidiary of each Loan Party has all
Environmental Permits except for any such Environmental Permits the absence of
which (i) would not result in a material deficiency in any Loan Party’s ability
to conduct legally its operations or activities at any portion of the Property
or (ii) is reasonably likely to result in the issuance by an Official Body of a
cease and desist order (“Material Environmental Permits”), and all such Material
Environmental Permits are in full force and effect and each such Loan Party’s or
Subsidiary’s operations at the Property locations are conducted in compliance in
all material respects with the terms and conditions of such Material
Environmental Permits and none of the Loan Parties has received any written
notice from an Official Body that such Official Body has or intends to suspend,
revoke or adversely alter, whether in whole or in part, any such Material
Environmental Permit.
          (e) Each Loan Party and each Subsidiary of each Loan Party has
submitted to an Official Body and/or maintains in its files, as applicable, all
Environmental Records, except for matters which, if unresolved, would not impose
any material costs on any of the Loan Parties to resolve.
          (f) No structures, improvements, equipment, fixtures, impoundments,
pits, lagoons or aboveground or underground storage tanks operated or owned by
any Loan Party or any Subsidiary of any Loan Party located on any portion of the
Property contain or use, except in material compliance with applicable
Environmental Laws and Environmental Permits, if required, Regulated Substances
or otherwise are operated or maintained except in material compliance with
Environmental Laws and Environmental Permits, if required, and to the knowledge
of each Loan Party and each Subsidiary of each Loan Party, there are no other
structures, improvements, equipment, fixtures, impoundments, pits, lagoons or
aboveground or underground storage tanks located on any portion of the Property
that contain, contained, use or used Regulated Substances.
          (g) To the knowledge of each Loan Party and each Subsidiary of each
Loan Party, no facility or site to which any such Loan Party or Subsidiary,
either directly or indirectly by a third party, has sent Regulated Substances
generated or owned by any Loan Party or any Subsidiary of any Loan Party for
storage, treatment, disposal or other management has been or is being operated
in material violation of Environmental Laws or pursuant to Environmental Laws is
identified or proposed to be identified on any list of contaminated properties
or other properties which pursuant to applicable Environmental Laws are the
subject of a Remedial Action by an Official Body or any other Person (including
any such Loan Party or Subsidiary).
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 52 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          (h) No portion of the Property is identified or to the knowledge of
any Loan Party or any Subsidiary of any Loan Party proposed to be identified on
any list of contaminated properties or other properties which pursuant to
applicable Environmental Laws are the subject of a Remedial Action by an
Official Body or any other Person (including any such Loan Party or Subsidiary),
nor to the knowledge of any such Loan Party or Subsidiary is any property
adjoining or hydrologically connected to any portion of the Property identified
or proposed to be identified on any such list or the subject of a Remedial
Action.
          (i) To the knowledge of any Loan Party or any Subsidiary of any Loan
Party, no portion of the Property constitutes an Environmentally Sensitive Area.
          (j) No lien or other encumbrance authorized by Environmental Laws
exists against any portion of the Property and none of the Loan Parties nor any
Subsidiary of any Loan Party has any knowledge of any facts to form a reasonable
belief that such a lien or encumbrance may be imposed.
          (k) Neither the transaction contemplated by the Loan Documents nor any
other transaction involving the sale, transfer or exchange of any portion of the
Property will trigger or has triggered any obligation under any applicable
Environmental Laws to make a filing, provide a notice, provide other disclosure
or take any other action, or in the event that any such transaction-triggered
obligation does arise or has arisen under any applicable Environmental Laws, all
such actions required thereby have been taken in material compliance with
applicable Environmental Laws.
          (l) The activities and operations of the Loan Parties and the
Subsidiaries of the Loan Parties are being conducted in material compliance with
applicable Safety Laws.
          (m) The Loan Parties and the Subsidiaries of the Loan Parties have not
received any Safety Complaints which either (i) has not been fully resolved with
no further liability or obligation to any of the Loan Parties or their
Subsidiaries or (ii) could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Change, and to the knowledge of the
such Loan Parties or Subsidiaries no such Safety Complaints are being threatened
and such Loan Parties or Subsidiaries have any knowledge of any facts to form a
reasonable belief that a Safety Complaint might be received or instituted.
          (n) Each Loan Party and each Subsidiary of each Loan Party has
submitted to an Official Body and/or maintains in its files, as applicable, all
Safety Filings and Records, except for matters which, if unresolved, would not
impose any material costs on any of the Loan Parties to resolve.
          SECTION 6.25 Senior Debt Status. The Obligations of each Loan Party
under this Agreement, the Notes, the Guaranty Agreement and each of the other
Loan Documents to which it is a party do rank and will rank at least pari passu
in priority of payment with all other Indebtedness of such Loan Party except
Indebtedness of such Loan Party to the extent secured by Permitted Liens. There
is no Lien upon or with respect to any of the properties or income of any Loan
Party or Subsidiary of any Loan Party which secures indebtedness or other
obligations of any Person except for Permitted Liens.
          SECTION 6.26 Anti-Terrorism Laws.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 53 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          (a) General. None of the Loan Parties, nor any Affiliate of any Loan
Party, is in violation of any Anti-Terrorism Law or engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.
          (b) Executive Order No. 13224. None of the Loan Parties, nor or any
Affiliate of any Loan Party, acting or benefiting in any capacity in connection
with the Loans, Letters of Credit or other transactions hereunder, is any of the
following (each a “Blocked Person”):
          (i) a Person that is listed in the annex to, or is otherwise subject
to the provisions of, Executive Order No. 13224;
          (ii) a Person owned or controlled by, or acting for or on behalf of,
any Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;
          (iii) to the knowledge of any Loan Party, a Person or entity with
which any Lender is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Law;
          (iv) a Person or entity that commits, threatens or conspires to commit
or supports “terrorism” as defined in the Executive Order No. 13224;
          (v) a Person or entity that is named as a “specially designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list;
          (vi) a person or entity who is or is affiliated with a person or
entity listed above; and
          (vii) to the knowledge of each Loan Party, no Loan Party acting in any
capacity in connection with the Loans, Letters of Credit or other transactions
hereunder (A) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (B) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to Executive Order
No. 13224.
          SECTION 6.27 Solvency. After giving effect to the transactions
contemplated by this Agreement, the Loan Documents and the making of Loans and
issuance of Letters of Credit hereunder:
          (a) the fair value of the assets of each Loan Party will exceed the
total amount of liabilities (including contingent, subordinated, unmatured and
unliquidated liabilities) of such Loan Party;
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 54 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          (b) the present fair salable value of the assets of each Loan Party
will exceed the probable total liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities) of each such Loan Party as they become
absolute and matured;
          (c) each Loan Party will be able to pay its debts, including
contingent liabilities, as they mature and become due;
          (d) no Loan Party is nor will it be, engaged in a business for which
its capital is, or would be, unreasonably small;
          (e) no Loan Party is nor will be engaged in a business or transaction
for which the remaining assets of such Loan Party are or would be unreasonably
small in relation to such business or transaction; and
          (f) no Loan Party has incurred (by way of assumption or otherwise) any
obligation or liability (contingent, subordinated, unmatured and unliquidated or
otherwise) under this Agreement or any of the other Loan Documents, Acquisition
Documents or Repurchase Documents to which it is a party, nor has it made any
conveyance pursuant to or in connection therewith, with actual intent to hinder,
delay or defraud either present or future creditors of such Loan Party.
          SECTION 6.28 Common Enterprise. The successful operation and condition
of each of the Loan Parties is dependent on the continued successful performance
of the functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(a) successful operations of each of the other Loan Parties and (b) the credit
extended by the Lenders to the Borrowers hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose,
will be of direct and indirect benefit to such Loan Party, and is in its best
interest.
          SECTION 6.29 Brokers; Commissions. No agent, broker, investment
banker, financial advisor or other firm or Person is or will be entitled to any
broker’s or finder’s fee or any other commission or similar fee in connection
with the transactions contemplated under the Loan Documents.
ARTICLE VII
CONDITIONS PRECEDENT
     The obligation of each Lender to make Loans and of the Issuing Bank to
issue Letters of Credit hereunder is subject to the performance by each of the
Loan Parties of its Obligations to be performed hereunder at or prior to the
making of any such Loans or issuance of such Letters of Credit and to the
satisfaction of the following further conditions:
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 55 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          SECTION 7.1 Initial Loan.
          On the Closing Date:
          (a) Officer’s Certificate. The representations and warranties of each
of the Loan Parties contained in Article VI and in each of the other Loan
Documents shall be true and accurate on and as of the Closing Date with the same
effect as though such representations and warranties had been made on and as of
such date (except representations and warranties which relate solely to an
earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein), and each
of the Loan Parties shall have performed and complied with all covenants and
conditions hereof and thereof, no Event of Default or Default shall have
occurred and be continuing or shall exist, and there shall be delivered to the
Agent for the benefit of each Lender a certificate of each of the Loan Parties,
dated the Closing Date and signed by the Chief Executive Officer, President, or
Authorized Financial Officer of each of the Loan Parties, to each such effect.
          (b) Secretary’s Certificate. There shall be delivered to the Agent for
the benefit of each Lender a certificate dated the Closing Date and signed by
the Secretary or an Assistant Secretary of each of the Loan Parties, certifying
as appropriate as to:
          (i) all action taken by each Loan Party in connection with this
Agreement and the other Loan Documents;
          (ii) the names of the officer or officers authorized to sign this
Agreement and the other Loan Documents and the true signatures of such officer
or officers and specifying the Authorized Officers permitted to act on behalf of
each Loan Party for purposes of this Agreement and the true signatures of such
officers, on which the Agent and each Lender may conclusively rely; and
          (iii) copies of its organizational documents, including its
certificate of incorporation, bylaws, certificate of limited partnership,
partnership agreement, certificate of formation, and limited liability company
agreement as in effect on the Closing Date certified by the appropriate state
official where such documents are filed in a state office together with
certificates from the appropriate state officials as to the continued existence
and good standing of each Loan Party in each state where organized and a
bring-down certificate by facsimile dated the Closing Date.
          (c) Delivery of Loan Documents. The Guaranty Agreement, each Note, the
Security Agreement, the Pledge Agreement, each Control Agreement and the
Intercompany Subordination Agreement shall have each been duly executed and
delivered to the Agent, together with any other Loan Document required to be
delivered on the Closing Date.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 56 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          (d) Opinion of Counsel. There shall be delivered to the Agent for the
benefit of each Lender a written opinion of K&L Gates LLP, counsel for the Loan
Parties (who may rely on the opinions of such other counsel as may be acceptable
to the Agent), and from local counsel in appropriate jurisdictions, each dated
the Closing Date and in form and substance satisfactory to the Agent and its
counsel, as to such matters incident to the transactions contemplated herein as
the Agent may reasonably request.
          (e) Legal Details. All legal details and proceedings in connection
with the transactions contemplated by this Agreement and the other Loan
Documents shall be in form and substance satisfactory to the Agent and counsel
for the Agent, and the Agent shall have received all such other counterpart
originals or certified or other copies of such documents and proceedings in
connection with such transactions, in form and substance satisfactory to the
Agent and said counsel, as the Agent or said counsel may reasonably request.
          (f) Payment of Fees. The Borrower shall have paid or caused to be paid
to the Agent for itself and for the account of the Lenders, to the extent not
previously paid, all commitment and other fees accrued through the Closing Date
and all costs and expenses for which the Agent and the Lenders are entitled to
be reimbursed, including, without limitation, fees of counsel to the Agent.
          (g) Environmental Certificate. On the Closing Date the appropriate
officers of the applicable Loan Parties shall have certified to the Agent in
form and substance satisfactory to the Agent a certificate (which may be
combined with the certificate described in (i) below) to the effect that the
Loan Parties have made known to the Agent all information known to them and
their Subsidiaries concerning (i) Contamination and Environmental Complaints and
Safety Complaints and the Loan Parties and their Subsidiaries’ compliance with
applicable Safety Laws and the Loan Parties and their Subsidiaries’ compliance
with applicable Environmental Laws and Environmental Permits relating to any
portion of the Property and (ii) any other site for which any Loan Party or
Subsidiary of a Loan Party has received notice that it is potentially
responsible for the presence of Contamination or otherwise for the performance
or cost of performance of any Remedial Actions.
          (h) Consents. All material consents required to effectuate the
transactions contemplated hereby as set forth on Schedule 6.13 shall have been
obtained.
          (i) Officer’s Certificate Regarding MACs. Since December 31, 2008, no
Material Adverse Change shall have occurred; prior to the Closing Date, there
shall have been no material change in the management of any Loan Party or
Subsidiary of any Loan Party; and there shall have been delivered to the Agent
for the benefit of each Lender a certificate dated the Closing Date and signed
by the Chief Executive Officer, President, or Authorized Financial Officer of
each Loan Party to each such effect.
          (j) No Violation of Laws. The making of the Loans and the issuance of
the Letters of Credit shall not contravene any Law applicable to any Loan Party
or any of the Lenders.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 57 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          (k) No Actions or Proceedings. No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any court, governmental agency or legislative body (i) to enjoin,
restrain or prohibit, or to obtain damages in respect of, this Agreement, the
other Loan Documents or the consummation of the transactions contemplated hereby
or thereby, (ii) if adversely determined could reasonably be expected to result
in a Material Adverse Change, or (iii) which, in the Agent’s sole discretion,
would make it inadvisable to consummate the transactions contemplated by this
Agreement or any of the other Loan Documents.
          (l) Insurance Policies; Certificates of Insurance; Endorsements. The
Loan Parties shall have delivered evidence acceptable to the Agent that adequate
insurance in compliance with Section 8.3 is in full force and effect and that
all premiums then due thereon have been paid, together with a certified copy of
each Loan Party’s casualty insurance policy or policies evidencing coverage
satisfactory to the Agent, with additional insured and lender loss payable
special endorsements attached thereto in form and substance satisfactory to the
Agent and its counsel naming the Agent as additional insured and lender loss
payee.
          (m) Lien Searches. The Agent shall have received UCC lien, tax,
judgment and bankruptcy searches with respect to each Loan Party, for such
jurisdictions as the Agent may request.
          (n) Mortgage Documents. Mortgage Documents and Ancillary Mortgage
Documents, as requested by the Agent, shall have been duly executed and
delivered to the Agent or its title company with respect to each parcel of
Material Real Property.
          (o) Collateral Access Agreements. The Loan Parties shall have
delivered an executed Collateral Access Agreement from each lessor for each
Material Leased Location or, in the absence of delivery of a Collateral Access
Agreement for any such Material Leased Location, shall evidence to the Agent
that a Collateral Access Agreement has been sought for such Material Leased
Location and that the Loan Parties are using all reasonable commercial efforts
to obtain a Collateral Access Agreement for such Material Leased Location.
          (p) Existing Credit Agreement. A payoff letter, satisfactory to the
Agent, setting forth the amount required in order to repay all obligations
outstanding with respect to the Existing Credit Agreement, terminating the
commitments thereunder and releasing the Liens granted to secure such
obligations and commitments, together with signed copies of all documents
necessary to be filed to release any such Liens or otherwise terminate and such
obligations or commitments, and delivery to the Agent of all Collateral then
held to secured any obligations under the Existing Credit Agreement; provided
that the Continuing Obligations may remain in place so long as they are
unsecured (other than as described on Schedule 9.2 hereto).
          (q) Continuing Obligations. Schedule 7.1 hereto lists, in reasonable
detail, each Continuing Obligation.
          (r) Pledged Equity Interests and Indebtedness. The Agent shall have
received (i) the certificates representing the Equity Interests pledged pursuant
to the Collateral Documents, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof and (ii) each promissory note (if any) pledged to the Agent pursuant to
the Collateral Documents endorsed (without recourse) in blank (or accompanied by
an executed transfer form in blank) by the pledgor thereof.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 58 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          (s) Big Sandy Permits. Evidence, satisfactory to the Agent, that the
Borrower has received all material permits, local and federal, necessary for the
expansion of the Big Sandy plant in Catlettsburg, Kentucky.
          (t) Borrowing Request and Compliance Certificate. The Loan Parties
shall have delivered to the Agent (i) a Borrowing Request with respect to the
initial Loan, and (ii) a Compliance Certificate prepared as of the Closing Date.
          (u) Annual Statements and Financial Projections. The Loan Parties
shall have delivered to the Agent the Annual Statements and the Financial
Projections.
          (v) Third Party Verification. The report from Natixis Bleichroeder
dated July 22, 2008, providing satisfactory verification of the opportunities
for the Borrower presented by potential requirements by state and federal
authorities implementing tighter mercury-emissions standards for coal fired
power plants.
          SECTION 7.2 All Extensions of Credit. At the time of making any Loan
or issuing any Letter of Credit, it shall be condition to the obligation of any
Lender or the Issuing Lender making such Loan or issuing such Letter of Credit,
that:
          (a) the representations and warranties of the Loan Parties contained
in Article VI and in the other Loan Documents shall be true on and as of the
date of such additional Loan or Letter of Credit with the same effect as though
such representations and warranties had been made on and as of such date (except
representations and warranties which expressly relate solely to an earlier date
or time, which representations and warranties shall be true and correct on and
as of the specific dates or times referred to therein) and the Loan Parties
shall have performed and complied with all covenants and conditions hereof;
          (b) no Event of Default or Default shall have occurred and be
continuing or shall exist; the making of the Loans or issuance of such Letter of
Credit shall not contravene any Law applicable to any Loan Party or Subsidiary
of any Loan Party or any of the Lenders;
          (c) no Material Adverse Change shall have occurred; and;
          (d) the Borrower shall have delivered to the Agent (and the Issuing
Bank, if applicable) a duly executed and completed Loan Request or application
for a Letter of Credit, as the case may be.
ARTICLE VIII
AFFIRMATIVE COVENANTS
          The Loan Parties, jointly and severally, covenant and agree that until
payment in full of the Loans, Reimbursement Obligations and Letter of Credit
Borrowings, and interest thereon, expiration or termination of all Letters of
Credit, satisfaction of all of the Loan Parties’ other Obligations under the
Loan Documents and termination of the Commitments, the Loan Parties shall comply
at all times with the following affirmative covenants:
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 59 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          SECTION 8.1 Preservation of Existence, Etc. Each Loan Party shall, and
shall cause each of its Subsidiaries to, except as otherwise expressly permitted
in Section 9.6, maintain its legal existence as a corporation, limited
partnership, limited liability company or other entity and its license or
qualification and good standing in (a) its jurisdiction of incorporation or
formation and (b) except where the failure to be so qualified could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change, each additional jurisdiction in which its ownership or lease of
property or the nature of its business makes such license or qualification
necessary.
          SECTION 8.2 Payment of Liabilities, Including Taxes, Etc. Each Loan
Party shall, and shall cause each of its Subsidiaries to, duly pay and discharge
all liabilities to which it is subject or which are asserted against it,
promptly as and when the same shall become due and payable, including all taxes,
assessments and governmental charges upon it or any of its properties, assets,
income or profits, prior to the date on which penalties attach thereto, except
to the extent that such liabilities, including taxes, assessments or charges,
are being contested in good faith and by appropriate and lawful proceedings
diligently conducted and for which such reserve or other appropriate provisions,
if any, as shall be required by GAAP shall have been made, but only to the
extent that failure to discharge any such liabilities would not result in any
additional liability which would adversely affect to a material extent the
financial condition of any Loan Party or Subsidiary of any Loan Party or the
Collateral, provided that the Loan Parties and their Subsidiaries will pay all
such liabilities forthwith upon the commencement of proceedings to foreclose any
Lien which may have attached as security therefor.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 60 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          SECTION 8.3 Maintenance of Insurance and Bonds. Each Loan Party shall,
and shall cause each of its Subsidiaries to, insure its properties and assets
against loss or damage by fire and such other insurable hazards as such assets
are commonly insured (including fire, extended coverage, property damage,
workers’ compensation, public liability and business interruption insurance) and
against other risks (including errors and omissions) in such amounts as similar
properties and assets are insured by prudent companies in similar circumstances
carrying on similar businesses, and with reputable and financially sound
insurers, including self-insurance to the extent customary, all as reasonably
determined by the Agent. At the request of the Agent, the Loan Parties shall
deliver to the Agent and each of the Lenders (x) on the Closing Date and
annually thereafter an original certificate of insurance signed by the Loan
Parties’ independent insurance broker describing and certifying as to the
existence of the insurance on the Collateral required to be maintained by this
Agreement and the other Loan Documents, together with a copy of the endorsement
described in the next sentence attached to such certificate and (y) from time to
time a summary schedule indicating all insurance then in force with respect to
each of the Loan Parties. Such policies of insurance shall contain special
endorsements, in form and substance acceptable to the Agent, which shall
(i) specify the Agent as an additional insured and lender loss payee as its
interests may appear, with the understanding that any obligation imposed upon
the insured (including the liability to pay premiums) shall be the sole
obligation of the applicable Loan Parties and not that of the insured,
(ii) provide that the interest of the Lenders shall be insured regardless of any
breach or violation by the applicable Loan Parties of any warranties,
declarations or conditions contained in such policies or any action or inaction
of the applicable Loan Parties or others insured under such policies,
(iii) provide a waiver of any right of the insurers to set off or counterclaim
or any other deduction, whether by attachment or otherwise, (iv) provide that
any and all rights of subrogation which the insurers may have or acquire shall
be, at all times and in all respects, junior and subordinate to the prior
payment in full of the Indebtedness hereunder and that no insurer shall exercise
or assert any right of subrogation until such time as the Indebtedness hereunder
has been paid in full and the Commitments have terminated, (v) provide, except
in the case of public liability insurance and workmen’s compensation insurance,
that all insurance proceeds for losses of less than $5,000,000 shall be adjusted
with and payable to the applicable Loan Parties and that all insurance proceeds
for losses of $5,000,000 or more shall be adjusted with and payable to the
Agent, (vi) include effective waivers by the insurer of all claims for insurance
premiums against the Agent, (vii) provide that no cancellation of such policies
for any reason (including non-payment of premium) nor any change therein shall
be effective until at least thirty (30) days after receipt by the Agent of
written notice of such cancellation or change, (viii) be primary without right
of contribution of any other insurance carried by or on behalf of any additional
insureds with respect to their respective interests in the Collateral, and
(ix) provide that inasmuch as the policy covers more than one insured, all
terms, conditions, insuring agreements and endorsements (except limits of
liability) shall operate as if there were a separate policy covering each
insured. The applicable Loan Parties shall notify the Agent promptly of any
occurrence causing a material loss or decline in value of the Collateral and the
estimated (or actual, if available) amount of such loss or decline. Any monies
received by the Agent constituting insurance or condemnation proceeds may, upon
the occurrence and during the continuation of any Default or Event of Default,
at the option of the Agent, be applied by the Agent to the payment of the Loans
in such manner as the Agent may reasonably determine. Absent any Default or
Event of Default such monies shall be disbursed to the applicable Loan Parties.
Each Loan Party shall, and shall cause each of its Subsidiaries to, maintain
bonds in such amounts and types as are reasonably necessary for the continued
operation of each such Loan Party’s business as conducted on the Closing Date
and as maintained by similar companies in similar circumstances carrying on
similar businesses, all as reasonably determined by the Agent.
          SECTION 8.4 Maintenance of Properties and Leases. Each Loan Party
shall, and shall cause each of its Subsidiaries to, maintain in good repair,
working order and condition in accordance with the commercially prudent
practices, all of those properties useful or necessary to its business, and from
time to time, such Loan Party will make or cause to be made all appropriate
repairs, renewals or replacements thereof.
          SECTION 8.5 Maintenance of Patents, Trademarks, Etc. Each Loan Party
shall, and shall cause each of its Subsidiaries to, maintain in full force and
effect all patents, trademarks, service marks, trade names, copyrights,
licenses, franchises, permits and other authorizations necessary for the
ownership and operation of its properties and business if the failure so to
maintain the same, individually or in the aggregate, could reasonably be
expected to result in any Material Adverse Change.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 61 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          SECTION 8.6 Visitation Rights. Each Loan Party shall, and shall cause
each of its Subsidiaries to, permit any of the officers or authorized employees
or representatives of the Agent or any of the Lenders to visit and inspect any
of its properties and to examine and make excerpts from its books and records
and discuss its business affairs, finances and accounts with its officers, all
in such detail and at such times and as often as any of the Lenders may
reasonably request, provided that each Lender shall provide the Borrower and the
Agent with reasonable notice prior to any visit or inspection. In the event any
Lender desires to conduct an audit of any Loan Party, such Lender shall make a
reasonable effort to conduct such audit contemporaneously with any audit to be
performed by the Agent. The costs and expenses relating to any visitation,
inspection or audit will be borne by the applicable Lenders, absent an Event of
Default.
          SECTION 8.7 Keeping of Records and Books of Account. Each Loan Party
shall, and shall cause each Subsidiary of such Loan Party to, maintain and keep
proper books of record and account which enable such Loan Party and its
Subsidiaries to issue financial statements in accordance with GAAP and as
otherwise required by applicable Laws of any Official Body having jurisdiction
over such Loan Party or any Subsidiary of such Loan Party, and in which full,
true and correct entries shall be made in all material respects of all its
dealings and business and financial affairs.
          SECTION 8.8 Plans and Benefit Arrangements. The Borrower shall, and
shall cause each other member of the ERISA Group to, comply with ERISA, the
Internal Revenue Code and other applicable Laws applicable to Plans and Benefit
Arrangements except where such failure, individually or in the aggregate, could
not reasonably be expected to result in any Material Adverse Change. Without
limiting the generality of the foregoing, the Borrower shall cause all of its
Plans and all Plans maintained by any member of the ERISA Group to be funded in
accordance with the minimum funding requirements of ERISA and the Internal
Revenue Code and shall make, and cause each member of the ERISA Group to make,
in a timely manner, all contributions due to Plans, Benefit Arrangements and
Multiemployer Plans.
          SECTION 8.9 Compliance with Laws. Each Loan Party shall, and shall
cause each of its Subsidiaries to, comply:
          (a) with all applicable Laws in all respects, provided that it shall
not be deemed to be a violation of this Section 8.9 if any failure to comply
with any Law would not (i) result in fines, penalties, and other similar
liabilities or injunctive relief which, individually or in the aggregate, could
reasonably be expected to result in any Material Adverse Change and (ii) violate
subsection (b) below; and
          (b) and cause all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits except such non-compliance as does
not materially impair the value of the properties as to which such
non-compliance relates; obtain and renew all Environmental Permits necessary for
its operations and properties; and conduct any investigation, study, sampling
and testing, and undertake any cleanup, removal, remedial or other action
necessary to remove and clean up any Contaminations or Regulated Substances from
any of its properties, as required by Environmental Laws; provided, however,
that neither the Borrower nor any of its Subsidiaries shall be required to
undertake any such cleanup, removal, remedial or other action to the extent that
its obligation to do so is being contested in good faith and by proper
proceedings and appropriate reserves are being maintained with respect to such
circumstances in accordance with GAAP.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 62 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          SECTION 8.10 Use of Proceeds. The Loan Parties will use the Letters of
Credit and the proceeds of the Loans only for (a) the acquisition, retirement,
settlement or conversion of the Convertible Notes, (b) the refinancing of
Indebtedness under the Existing Credit Agreement, and (c) the ongoing general
corporate and working capital needs of the Loan Parties, including Capital
Expenditures and permitted acquisitions. The Loan Parties shall not use the
Letters of Credit or the proceeds of the Loans for any purposes which
contravenes any applicable Law or any provision hereof.
          SECTION 8.11 Subordination of Intercompany Loans. The Borrower shall
cause any intercompany Indebtedness, loans or advances owed by the Borrower or
any of its Subsidiaries to the Borrower or any of its Subsidiaries to be
subordinated pursuant to the terms of the Intercompany Subordination Agreement.
          SECTION 8.12 Tax Shelter Regulations. None of the Loan Parties intends
to treat the Loans and/or Letters of Credit and related transactions as being a
“reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4). In the event any of the Loan Parties determines to
take any action inconsistent with such intention, the Borrower will promptly
(a) notify the Agent thereof, and (b) deliver to the Agent a duly completed copy
of IRS Form 8886 or any successor form. If the Borrower so notifies the Agent,
the Borrower acknowledges that one or more of the Lenders may treat its Loans
and/or Letters of Credit as part of a transaction that is subject to Treasury
Regulation Section 301.6112-1, and such Lender or Lenders, as applicable, will
maintain the lists and other records required by such Treasury Regulation.
          SECTION 8.13 Anti-Terrorism Laws. The Loan Parties and their
respective Affiliates and agents shall not knowingly (a) conduct any business or
engage in any transaction or dealing with any Blocked Person, including the
making or receiving any contribution of funds, goods or services to or for the
benefit of any Blocked Person, (b) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224, or (c) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in Executive Order
No. 13224 or the USA Patriot Act. The Borrower shall deliver to the Lenders any
certification or other evidence requested from time to time by any Lender in its
sole discretion, confirming the Loan Parties’ compliance with this Section 8.13.
          SECTION 8.14 Interest Rate Protection. If on the Conversion Date the
Term Loan Commitments are $20,000,000 or greater, then, within thirty
(30) calendar days after the Conversion Date, the Borrower shall have entered
into an Interest Rate Hedge with a financial institution acceptable to the Agent
for an initial period of two (2) years in an amount equal to at least 50% of the
Term Loans (subject to amortization), and with such other terms and conditions,
including the strike price, as shall be acceptable to the Agent.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 63 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          SECTION 8.15 Deposit Accounts. On the Closing Date (or not later than
one-hundred eighty (180) days thereafter with respect to any lockbox or
collection account), each of the Loan Parties will establish and thereafter
maintain with the Agent or such other Lender as the Agent may consent to (such
consent not to be unreasonably withheld), its principal depository bank and
primary deposit and operating accounts, including accounts for the maintenance
of operating, administrative, cash management, lockbox and collection activity,
and any other deposit accounts customarily used for the conduct of its business
(other than any deposit accounts maintained by any Loan Party at a bank branch
located outside of the United States). No Loan Party shall open or maintain any
deposit or operating account described above with any banking institution other
than the Agent without the delivery of a Control Agreement with respect thereto.
Each Loan Party shall promptly notify the Agent of the closing of any deposit
account described above. Upon the closing of any deposit account described
above, all amounts held in such deposit account shall be wired, or otherwise
transferred in immediately available funds in a manner satisfactory to the
Agent, to a Collateral Deposit Account.
          SECTION 8.16 Additional Collateral; Further Assurances.
          (a) Subject to applicable law, the Borrower and each other Loan Party
shall cause each of its Domestic Subsidiaries (other than any Inactive Domestic
Subsidiaries) formed or acquired after the date of this Agreement, and any
Domestic Subsidiary that at any time ceases to be a Inactive Domestic
Subsidiary, to become a Loan Party by executing a Guarantor Joinder. Upon
execution and delivery thereof, each such Person (i) shall automatically become
a Guarantor hereunder and thereupon shall have all of the rights, benefits,
duties, and obligations in such capacity under the Loan Documents and (ii) will
grant Liens to the Collateral Agent in (A) any personal property of such Loan
Party and (B) at the request of the Agent, any Real Property located in the
United States. The Loan Parties shall deliver such Guarantor Joinder and related
documents (as described below) to the Agent within five (5) Business Days after
its formation or acquisition.
          (b) The Borrower and each other Loan Party will cause 100% of the
issued and outstanding Equity Interests of each Domestic Subsidiary to be
subject at all times to a first priority, perfected Lien in favor of the
Collateral Agent pursuant to the terms and conditions of the Pledge Agreement.
          (c) Without limiting the foregoing, the Borrower will, and will cause
each of the other Loan Parties to, execute and deliver, or cause to be executed
and delivered, to the Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust,
debentures and other documents and such other actions or deliveries of the type
required by Section 7.1, as applicable modified as appropriate to relate to such
Subsidiary), which may be required by law or which the Agent may, from time to
time, reasonably request to carry out the terms and conditions of this Agreement
and the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all at the
expense of the Loan Parties.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 64 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          (d) If any material assets (including any Material Real Property or
improvements thereto or any interest therein) are acquired after the Closing
Date by any Loan Party (other than assets constituting Collateral under the
Security Agreement that become subject to the Lien in favor of the Collateral
Agent upon acquisition thereof), the applicable Loan Party will notify the Agent
thereof, and, if requested by the Agent, the applicable Loan Party will cause
such assets to be subjected to a Lien securing the Secured Obligations and will
take such actions as shall be necessary or reasonably requested by the Agent to
grant and perfect such Liens, including actions described in paragraph (b) of
this Section, all at the expense of the Loan Parties.
          (e) Notwithstanding anything herein to the contrary, any Subsidiary
that guarantees the Convertible Notes shall be required to become a Guarantor
simultaneously with its guaranty of the Convertible Notes and to satisfy the
other conditions of this Section 8.16.
          (f) If any Subsidiary of a Loan Party that has been designated as an
Inactive Domestic Subsidiary shall cease to be dormant and shall start to
conduct any business or generate any sales or shall at any time own, or have
rights to assets with a fair market value in excess of $500,000, then, the
Borrower shall send prompt written notice of such activities to the Agent and
shall cause such Subsidiary to satisfy the conditions set forth in this
Section 8.16 above for Subsidiaries.
          (g) Each Loan Party shall, from time to time, at its expense,
faithfully preserve and protect the Agent’s Lien on and Prior Security Interest
in the Collateral as a continuing first priority perfected Lien, subject only to
Permitted Encumbrances, and shall do such other acts and things as the Agent in
its sole discretion may deem necessary or advisable from time to time in order
to preserve, perfect and protect the Liens granted under the Loan Documents and
to exercise and enforce its rights and remedies thereunder with respect to the
Collateral.
ARTICLE IX
NEGATIVE COVENANTS
          The Loan Parties, jointly and severally, covenant and agree that until
payment in full of the Loans, Reimbursement Obligations and Letter of Credit
Borrowings and interest thereon, expiration or termination of all Letters of
Credit, satisfaction of all of the Loan Parties’ other Obligations hereunder and
termination of the Commitments, the Loan Parties shall comply at all times with
the following negative covenants:
          SECTION 9.1 Indebtedness. Each of the Loan Parties shall not, and
shall not permit any of its Subsidiaries to, at any time create, incur, assume
or suffer to exist any Indebtedness, except:
          (a) The Secured Obligations;
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 65 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          (b) Indebtedness (i) of a Loan Party to another Loan Party, (ii) of a
Loan Party to any wholly owned Subsidiary of a Loan Party, or (iii) of any
Foreign Subsidiary to another Foreign Subsidiary, which is, in any case,
subordinated in accordance with the provisions of Section 8.11;
          (c) the Convertible Notes issued and outstanding as of the Closing
Date;
          (d) Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case incurred in the ordinary course of business;
          (e) Indebtedness owed to any Person in respect of performance bonds,
bid bonds, appeal bonds, surety bonds and similar obligations, in each case
provided in the ordinary course of business;
          (f) Indebtedness of the Borrower’s Foreign Subsidiary, Calgon Carbon
(Tianjin) Co., Ltd., so long as the aggregate principal amount of such
Indebtedness outstanding does not, at any time, exceed the Dollar Equivalent of
$2,500,000, and any Guaranty by the Borrower or any Subsidiary of such
Indebtedness;
          (g) Indebtedness of the Borrower to support the Belgium Economic
Development Project, so long as the aggregate principal amount of such
Indebtedness outstanding does not, at any time, exceed €6,500,000, and any
Guaranty by any Subsidiary of such Indebtedness;
          (h) any Guaranty by the Borrower or any Subsidiary of Indebtedness of
the CMCC Joint Venture, so long as the aggregate principal amount of such
Indebtedness outstanding which is secured by any such Guaranty does not, at any
time, exceed the Dollar Equivalent of $12,500,000;
          (i) any Existing Letters of Credit; and
          (j) any other existing Indebtedness as set forth on Schedule 9.1
(including any extensions or renewals thereof), together with, without
duplication, any Guarantees, Capital Lease Obligations, Purchase Money Security
Interests and other Indebtedness incurred after the Closing Date (including any
Indebtedness which is described in any preceding paragraph in this Section 9.1,
but is in excess of the maximum amount described therein), so long as the
aggregate principal amount (or guaranteed lease payment amount with respect to
non-capital leases) of all such Indebtedness outstanding does not, at any time,
exceed $30,000,000.
          SECTION 9.2 Liens. Each of the Loan Parties shall not, and shall not
permit any of its Subsidiaries to, at any time create, incur, assume or suffer
to exist any Lien on any of its property or assets, tangible or intangible, now
owned or hereafter acquired, or agree or become liable to do so, except:
          (a) Permitted Encumbrances;
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 66 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          (b) so long as the principal amount secured thereby is not hereafter
increased, and no additional assets become subject to such Lien, any Lien
existing on the date of this Agreement and described on Schedule 9.2;
          (c) Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the UCC in effect in the relevant jurisdiction
covering only the items being collected upon;
          (d) Liens granted by the Borrower on the Belgium Economic Development
Project and related proceeds, to secure the Indebtedness described in
Section 9.1(g);
          (e) Other Liens, secured by Indebtedness permitted under
Section 9.1(j), incurred to finance the acquisition, construction or improvement
of any fixed or capital assets (whether or not constituting purchase money
Indebtedness), including Capital Lease Obligations and any Indebtedness assumed
in connection with the acquisition of any such assets or secured by a Lien on
any such assets prior to the acquisition thereof; provided that (i) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (f) shall not exceed
$15,000,000 at any time outstanding;
          (f) filings against Foreign Subsidiaries in favor of JPMorgan made to
perfect Liens granted under the Existing Credit Facility, to the extent that
(i) no obligations are secured thereby and (ii) such filings are all released
and terminated of record not later than June 15, 2009; and
          (g) cash collateral pledged to JPMorgan under (i) that certain LC Cash
Collateral Deposit Agreement, dated as of May 8, 2009, and (ii) that certain
First Amendment, dated as of April 28, 2009, to 2002 ISDA Master Agreement dated
as of September 15, 2006, each as in effect on the Closing Date, to secure the
Loan Parties obligations, respectively with respect to the Existing Letters of
Credit and the Existing Swap Agreements, to the extent such cash collateral is
in an amount not in excess of $20,000,000, in the aggregate, for all such
obligations.
          SECTION 9.3 Guaranties. Each of the Loan Parties shall not, and shall
not permit any of its Subsidiaries to, at any time, directly or indirectly,
become or be liable in respect of any Guaranty, or assume, guarantee, become
surety for, endorse or otherwise agree, become or remain directly or
contingently liable upon or with respect to any obligation or liability of any
other Person, except for Indebtedness permitted under Section 9.1 hereof.
          SECTION 9.4 Loans and Investments. Each of the Loan Parties shall not,
and shall not permit any of its Subsidiaries to, at any time make or suffer to
remain outstanding any loan or advance to, or purchase, acquire or own any
stock, bonds, notes or securities of, or any partnership interest (whether
general or limited) or limited liability company interest in, or any other
investment or interest in, or make any capital contribution to, any other
Person, or agree, become or remain liable to do any of the foregoing, except:
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 67 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          (a) trade credit extended on usual and customary terms in the ordinary
course of business;
          (b) advances to employees to meet expenses incurred by such employees
in the ordinary course of business;
          (c) Permitted Investments;
          (d) loans and advances to and investments in Loan Parties;
          (e) loans and advances to and investments in Foreign Subsidiaries by
other Foreign Subsidiaries which are not obligations of, or recourse to, any
Loan Party (as Indebtedness, by Guaranty or otherwise);
          (f) loans to employees (other than shareholders and other than expense
advances made pursuant to clause (b)) of any of the Loan Parties or their
Subsidiaries that (i) have a term of five (5) years or less; and (ii) are in
individual amounts equal to or less than $500,000 and in an aggregate equal to
or less than $1,000,000; provided, however, that any such loans in the amount
equal to or greater than $50,000 shall be evidenced by a written promissory
note;
          (g) investments permitted under Section 9.6 hereof;
          (h) loans and investments described on Schedule 9.4 hereto; and
          (i) other loans and advances to and investments in Foreign
Subsidiaries, Inactive Domestic Subsidiaries, partnerships and joint ventures in
an aggregate amount not in excess of $10,000,000 at any time outstanding.
          SECTION 9.5 Dividends and Related Distributions. Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, make or pay,
or agree to become or remain liable to make or pay, any dividend or other
distribution of any nature (whether in cash, property, securities or otherwise)
on account of or in respect of any of its Equity Interests on account of the
purchase, redemption, retirement or acquisition of any of its Equity Interests,
except for:
          (a) dividends or other distributions payable to another Loan Party or
wholly-owned Subsidiary of a Loan Party; and
          (b) other dividends or other distributions (including common stock
repurchases) payable by the Borrower in an aggregate amount not in excess of 50%
of cumulative net after tax earnings of the Borrower following the Closing Date
so long as (i) no Event of Default or Default exists or would result therefrom,
(ii) immediately following any such payment there is minimum availability under
the Revolver of $20,000,000, and (iii) the Borrower provides to the Agent a
written certification with respect to the compliance of such transaction with
all such terms, not later than five (5) Business Days prior to such transaction.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 68 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          SECTION 9.6 Liquidations, Mergers, Consolidations, Acquisitions. Each
of the Loan Parties shall not, and shall not permit any of its Subsidiaries to,
dissolve, liquidate or wind-up its affairs, or become a party to any merger or
consolidation, or acquire by purchase, lease or otherwise all or substantially
all of the assets or capital stock of any other Person, except that:
          (a) any Loan Party other than the Borrower may consolidate with or
merge into another Loan Party which is wholly-owned by one or more of the other
Loan Parties;
          (b) any Loan Party other than the Borrower may consolidate with, merge
into, or acquire assets of another Person who is principally engaged in a
business permitted hereunder (a “Target”), and who, in each case, immediately
thereafter becomes a Loan Party, so long as:
          (i) no Event of Default or Default exists or would result therefrom;
          (ii) immediately following any payment made with respect thereto there
is minimum availability under the Revolving Credit Commitment of $20,000,000;
          (iii) the total consideration, in aggregate, paid for all such
transactions in any fiscal year of the Borrower does not exceed 20% of Net Worth
(as reported in the most recent Compliance Certificate);
          (iv) the total consideration, in aggregate, paid for all such
transactions does not exceed 35% of Net Worth (as reported in the most recent
Compliance Certificate);
          (v) at the time of such merger, consolidation or acquisition, either
(A) the Target was (1) solvent and (2) had positive pre-tax net income (under
GAAP) for the immediately preceding trailing twelve month period, or (B) if the
Target did not meet the criteria set forth in (A), then the total consideration
paid for such transaction, together with the aggregate consideration paid for
all similar transactions (1) in any fiscal year of the Borrower does not exceed
$10,000,000 and (2) does not exceed $20,000,000 in the aggregate during the term
of this Agreement; and
          (vi) the Borrower provides to the Agent a written certification with
respect to the compliance of such transaction with all such terms, not later
than five (5) Business Days prior to such transaction;
          (c) Any Inactive Domestic Subsidiary may be dissolved or merged or
consolidated into any Loan Party; and
          (d) Any Foreign Subsidiary (which is not a Loan Party) may be merged
or consolidated into any other Foreign Subsidiary.
          SECTION 9.7 Dispositions of Assets or Subsidiaries. Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, sell,
convey, assign, lease, abandon or otherwise transfer or dispose of, voluntarily
or involuntarily, any of its properties or assets, tangible or intangible
(including any sale, assignment, discount or other disposition of accounts,
contract rights, chattel paper, equipment or general intangibles, with or
without recourse, or of capital stock, shares of beneficial interest,
partnership interests or limited liability company interests of a Subsidiary of
such Loan Party), except:
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 69 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          (a) transactions involving the sale of inventory in the ordinary
course of business;
          (b) any sale, transfer or lease of assets in the ordinary course of
business which are no longer necessary or required in the conduct of such Loan
Party’s or such Subsidiary’s business;
          (c) any sale, transfer or lease of assets by any wholly owned
Subsidiary of such Loan Party to another Loan Party;
          (d) any sale, transfer or lease of assets in the ordinary course of
business which are replaced by substitute assets acquired or leased within the
parameters of Section 9.15, provided such substitute assets are subject to the
Lenders’ Prior Security Interest; and
          (e) any other sale, transfer or lease of assets not described above,
so long as (i) no Event of Default or Default exists or would result therefrom,
(ii) the aggregate book value of such assets (net of depreciation) sold,
transferred or leased during any fiscal year does not exceed $10,000,000,
(iii) the aggregate book value of such assets (net of depreciation) sold,
transferred or leased on or after the Closing Date does not exceed $25,000,000,
and (iv) the Borrower provides to the Agent a written certification with respect
to the compliance of such transaction with all such terms, not later than five
(5) Business Days prior to such transaction.
          SECTION 9.8 Affiliate Transactions. Each of the Loan Parties shall
not, and shall not permit any of its Subsidiaries to, enter into or carry out
any transaction (including purchasing property or services from or selling
property or services to any Affiliate of any Loan Party or other Person) unless
such transaction is not otherwise prohibited by this Agreement, is entered into
in the ordinary course of business upon fair and reasonable arm’s-length terms
and is in accordance with all applicable Law.
          SECTION 9.9 Subsidiaries, Partnerships and Joint Ventures. Each of the
Loan Parties shall not, and shall not permit any of its Subsidiaries to, own or
create directly or indirectly any Subsidiaries other than: (a) any Domestic
Subsidiary (other than any Inactive Domestic Subsidiary) which has joined this
Agreement as Guarantor on the Closing Date; (b) any Domestic Subsidiary formed
after the Closing Date which joins this Agreement as a Guarantor pursuant to
Section 8.16; (c) any Foreign Subsidiary existing as of the Closing Date; and
(d) any Foreign Subsidiary created or acquired after the Closing Date in
compliance with this Agreement (including, without limitation, Section 9.4
hereof). Each of the Loan Parties shall not, other than to the extent permitted
under Section 9.4 hereof, become or agree to: (i) become a general or limited
partner in any general or limited partnership, except that the Loan Parties may
be general or limited partners in other Loan Parties; (ii) become a member or
manager of, or hold a limited liability company interest in, a limited liability
company, except that the Loan Parties may be members or managers of, or hold
limited liability company interests in, other Loan Parties; or (iii) become a
joint venturer or hold a joint venture interest in any joint venture.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 70 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          SECTION 9.10 Continuation of or Change in Business. Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, engage in
any business other than those businesses conducted and operated by such Loan
Party or Subsidiary during the fiscal year ended December 31, 2008,
substantially as conducted and operated by such Loan Party or Subsidiary during
the present fiscal year, and businesses reasonably related thereto, and such
Loan Party or Subsidiary shall not permit any fundamental change in such
business.
          SECTION 9.11 Plans and Benefit Arrangements. Each of the Loan Parties
shall not, and shall not permit any of its Domestic Subsidiaries to:
          (a) fail to satisfy the minimum funding requirements of ERISA and the
Internal Revenue Code with respect to any Plan;
          (b) request a minimum funding waiver from the Internal Revenue Service
with respect to any Plan;
          (c) engage in a Prohibited Transaction with any Plan, Benefit
Arrangement or Multiemployer Plan which, alone or in conjunction with any other
circumstances or set of circumstances resulting in liability under ERISA, which,
individually or in the aggregate, could reasonably be expected to result in any
Material Adverse Change;
          (d) fail to make when due any contribution to any Multiemployer Plan
that the Borrower or any member of the ERISA Group may be required to make under
any agreement relating to such Multiemployer Plan, or any Law pertaining
thereto;
          (e) withdraw (completely or partially) from any Multiemployer Plan or
withdraw (or be deemed under Section 4062(e) of ERISA to withdraw) from any
Multiple Employer Plan, where any such withdrawal is likely to result in a
material liability of the Borrower or any member of the ERISA Group;
          (f) terminate, or institute proceedings to terminate, any Plan, where
such termination is likely to result in a material liability to the Borrower or
any member of the ERISA Group;
          (g) make any amendment to any Plan with respect to which security is
required under Section 307 of ERISA; or
          (h) fail to give any and all notices and make all disclosures and
governmental filings required under ERISA or the Internal Revenue Code, where
such failure to do so, individually or in the aggregate, could reasonably be
expected to result in any Material Adverse Change.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 71 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          SECTION 9.12 Fiscal Year. No Loan Party shall, and no Loan Party shall
permit any Subsidiary of any Loan Party to, change its fiscal year from the
twelve-month period beginning January 1 and ending December 31.
          SECTION 9.13 Swap Agreements. No Loan Party will, nor will it permit
any of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary thereof has actual exposure (other than those in respect of Equity
Interests of the Borrower or any of its Subsidiaries), and (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
the Borrower or any Subsidiary thereof.
          SECTION 9.14 Sale and Leaseback Transactions. No Loan Party will, nor
will it permit any of its Subsidiaries to, enter into any arrangement, directly
or indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, to the extent that the amount paid in connection with any of the
above described transactions is, in the aggregate, in a amount in excess of
$1,000,000.
          SECTION 9.15 Changes in Material Documents. Each of the Loan Parties
shall not, and shall not permit any of its Domestic Subsidiaries to (a) amend in
any respect its certificate of incorporation (including any provisions or
resolutions relating to capital stock), by-laws, certificate of limited
partnership, partnership agreement, certificate of formation, limited liability
company agreement or other organizational documents, (b) the documentation
governing any material Indebtedness or (c) the Convertible Note Indenture,
without, in any case, providing at least thirty (30) calendar days’ prior
written notice to the Agent (or such lesser notice as agreed to by the Agent)
and, in the event such change would be adverse to the Lenders, as determined by
the Agent in its sole discretion, obtaining the prior written consent of the
Required Lenders.
          SECTION 9.16 Capital Expenditures. Each of the Loan Parties shall not,
and shall not permit any of its Subsidiaries to, make any Capital Expenditures
other than Capital Expenditures: (a) for the purpose of completing the Capital
Plan and the Columbus Remediation, so long as all such expenditures incurred
from January 1, 2009 through the Term Loan Maturity Date for the Capital Plan
and any Unanticipated Remediation are in an aggregate amount not in excess of
$194,100,000; provided that, up to $20,000,000, in the aggregate, of such amount
may be used for projects not set forth on Schedule 9.16 hereto; (b) which
represent acquisitions described in and permitted under Section 9.6(b) hereof;
and (c) and other Capital Expenditures made after December 31, 2011, so long as
such expenditures are in an aggregate amount not in excess of $25,000,000 in any
fiscal year.
          SECTION 9.17 Minimum Interest Coverage Ratio. The Loan Parties shall
not permit the Interest Coverage Ratio, calculated as of the last day of each
fiscal quarter for the four (4) fiscal quarters then ended, to be less than 2.50
to 1.0.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 72 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          SECTION 9.18 Maximum Leverage Ratio. The Loan Parties shall not at any
time permit the Leverage Ratio, as of the last day of each fiscal quarter (the
“test date”) for the four (4) fiscal quarters then ended, to exceed on any such
test date the ratio set forth below for the period, to the left of such ratio,
in which such test date appears:

          Period   Ratio
On the Closing Date
  2.75 to 1.0
 
       
From the day immediately following the Closing Date through March 30, 2012
    2.75 to 1.0  
 
       
From March 31, 2012 and thereafter
    2.50 to 1.0  

          SECTION 9.19 Minimum Net Worth. The Loan Parties shall not permit Net
Worth, at any time, to be less than the sum of (a) $230,000,000, (b) 50% of
aggregate amount of Net Income calculated for each fiscal quarter in which Net
Income was earned (as opposed to a net loss), commencing with the fiscal quarter
ending March 31, 2009 (through the date of determination), and (c) 100% of the
net proceeds from all sales by the Borrower of Equity Interests in the Borrower
made after the Closing Date.
          SECTION 9.20 Negative Pledges. No Loan Party shall directly or
indirectly enter into or assume or become bound by, or permit any Subsidiary to
enter into or assume or become bound by, any agreement (other than this
Agreement and the other Loan Documents), or any provision of any certificate of
incorporation, bylaws, partnership agreement, operating agreement or other
organizational formation or governing document (a) either (i) granting or
permitting or (ii) prohibiting the creation or assumption of, any Lien or
encumbrance upon any such Loan Party’s or Subsidiary’s Intellectual Property or
Equity Interest in any Foreign Subsidiary, whether now owned or hereafter
created or acquired, (b) which prohibits or otherwise restricts its ability to
make or pay, or agree to become or remain liable to make or pay, any dividend or
other distribution of any nature (whether in cash, property, securities or
otherwise) on account of or in respect of any of its Equity Interests on account
of the purchase, redemption, retirement or acquisition of any of its Equity
Interests, or (c) otherwise prohibiting or restricting any transaction
contemplated hereby; provided that the foregoing shall not apply to
(A) restrictions and conditions imposed by any Law or by any Loan Document, or
(B) any Lien in favor of the Agent to secured all or any portion of the Secured
Obligations.
ARTICLE X
REPORTING REQUIREMENTS
          The Loan Parties, jointly and severally, covenant and agree that until
payment in full of the Loans, Reimbursement Obligations and Letter of Credit
Borrowings and interest thereon, expiration or termination of all Letters of
Credit, satisfaction of all of the Loan Parties’ other Obligations hereunder and
under the other Loan Documents and termination of the Commitments, the Loan
Parties will furnish or cause to be furnished to the Agent and each of the
Lenders:
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 73 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          SECTION 10.1 Quarterly Financial Statements. As soon as available and
in any event within sixty (60) calendar days after the end of each of the first
(3) three fiscal quarters in each fiscal year, financial statements of the
Borrower on a Consolidated Basis, consisting of an unaudited consolidated (and
consolidating) balance sheet as of the end of such fiscal quarter and related
unaudited consolidated (and consolidating as to income) statements of income,
stockholders’ equity and cash flows for the fiscal quarter then ended and the
fiscal year through that date, all in reasonable detail and certified (subject
to normal year-end audit adjustments) by the Chief Executive Officer, President,
or Authorized Financial Officer of the Borrower as having been prepared in
accordance with GAAP, consistently applied, and setting forth in comparative
form the respective financial statements for the corresponding date and period
in the previous fiscal year, together with an analysis of the financial
performance during such quarter relative to the budgets provided pursuant to
Section 10.7(a).
          SECTION 10.2 Annual Financial Statements. As soon as available and in
any event within one hundred twenty (120) calendar days after the end of each
fiscal year of the Loan Parties, consolidated financial statements of the
Borrower on a Consolidated Basis consisting of an audited consolidated (and
unaudited consolidating) balance sheet as of the end of such fiscal year, and
related audited consolidated (and unaudited consolidating as to income)
statements of income, stockholders’ equity and cash flows for the fiscal year
then ended, all in reasonable detail and setting forth in comparative form the
financial statements as of the end of and for the preceding fiscal year, and
certified (a) as to the audited materials, by independent certified public
accountants of nationally recognized standing satisfactory to the Agent and
(b) as to the unaudited materials, by the Chief Executive Officer, President, or
Authorized Financial Officer of the Borrower. The certificate or report of
accountants shall be free of qualifications (other than any consistency
qualification that may result from a change in the method used to prepare the
financial statements as to which such accountants concur) and shall not indicate
the occurrence or existence of any event, condition or contingency which would
materially impair the prospect of payment or performance of any covenant,
agreement or duty of any Loan Party under any of the Loan Documents.
          SECTION 10.3 Certificate of the Borrower. Concurrently with the
financial statements of the Loan Parties furnished to the Agent and to the
Lenders pursuant to Section 10.1 and Section 10.2 a certificate (each a
“Compliance Certificate”) of the Borrower signed by the Chief Executive Officer,
President, or Authorized Financial Officer of the Borrower, in substantially the
form of Exhibit E hereto, to the effect that, except as described pursuant to
Section 10.4, (a) the representations and warranties of the Loan Parties
contained in Article VI and in the other Loan Documents are true on and as of
the date of such certificate with the same effect as though such representations
and warranties had been made on and as of such date (except representations and
warranties which expressly relate solely to an earlier date or time) and the
Loan Parties have performed and complied with all covenants and conditions
hereof, (b) no Event of Default or Default exists and is continuing on the date
of such certificate and (c) containing calculations in sufficient detail to
demonstrate compliance as of the date of such financial statements with all
financial covenants contained in Article IX.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 74 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          SECTION 10.4 Notice of Default. Promptly after any officer of any Loan
Party has learned of the occurrence of an Event of Default or Default, a
certificate signed by the Chief Executive Officer, President, or Authorized
Financial Officer of such Loan Party setting forth the details of such Event of
Default or Default and the action which such Loan Party proposes to take with
respect thereto.
          SECTION 10.5 Notice of Litigation. Promptly after the commencement
thereof, notice of all actions, suits, proceedings or investigations before or
by any Official Body or any other Person against any Loan Party or Subsidiary of
any Loan Party or which relate to the Collateral, involve a claim or series of
claims in excess of $1,000,000 or which, individually or in the aggregate, could
reasonably be expected to result in any Material Adverse Change.
          SECTION 10.6 Certain Events. Written notice to the Agent:
          (a) at least thirty (30) calendar days prior thereto, with respect to
any proposed sale or transfer of assets pursuant to Section 9.7.
          (b) within the time limits set forth in Section 9.14, any amendment to
the organizational documents of any Loan Party;
          (c) at least thirty (30) calendar days prior thereto, any movement of
inventory to any Loan Party’s location (not then subject to a Mortgage or
Collateral Access Agreement), which would result such location being a Material
Leased Location; and
          (d) promptly upon knowledge thereof, any Material Adverse Change.
          SECTION 10.7 Budgets, Other Reports and Information. Promptly upon
their becoming available to any Loan Party:
          (a) the annual budget of the Loan Parties, to be supplied not later
than January 15 of the fiscal year to which such budget is applicable;
          (b) any reports including management letters submitted to any Loan
Party by independent accountants in connection with any annual, interim or
special audit;
          (c) any reports, notices or proxy statements generally distributed by
any Loan Party to its stockholders on a date no later than the date supplied to
such stockholders;
          (d) any regular or periodic reports, including Forms 10-K, 10-Q and
8-K, registration statements and prospectuses, filed by any Loan Party with the
Securities and Exchange Commission;
          (e) a copy of any material order in any proceeding to which any Loan
Party or any Subsidiary of any Loan Party is a party issued by any Official
Body; and
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 75 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          (f) such other reports and information as any of the Lenders may from
time to time reasonably request.
          SECTION 10.8 Tax Shelter Provisions. Promptly after any of the Loan
Parties determines that it intends to treat any of the Loans, Letters of Credit
or related transactions as being a “reportable transaction” as provided in
Section 8.12:
          (a) a written notice of such intention to the Agent; and
          (b) a duly completed copy of IRS Form 8886 or any successor form.
          SECTION 10.9 Notices Regarding Plans and Benefit Arrangements; Certain
Events. Promptly upon becoming aware of the occurrence thereof, notice
(including the nature of the event and, when known, any action taken or
threatened by the Internal Revenue Service or the PBGC with respect thereto) of:
          (a) any Reportable Event with respect to the Borrower or any other
member of the ERISA Group (regardless of whether the obligation to report said
Reportable Event to the PBGC has been waived);
          (b) any Prohibited Transaction which could subject the Borrower or any
other member of the ERISA Group to a civil penalty assessed pursuant to Section
502(i) of ERISA or a tax imposed by Section 4975 of the Internal Revenue Code in
connection with any Plan, any Benefit Arrangement or any trust created
thereunder;
          (c) any assertion of material withdrawal liability with respect to any
Multiemployer Plan;
          (d) any partial or complete withdrawal from a Multiemployer Plan by
the Borrower or any other member of the ERISA Group under Title IV of ERISA (or
assertion thereof), where such withdrawal is likely to result in material
withdrawal liability;
          (e) any cessation of operations (by the Borrower or any other member
of the ERISA Group) at a facility in the circumstances described in Section
4062(e) of ERISA;
          (f) withdrawal by the Borrower or any other member of the ERISA Group
from a Multiple Employer Plan, where such withdrawal is likely to result in
material withdrawal liability;
          (g) a failure by the Borrower or any other member of the ERISA Group
to make a payment to a Plan required to avoid imposition of a Lien under Section
302(f) of ERISA;
          (h) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA; or
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 76 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          (i) any change in the actuarial assumptions or funding methods used
for any Plan, where the effect of such change is to materially increase or
materially reduce the unfunded benefit liability or obligation to make periodic
contributions.
          SECTION 10.10 Notices of Involuntary Termination and Annual Reports.
Promptly after receipt thereof, copies of (a) all notices received by the
Borrower or any other member of the ERISA Group of the PBGC’s intent to
terminate any Plan administered or maintained by the Borrower or any member of
the ERISA Group, or to have a trustee appointed to administer any such Plan, and
(b) at the request of the Agent or any Lender each annual report (IRS Form 5500
series) and all accompanying schedules, the most recent actuarial reports, the
most recent financial information concerning the financial status of each Plan
administered or maintained by the Borrower or any other member of the ERISA
Group, and schedules showing the amounts contributed to each such Plan by or on
behalf of the Borrower or any other member of the ERISA Group in which any of
their personnel participate or from which such personnel may derive a benefit,
and each Schedule B (Actuarial Information) to the annual report filed by the
Borrower or any other member of the ERISA Group with the Internal Revenue
Service with respect to each such Plan.
          SECTION 10.11 Notice of Voluntary Termination. Promptly upon the
filing thereof, copies of any Form 5310, or any successor or equivalent form to
Form 5310, filed with the PBGC in connection with the termination of any Plan.
          SECTION 10.12 Notice of Contamination or Environmental Complaint. In
the event any Loan Party or any Subsidiary of any Loan Party gives to or
receives notice from any Official Body of any Contamination or receives any
Environmental Complaint from any Person (including, without limitation, any
state agency responsible in whole or in part for environmental matters in the
state in which its properties are located or the United States Environmental
Protection Agency) asserting or alleging liabilities or potential liabilities in
excess of $1,000,000 or which, individually or in the aggregate, could
reasonably be expected to result in any Material Adverse Change then such Loan
Party or Subsidiary shall, within five (5) Business Days, give written notice of
same to the Agent detailing non-privileged and non-confidential facts and
circumstances giving rise to the Contamination or Environmental Complaint. Such
information is to be provided to allow the Agent and the Lenders to protect
their interests hereunder and is not intended to create any obligation upon the
Agent or any Lender with respect thereto.
ARTICLE XI
DEFAULT
          SECTION 11.1 Events of Default. An Event of Default means the
occurrence or existence of any one or more of the following events or conditions
(whatever the reason therefor and whether voluntary, involuntary or effected by
operation of Law):
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 77 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          (a) Payments Under Loan Documents. The Borrower shall fail to pay (i)
on the date due, any principal of any Loan (including scheduled installments,
mandatory prepayments or the payment due at maturity), Reimbursement Obligation
or Letter of Credit Borrowing or (ii) within three (3) Business Days of the date
due, any interest on any Loan, Reimbursement Obligation or Letter of Credit
Borrowing or any other amount owing hereunder or under the other Loan Documents;
          (b) Breach of Warranty. Any representation or warranty made at any
time by any of the Loan Parties herein or by any of the Loan Parties in any
other Loan Document, or in any certificate, other instrument or statement
furnished pursuant to the provisions hereof or thereof, shall prove to have been
false or misleading in any material respect as of the time it was made or
furnished;
          (c) Breach of Negative Covenants and Reporting Requirements. Any of
the Loan Parties shall default in the observance or performance of any covenant
contained in Article IX or Article X;
          (d) Breach of Other Covenants. Any of the Loan Parties shall default
in the observance or performance of any other covenant, condition or provision
hereof or of any other Loan Document and such default shall continue unremedied
for a period of thirty (30) days after any officer of any Loan Party becomes
aware of the occurrence thereof (such grace period to be applicable only in the
event such default can be remedied by corrective action of the Loan Parties as
determined by the Agent in its sole discretion);
          (e) Defaults in Other Agreements or Indebtedness. A default or event
of default shall occur at any time under the terms of any other Loan Document
(which default is not described in (a) through (d) above) or other agreement
involving borrowed money or the extension of credit or any other Indebtedness
under which any Loan Party or Subsidiary of any Loan Party may be obligated as a
borrower or guarantor in excess of $5,000,000 in the aggregate, and such breach,
default or event of default consists of the failure to pay (beyond any period of
grace permitted with respect thereto, whether waived or not) any indebtedness
when due (whether at stated maturity, by acceleration or otherwise) or if such
breach or default permits or causes the acceleration of any indebtedness
(whether or not such right shall have been waived) or the termination of any
commitment to lend;
          (f) Final Judgments or Orders. Any final judgments or orders for the
payment of money in excess of $5,000,000 in the aggregate shall be entered
against any Loan Party by a court having jurisdiction in the premises, which
judgment is not discharged, vacated, bonded or stayed pending appeal within a
period of thirty (30) days from the date of entry;
          (g) Loan Document Unenforceable. Any of the Loan Documents shall cease
to be legal, valid and binding agreements enforceable against the party
executing the same or such party’s successors and assigns (as permitted under
the Loan Documents) in accordance with the respective terms thereof or shall in
any way be terminated (except in accordance with its terms) or become or be
declared ineffective or inoperative or shall in any way be challenged or
contested or cease to give or provide the respective Liens, security interests,
rights, titles, interests, remedies, powers or privileges intended to be created
thereby and determined by the Lenders in their sole discretion to be necessary
or appropriate to the practical realization of their rights and remedies
thereunder;
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 78 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          (h) Uninsured Losses; Proceedings Against Assets. There shall occur
any material uninsured damage to or loss, theft or destruction of any of the
Collateral in excess of $5,000,000 or the Collateral or any other of the Loan
Parties’ or any of their Subsidiaries’ assets are attached, seized, levied upon
or subjected to a writ or distress warrant; or such come within the possession
of any receiver, trustee, custodian or assignee for the benefit of creditors and
the same is not cured within thirty (30) days thereafter;
          (i) Notice of Lien or Assessment. A notice of any Lien or assessment
which, individually or in the aggregate, are in excess of $5,000,000 is filed of
record with respect to all or any part of any of the Loan Parties’ or any of
their Subsidiaries’ assets by the United States, or any department, agency or
instrumentality thereof, or by any state, county, municipal or other
governmental agency, including the PBGC, or any taxes or debts owing at any time
or times hereafter to any one of these becomes payable and the same is not paid
within thirty (30) days after the same becomes payable, or if such notice is
filed and such payment is not made, unless such Loan Party or Subsidiary
(i) contests such Lien or assessment in good faith by appropriate and lawful
proceedings diligently conducted but only so long as such proceedings could not
subject the Agent or the Lenders to any criminal penalties, (ii) if legally
required, obtains an adequate bond or other financial assurance with respect to
such Lien or assessment satisfactory to the Agent, and (iii) pays such Lien or
assessment in accordance with the terms of any final judgments or orders
relating thereto within thirty (30) days after the entry of such judgments or
orders;
          (j) Insolvency. Any Loan Party ceases to be solvent or admits in
writing its inability to pay its debts as they mature;
          (k) Events Relating to Plans and Benefit Arrangements. Any of the
following occurs: (i) any Reportable Event, which the Agent reasonably
determines constitutes grounds for the termination of any Plan by the PBGC or
the appointment of a trustee to administer or liquidate any Plan, shall have
occurred and be continuing; (ii) proceedings shall have been instituted or other
action taken to terminate any Plan, or a termination notice shall have been
filed with respect to any Plan; (iii) a trustee shall be appointed by a court or
the PBGC to administer or liquidate any Plan; (iv) the PBGC shall give notice of
its intent to institute proceedings to terminate any Plan or Plans or to appoint
a trustee to administer or liquidate any Plan; and, in the case of the
occurrence of (i), (ii), (iii) or (iv) above, the Agent determines in good faith
that the amount of the Borrower’s liability with respect thereto, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Change; (v) the Borrower or any member of the ERISA Group shall fail to
make any contributions when due to a Plan or a Multiemployer Plan; (vi) the
Borrower or any other member of the ERISA Group shall make any amendment to a
Plan with respect to which security is required under Section 307 of ERISA;
(vii) the Borrower or any other member of the ERISA Group shall withdraw
completely or partially from a Multiemployer Plan; (viii) the Borrower or any
other member of the ERISA Group shall withdraw (or shall be deemed under Section
4062(e) of ERISA to withdraw) from a Multiple Employer Plan; or (ix) any
applicable Law is adopted, changed or interpreted by any Official Body with
respect to or otherwise affecting one or more Plans, Multiemployer Plans or
Benefit Arrangements and, with respect to any of the events specified in (v),
(vi), (vii), (viii) or (ix), the Agent determines in good faith that any such
occurrence with respect thereto, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change;
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 79 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          (l) Cessation of Business. Any Loan Party or Subsidiary of a Loan
Party ceases to conduct its business as contemplated, except as expressly
permitted under Section 9.6 or Section 9.7, or any Loan Party or Subsidiary of a
Loan Party is enjoined, restrained or in any way prevented by court order from
conducting all or any material part of its business and such injunction,
restraint or other preventive order is not dismissed within thirty (30) days
after the entry thereof;
          (m) Change in Control. A Change in Control shall occur;
          (n) Involuntary Proceedings. A proceeding shall have been instituted
in a court having jurisdiction in the premises seeking a decree or order for
relief in respect of any Loan Party or Subsidiary of a Loan Party in an
involuntary case under any applicable bankruptcy, insolvency, reorganization or
other similar law now or hereafter in effect, or for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or similar official) of any Loan Party or Subsidiary of a Loan Party for any
substantial part of its property, or for the winding-up or liquidation of its
affairs, and such proceeding shall remain undismissed or unstayed and in effect
for a period of sixty (60) consecutive days or such court shall enter a decree
or order granting any of the relief sought in such proceeding; or
          (o) Voluntary Proceedings. Any Loan Party or Subsidiary of a Loan
Party shall: (i) commence a voluntary case under any applicable bankruptcy,
insolvency, reorganization or other similar law now or hereafter in effect,
(ii) consent to the entry of an order for relief in an involuntary case under
any such law, (iii) consent to the appointment or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator, conservator
(or other similar official) of itself or for any substantial part of its
property (iv) make a general assignment for the benefit of creditors, (v) fail
generally to pay its debts as they become due, or (vi) take any action in
furtherance of any of the foregoing.
          SECTION 11.2 Consequences of Event of Default.
          (a) Events of Default Other Than Bankruptcy, Insolvency or
Reorganization Proceedings. If an Event of Default specified under
Section 11.1(a) through Section 11.1(m) shall occur and be continuing, the
Lenders and the Agent shall be under no further obligation to make Loans or
issue Letters of Credit, as the case may be, and the Agent may, and upon the
request of the Required Lenders, shall, (i) by written notice to the Borrower,
declare all or any portion of the unpaid principal amount of the Loans then
outstanding and the interest accrued thereon, any unpaid fees and all other
Indebtedness of the Borrower to the Lenders hereunder and thereunder to be
forthwith due and payable, and the same shall thereupon become and be
immediately due and payable to the Agent for the benefit of each Lender without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived, and (ii) require the Borrower to, and the Borrower
shall thereupon Cash Collateralize any Letters of Credit and the Borrower hereby
pledges to the Agent and the Lenders, and grants to the Agent and the Lenders a
security interest in, all such cash as security for such Obligations.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 80 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          (b) Bankruptcy, Insolvency or Reorganization Proceedings. If an Event
of Default specified under Section 11.1(n) or Section 11.1(o) shall occur, the
Lenders and the Issuing Bank shall be under no further obligation to make Loans
and issue Letters of Credit, respectively, hereunder and the unpaid principal
amount of the Loans then outstanding and all interest accrued thereon, any
unpaid fees and all other Indebtedness of the Borrower to the Lenders hereunder
and thereunder shall be immediately due and payable, and all without
presentment, demand, protest or notice of any kind, all of which are hereby
expressly waived, and the Borrower shall immediately and automatically be
required to Cash Collateralize any Letters of Credit as, in each case without
further act of any Secured Party.
          (c) Set-off. If an Event of Default shall occur and be continuing, any
Lender to whom any Obligation is owed, or any participant of such Lender which
has agreed in writing to be bound by the provisions of Section 12.13, and any
branch, Subsidiary or Affiliate of such Lender or participant anywhere in the
world shall have the right, in addition to all other rights and remedies
available to it, without notice to such Loan Party, to set-off against and apply
to the then unpaid balance of all the Loans and all other Obligations of the
Borrower and the other Loan Parties hereunder or under any other Loan Document
any debt owing to, and any other funds held in any manner for the account of,
the Borrower or such other Loan Party by such Lender or participant or by such
branch, Subsidiary or Affiliate, including all funds in all deposit accounts
(whether time or demand, general or special, provisionally credited or finally
credited, or otherwise) now or hereafter maintained by the Borrower or such
other Loan Party for its own account (but not including funds held in custodian
or trust accounts) with such Lender or participant or such branch, Subsidiary or
Affiliate. Such right shall exist whether or not any Lender or the Agent shall
have made any demand under this Agreement or any other Loan Document, whether or
not such Obligation owing to or funds held for the account of the Borrower or
such other Loan Party is or are matured or unmatured and regardless of the
existence or adequacy of any Collateral, Guaranty or any other security, right
or remedy available to any Lender or the Agent.
     NOTWITHSTANDING THE FOREGOING, AT ANY TIME THAT ANY OF THE SECURED
OBLIGATIONS SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO LENDER
SHALL EXERCISE A RIGHT OF SETOFF, LENDER’S LIEN OR COUNTERCLAIM OR TAKE ANY
COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY
PROVISION OF THIS AGREEMENT OR ANY LOAN DOCUMENT UNLESS IT IS TAKEN WITH THE
CONSENT OF THE LENDERS REQUIRED BY SECTION 13.1 OF THIS AGREEMENT, IF SUCH
SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO SECTIONS 580a, 580b,
580d AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE
CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE
VALIDITY, PRIORITY, OR ENFORCEABILITY OF THE LIENS GRANTED TO AGENT PURSUANT TO
THE COLLATERAL DOCUMENTS OR THE ENFORCEABILITY OF THE SECURED OBLIGATIONS
HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY LENDER OR ANY SUCH RIGHT WITHOUT
OBTAINING SUCH CONSENT OF THE PARTIES AS REQUIRED ABOVE, SHALL BE NULL AND VOID.
THIS PARAGRAPH SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 81 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          (d) Suits, Actions, Proceedings. If an Event of Default shall occur
and be continuing, and whether or not the Agent shall have accelerated the
maturity of Loans pursuant to any of the foregoing provisions of this
Section 11.2, the Agent or any Lender to whom any Obligation is owed, may
proceed to protect and enforce its rights by suit in equity, action at law
and/or other appropriate proceeding, whether for the specific performance of any
covenant or agreement contained in this Agreement or the other Loan Documents,
including as permitted by applicable Law the obtaining of the ex parte
appointment of a receiver, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of the Agent or such Lender.
          (e) Application of Proceeds. After the exercise of remedies provided
for above (or after the Obligations have automatically become immediately due
and payable and the Letters of Credit have automatically been required to be
Cash Collateralized), any amounts received on account of the Obligations
(whether directly from a Loan Party or any other Person, from the proceeds of
any Collateral or otherwise) shall be applied by the Agent in the following
order:
               (i) First, to payment of that portion of the Obligations
constituting fees, non-contingent and liquidated indemnities, expenses and other
amounts (including fees, charges and disbursements of counsel to the Agent)
payable to the Agent in its capacity as such;
               (ii) Second, to payment of that portion of the Obligations
constituting fees, non-contingent and liquidated indemnities and other amounts
(other than principal, interest and Letter of Credit Fees) payable to the
Lenders and the Issuing Bank (including fees, charges and disbursements of
counsel to the respective Lenders and the Issuing Bank, to the extent set forth
in any Loan Document ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
               (iii) Third, to payment of that portion of the Obligations
constituting accrued and unpaid Letter of Credit Fees and interest on the Loans,
Reimbursement Obligations, Letter of Credit Borrowings and other Obligations,
ratably among the Lenders and the Issuing Bank in proportion to the respective
amounts described in this clause Third payable to them;
               (iv) Fourth, to payment of that portion of the Obligations
constituting unpaid principal of the Loans, Reimbursement Obligations and Letter
of Credit Borrowings, ratably among the Lenders and the L/C Issuer, in
proportion to the respective amounts described in this clause Fourth held by
them;
               (v) Fifth, to payment of that portion of the Obligations
constituting amounts then due and owing under Lender-Provided Interest Rate
Hedges and Banking Services Obligations, ratably among the Swap Providers and
the Cash Management Banks in proportion to the respective amounts described in
this clause Fifth held by them;
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 82 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
               (vi) Sixth, to the Administrative Agent for the account of the
Issuing Bank, to Cash Collateralize the Letters of Credit; and
               (vii) Last, the balance, if any, after all of the Obligations
(other than indemnification obligations which are solely contingent, if any)
have been indefeasibly paid in full, to the Borrowers or as otherwise required
by Law.
Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Sixth above shall be applied to satisfy drawings under
such Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations (other than
indemnification obligations which are solely contingent, if any), if any, in the
order set forth above.
          (f) Other Rights and Remedies. In addition to all of the rights and
remedies contained in this Agreement or in any of the other Loan Documents, the
Agent shall have all of the rights and remedies of a secured party under the UCC
or other applicable Law, all of which rights and remedies shall be cumulative
and non-exclusive, to the extent permitted by Law. The Agent may, and upon the
request of the Required Lenders shall, exercise all post-default rights granted
to the Agent and the Lenders under the Loan Documents or applicable Law.
          SECTION 11.3 Notice of Sale. Any notice required to be given by the
Agent of a sale, lease, or other disposition of the Collateral or any other
intended action by the Agent, if given to the Borrower ten (10) days prior to
such proposed action, shall constitute commercially reasonable and fair notice
thereof to the Loan Parties.
ARTICLE XII
THE AGENT
          SECTION 12.1 Appointment. Each Lender hereby irrevocably designates,
appoints and authorizes First Commonwealth to act as Agent for such Lender under
this Agreement and to execute and deliver or accept on behalf of each of the
Lenders the other Loan Documents. Each Lender hereby irrevocably authorizes, and
each holder of any Note by the acceptance of a Note shall be deemed irrevocably
to authorize, the Agent to take such action on its behalf under the provisions
of this Agreement and the other Loan Documents and any other instruments and
agreements referred to herein, and to exercise such powers and to perform such
duties hereunder as are specifically delegated to or required of the Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto. First Commonwealth agrees to act as the Agent on behalf of the Lenders
to the extent provided in this Agreement.
          SECTION 12.2 Delegation of Duties. The Agent may perform any of its
duties hereunder by or through agents or employees, and shall be entitled to
engage and pay for the advice or services of any attorneys, accountants or other
experts concerning all matters pertaining to its duties hereunder and to rely
upon any advice so obtained.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 83 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          SECTION 12.3 Nature of Duties; Independent Credit Investigation. The
Agent shall have no duties or responsibilities except those expressly set forth
in this Agreement and no implied covenants, functions, responsibilities, duties,
obligations, or liabilities shall be read into this Agreement or otherwise
exist, and such duties shall be mechanical and administrative in nature. The
Agent shall not have by reason of this Agreement a fiduciary or trust
relationship in respect of any Lender, and nothing in this Agreement, expressed
or implied, is intended to or shall be so construed as to impose upon the Agent
any obligations in respect of this Agreement except as expressly set forth
herein. Without limiting the generality of the foregoing, the use of the term
“agent” in this Agreement with reference to the Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. Each Lender expressly
acknowledges (a) that the Agent has not made any representations or warranties
to it and that no act by the Agent hereafter taken, including any review of the
affairs of any of the Loan Parties, shall be deemed to constitute any
representation or warranty by the Agent to any Lender; (b) that it has made and
will continue to make, without reliance upon the Agent, its own independent
investigation of the financial condition and affairs and its own appraisal of
the creditworthiness of each of the Loan Parties in connection with this
Agreement and the making and continuance of the Loans hereunder; and (c) except
as expressly provided herein, that the Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
its possession before the making of any Loan or at any time or times thereafter.
          SECTION 12.4 Actions in Discretion of Agent; Instructions From the
Lenders. The Agent agrees, upon the written request of the Required Lenders, to
take or refrain from taking any action of the type specified as being within the
Agent’s rights, powers or discretion herein, provided that the Agent shall not
be required to take any action which exposes the Agent to personal liability or
which is contrary to this Agreement or any other Loan Document or applicable
Law. In the absence of a request by the Required Lenders, the Agent shall have
authority, in its sole discretion, to take or not to take any such action,
unless this Agreement specifically requires the consent of the Required Lenders
or all of the Lenders. Any action taken or failure to act pursuant to such
instructions or discretion shall be binding on the Lenders, subject to
Section 12.6. Subject to the provisions of Section 12.6, no Lender shall have
any right of action whatsoever against the Agent as a result of the Agent acting
or refraining from acting hereunder in accordance with the instructions of the
Required Lenders, or in the absence of such instructions, in the absolute
discretion of the Agent.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 84 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          SECTION 12.5 Reimbursement and Indemnification of the Agent by the
Loan Parties. Each Loan Party jointly, severally and unconditionally agrees to
pay or reimburse the Agent and hold the Agent harmless against (a) liability for
the payment of all reasonable out-of-pocket costs, expenses and disbursements,
including fees and expenses of counsel (including the allocated costs of staff
counsel), appraisers and environmental consultants, incurred by the Agent (i) in
connection with the development, negotiation, preparation, printing, execution,
administration, syndication, interpretation and performance of this Agreement
and the other Loan Documents, (ii) relating to any requested amendments, waivers
or consents pursuant to the provisions hereof, (iii) in connection with the
enforcement of this Agreement or any other Loan Document or collection of
amounts due hereunder or thereunder or the proof and allowability of any claim
arising under this Agreement or any other Loan Document, whether in bankruptcy
or receivership proceedings or otherwise, (iv) in any workout or restructuring
or in connection with the protection, preservation, exercise or enforcement of
any of the terms hereof or of any rights hereunder or under any other Loan
Document or in connection with any foreclosure, collection or bankruptcy
proceedings, and (v) in connection with any Environmental Complaint threatened
or asserted against the Agent or the Lenders in any way relating to or arising
out of this Agreement or any other Loan Documents (including the protection,
preservation, exercise or enforcement of any of the terms hereof or of any
rights hereunder or under any other Loan Document or in connection with any
foreclosure, collection or bankruptcy proceedings or in any workout or
restructuring) and (b) all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by or asserted against the
Agent, in its capacity as such, in any way relating to or arising out of (i)
this Agreement or any other Loan Documents or any action taken or omitted by the
Agent hereunder or thereunder, and (ii) any Environmental Complaint in any way
relating to or arising out of this Agreement or any other Loan Document or any
action taken or omitted by the Agent hereunder or thereunder, provided that no
Loan Party shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements if the same results from the Agent’s gross negligence or willful
misconduct (as finally determined by a court of competent jurisdiction), or if
the Borrower was not given notice of the subject claim and the opportunity to
participate in the defense thereof, at its expense (except that each Loan Party
shall remain liable to the extent such failure to give notice does not result in
a loss to such Loan Party), or if the same results from a compromise or
settlement agreement entered into without the consent of the Borrower, which
shall not have been unreasonably withheld.
          SECTION 12.6 Exculpatory Provisions; Limitation of Liability. Neither
the Agent nor any of its directors, officers, employees, agents, attorneys or
Affiliates shall (a) be liable to any Lender for any action taken or omitted to
be taken by it or them hereunder, or in connection herewith including pursuant
to any Loan Document, unless caused by its or their own gross negligence or
willful misconduct (as finally determined by a court of competent jurisdiction),
(b) be responsible in any manner to any of the Lenders for the effectiveness,
enforceability, genuineness, validity or the due execution of this Agreement or
any other Loan Documents or for any recital, representation, warranty, document,
certificate, report or statement herein or made or furnished under or in
connection with this Agreement or any other Loan Documents, or (c) be under any
obligation to any of the Lenders to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions hereof or
thereof on the part of the Loan Parties, or the financial condition of the Loan
Parties, or the existence or possible existence of any Event of Default or
Default. No claim may be made by any of the Loan Parties, any Lender, the Agent
or any of their respective Subsidiaries against the Agent, any Lender or any of
their respective directors, officers, employees, agents, attorneys or
Affiliates, or any of them, for any special, indirect or consequential damages
or, to the fullest extent permitted by Law, for any punitive damages in respect
of any claim or cause of action (whether based on contract, tort, statutory
liability, or any other ground) based on, arising out of or related to any Loan
Document or the transactions contemplated hereby or any act, omission or event
occurring in connection therewith, including the negotiation, documentation,
administration or collection of the Loans, and each of the Loan Parties, (for
itself and on behalf of each of its Subsidiaries), the Agent and each Lender
hereby waive, releases and agree never to sue upon any claim for any such
damages, whether such claim now exists or hereafter arises and whether or not it
is now known or suspected to exist in its favor. Each Lender agrees that, except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Agent hereunder or given to the Agent for the account of or
with copies for the Lenders, the Agent and each of its directors, officers,
employees, agents, attorneys or Affiliates shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of the Loan Parties which may come
into the possession of the Agent or any of its directors, officers, employees,
agents, attorneys or Affiliates.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 85 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          SECTION 12.7 Reimbursement and Indemnification of Agent by Lenders.
Each Lender agrees to reimburse and indemnify, defend and save the Agent (to the
extent not reimbursed by the Loan Parties and without limiting the Obligation of
any Loan Party to do so) in proportion to its Ratable Share harmless from and
against all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements, including attorneys’ fees
and disbursements (including the allocated costs of staff counsel), and costs of
appraisers and environmental consultants, of any kind or nature whatsoever which
may be imposed on, incurred by or asserted against the Agent, in its capacity as
such, in any way relating to or arising out of this Agreement or any other Loan
Documents or any action taken or omitted by the Agent hereunder or thereunder,
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements (a) if the same results from the Agent’s gross
negligence or willful misconduct (as finally determined by a court of competent
jurisdiction), or (b) if such Lender was not given notice of the subject claim
and the opportunity to participate in the defense thereof, at its expense
(except that such Lender shall remain liable to the extent such failure to give
notice does not result in a loss to the Lender), or (c) if the same results from
a compromise and settlement agreement entered into without the consent of such
Lender, which shall not have been unreasonably withheld. In addition, each
Lender agrees promptly upon demand to reimburse the Agent (to the extent not
reimbursed by the Loan Parties and without limiting the Obligation of any Loan
Party to do so) in proportion to its Ratable Share for all amounts due and
payable by the Loan Parties to the Agent in connection with the Agent’s periodic
audit of the Loan Parties’ books, records and business properties.
          SECTION 12.8 Reliance by Agent. The Agent shall be entitled to rely
upon any writing, telegram, telex or teletype message, facsimile, electronic
transmission, resolution, notice, consent, certificate, letter, cablegram,
statement, order or other document or conversation by telephone or otherwise
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon the advice and opinions of counsel and
other professional advisers selected by the Agent. The Agent shall be fully
justified in failing or refusing to take any action hereunder unless it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 86 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          SECTION 12.9 Notice of Default. The Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Agent has received written notice from a Lender or the Borrower referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.”
          SECTION 12.10 Notices. The Agent shall promptly provide to each Lender
a copy of all written notices received from the Borrower which have been
delivered pursuant to the provisions of this Agreement upon receipt thereof.
          SECTION 12.11 Lenders in Their Individual Capacities; Agent in its
Individual Capacity. With respect to each of its Commitments, Loans, Letters of
Credit and other extension of credit made by it and any other rights and powers
given to it as a Lender hereunder or under any of the other Loan Documents, the
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as though it were not the Agent, and the term “Lender” and
“Lenders” shall, unless the context otherwise indicates, include the Agent in
its individual capacity. First Commonwealth and its Affiliates and each of the
Lenders and their respective Affiliates may, without liability to account,
except as prohibited herein, make loans to, issue letters of credit for the
account of, acquire equity interests in, accept deposits from, discount drafts
for, act as trustee under indentures of, and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with, the
Loan Parties and their Affiliates, in the case of the Agent, as though it were
not acting as Agent hereunder and in the case of each Lender, as though such
Lender were not a Lender hereunder, in each case without notice to or consent of
the other Lenders. The Lenders acknowledge that, pursuant to such activities,
the Agent or its Affiliates may (a) receive information regarding the Loan
Parties or any of their Subsidiaries or Affiliates (including information that
may be subject to confidentiality obligations in favor of the Loan Parties or
such Subsidiary or Affiliate) and acknowledge that the Agent shall be under no
obligation to provide such information to them, and (b) accept fees and other
consideration from the Loan Parties for services in connection with this
Agreement and otherwise without having to account for the same to the Lenders.
          SECTION 12.12 Holders of Notes. The Agent may deem and treat any payee
of any Note as the owner thereof for all purposes hereof unless and until
written notice of the assignment or transfer thereof shall have been filed with
the Agent. Any request, authority or consent of any Person who at the time of
making such request or giving such authority or consent is the holder of any
Note shall be conclusive and binding on any subsequent holder, transferee or
assignee of such Note or of any Note or Notes issued in exchange therefor.
          SECTION 12.13 Equalization of Lenders. The Lenders and the holders of
any participations in any Loans agree among themselves that, with respect to all
amounts received by any Lender or any such holder for application on any
Obligation hereunder or under any Note or under any such participation, whether
received by voluntary payment, by realization upon security, by the exercise of
the right of set-off or banker’s lien, by counterclaim or by any other non-pro
rata source, equitable adjustment will be made in the manner stated in the
following sentence so that, in effect, all such excess amounts will be shared
ratably among the Lenders and such holders in proportion to their interests in
payments hereunder, except as otherwise provided in Section 4.4(c),
Section 5.4(b) or Section 5.6. The Lenders or any such holder receiving any such
amount shall purchase for cash from each of the other Lenders an interest in
such Lender’s Loans in such amount as shall result in a ratable participation by
the Lenders and each such holder in the aggregate unpaid amount hereunder,
provided that if all or any portion of such excess amount is thereafter
recovered from the Lender or the holder making such purchase, such purchase
shall be rescinded and the purchase price restored to the extent of such
recovery, together with interest or other amounts, if any, required by law
(including court order) to be paid by the Lender or the holder making such
purchase.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 87 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          SECTION 12.14 Successor Agent. The Agent may resign as Agent by giving
not less than thirty (30) days’ prior written notice to the Borrower and the
Lenders. If the Agent shall resign under this Agreement, then either (a) the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, subject to the consent of the Borrower, such consent not to be
unreasonably withheld, or (b) if a successor agent shall not be so appointed and
approved within the thirty (30) day period following the Agent’s notice to the
Lenders of its resignation, then the Agent shall appoint, with the consent of
the Borrower, such consent not to be unreasonably withheld, a successor agent
who shall serve as Agent until such time as the Required Lenders appoint and the
Borrower consents to the appointment of a successor agent, provided, that the
consent of the Borrower shall not be required if any Event of Default then
exists. Upon its appointment pursuant to either clause (a) or (b) above, such
successor agent shall succeed to the rights, powers and duties of the Agent, and
the term “Agent” means such successor agent, effective upon its appointment, and
the former Agent’s rights, powers and duties as Agent shall be terminated
without any other or further act or deed on the part of such former Agent or any
of the parties to this Agreement. After the resignation of any Agent hereunder,
the provisions of this Article XII shall inure to the benefit of such former
Agent and such former Agent shall not by reason of such resignation be deemed to
be released from liability for any actions taken or not taken by it while it was
an Agent under this Agreement.
          SECTION 12.15 Agent’s Fee. The Loan Parties shall, jointly and
severally, pay to the Agent a nonrefundable fee (the “Agent’s Fee”) and other
fees under the terms of a letter (the “Agent’s Letter”) between the Borrower and
the Agent, as amended, restated, modified or supplemented from time to time.
          SECTION 12.16 Availability of Funds. The Agent may assume that each
Lender has made or will make the proceeds of a Loan available to the Agent
unless the Agent shall have been notified by such Lender at least two (2) hours
before the time on which the Agent actually funds the proceeds of such Loan to
the Borrower (whether using its own funds pursuant to this Section 12.16 or
using proceeds deposited with the Agent by the Lenders and whether such funding
occurs before or after the time on which Lenders are required to deposit the
proceeds of such Loan with the Agent). The Agent may, in reliance upon such
assumption (but shall not be required to), make available to the Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to the Agent by such Lender, the Agent shall be entitled to recover such amount
on demand from such Lender (or, if such Lender fails to pay such amount
forthwith upon such demand from the Borrower) together with interest thereon, in
respect of each day during the period commencing on the date such amount was
made available to the Borrower and ending on the date the Agent recovers such
amount, at a rate per annum equal to (i) the Federal Funds Effective Rate during
the first three (3) days after such interest shall begin to accrue and (ii) the
applicable interest rate in respect of such Loan after the end of such three-day
period.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 88 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          SECTION 12.17 Calculations. In the absence of its gross negligence or
willful misconduct (as finally determined by a court of competent jurisdiction),
the Agent shall not be liable for any error in computing the amount payable to
any Lender whether in respect of the Loans, fees or any other amounts due to the
Lenders under this Agreement. In the event an error in computing any amount
payable to any Lender is made, the Agent, the Borrower and each affected Lender
shall, forthwith upon discovery of such error, make such adjustments as shall be
required to correct such error, and any compensation therefor will be calculated
at the Federal Funds Effective Rate (provided that the Borrower shall not be
required to contribute any further amounts than it would have been required to
pay if the error in question had not occurred).
          SECTION 12.18 No Reliance on Agent’s Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Agent to carry out such
Lender’s, Affiliate’s, participant’s or assignee’s customer identification
program, or other obligations required or imposed under or pursuant to the USA
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the “CIP Regulations”), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with any of the Loan Parties, their
Affiliates or their agents, the Loan Documents or the transactions hereunder or
contemplated hereby: (a) any identity verification procedures; (b) any
recordkeeping; (c) comparisons with government lists; (d) customer notices; or
(e) other procedures required under the CIP Regulations or such other Laws.
          SECTION 12.19 Beneficiaries. Except as expressly provided herein, the
provisions of this Article XII are solely for the benefit of the Agent and the
Lenders, and the Loan Parties shall not have any rights to rely on or enforce
any of the provisions hereof. In performing its functions and duties under this
Agreement, the Agent shall act solely as agent of the Lenders and does not
assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any of the Loan Parties.
ARTICLE XIII
MISCELLANEOUS
          SECTION 13.1 Modifications, Amendments or Waivers. With the written
consent of the Required Lenders, the Agent, acting on behalf of all the Lenders,
and the Borrower, acting on behalf of all the Loan Parties, may from time to
time enter into written agreements amending or changing any provision of this
Agreement or any other Loan Document or the rights of the Lenders or the Loan
Parties hereunder or thereunder, or may grant written waivers or consents to a
departure from the due performance of the Obligations of the Loan Parties
hereunder or thereunder. Any such agreement, waiver or consent made with the
written consent of the Required Lenders shall be effective to bind all the
Lenders and the Loan Parties; provided, that, without the written consent of all
the Lenders, no such agreement, waiver or consent may be made which will:
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 89 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          (a) Increase of Commitment; Extension of Expiration Date or Term Loan
Maturity Date. Increase the amount of any Commitment of any Lender hereunder or
extend the Expiration Date or Term Loan Maturity Date, as applicable;
          (b) Extension of Payment; Reduction of Principal, Interest or Fees;
Modification of Terms of Payment. Whether or not any Loans are outstanding,
extend the time for payment of principal or interest of any Loan (excluding the
due date of any mandatory prepayment of a Loan or any mandatory Commitment
reduction in connection with such a mandatory prepayment hereunder except for
mandatory reductions of the Commitments on the Expiration Date), the Commitment
Fee or any other fee payable to any Lender hereunder, or reduce the principal
amount of or the rate of interest borne by any Loan or reduce the Commitment Fee
or any other fee payable to any Lender hereunder;
          (c) Release of Collateral or Guarantor. Except in connection with
actions permitted by Section 9.6 or Section 9.7, release (i) any Collateral
consisting of capital stock or other ownership interests of any Loan Party or
its Subsidiary, (ii) substantially all of the assets of any Loan Party,
(iii) any Guarantor from its Obligations under the Guaranty Agreement; or
          (d) Miscellaneous. Amend Section 5.2, Section 12.6, Section 13.3, or
this Section 13.1, or alter any provision regarding the pro rata treatment of
the Lenders, change the definition of Required Lenders, or change any
requirement providing for the Lenders or the Required Lenders to authorize the
taking of any action hereunder; provided, further, that no agreement, waiver or
consent which would modify the interests, rights or obligations of the Agent in
its capacity as Agent or as the issuer of Letters of Credit shall be effective
without the written consent of the Agent.
          SECTION 13.2 No Implied Waivers; Cumulative Remedies; Writing
Required. No course of dealing and no delay or failure of the Agent or any
Lender in exercising any right, power, remedy or privilege under this Agreement
or any other Loan Document shall affect any other or future exercise thereof or
operate as a waiver thereof, nor shall any single or partial exercise thereof or
any abandonment or discontinuance of steps to enforce such a right, power,
remedy or privilege preclude any further exercise thereof or of any other right,
power, remedy or privilege. The rights and remedies of the Agent and the Lenders
under this Agreement and any other Loan Documents are cumulative and not
exclusive of any rights or remedies which they would otherwise have. Any waiver,
permit, consent or approval of any kind or character on the part of any Lender
of any breach or default under this Agreement or any such waiver of any
provision or condition of this Agreement must be in writing and shall be
effective only to the extent specifically set forth in such writing.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 90 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          SECTION 13.3 Reimbursement and Indemnification of Lenders by the
Borrower; Taxes. The Loan Parties, jointly and severally, agree unconditionally
upon demand to pay or reimburse to each Lender and to defend and save such
Lender harmless against (i) any liability for the payment of all reasonable
out-of-pocket costs, expenses and disbursements (including fees and expenses of
counsel (including allocated costs of staff counsel) for each Lender except with
respect to (a) and (b) below), incurred by such Lender (a) in connection with
the negotiation, preparation, execution, administration and interpretation of
this Agreement, and other instruments and documents to be delivered hereunder,
(b) relating to any amendments, waivers or consents pursuant to the provisions
hereof, (c) in connection with the enforcement of this Agreement or any other
Loan Document, or collection of amounts due hereunder or thereunder or the proof
and allowability of any claim arising under this Agreement or any other Loan
Document, whether in bankruptcy or receivership proceedings or otherwise, (d) in
any workout or restructuring or in connection with the protection, preservation,
exercise or enforcement of any of the terms hereof or of any rights hereunder or
under any other Loan Document or in connection with any foreclosure, collection
or bankruptcy proceedings and (e) in connection with any Environmental Complaint
threatened or asserted against the Lender in any way relating to or arising out
of this Agreement or any other Loan Documents (including the protection,
preservation, exercise or enforcement of any of the terms hereof or of any
rights hereunder or under any other Loan Document or in connection with any
foreclosure, collection or bankruptcy proceedings or in any workout or
restructuring), or (ii) all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against such Lender, in its capacity as such, in any way relating to or arising
out of (y) this Agreement or any other Loan Documents or any action taken or
omitted by such Lender hereunder or thereunder and (z) any Environmental
Complaint in any way relating to or arising out of this Agreement or any other
Loan Document or any action taken or omitted by such Lender hereunder or
thereunder, provided that no Loan Party shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements (A) if the same results from such Lender’s
gross negligence or willful misconduct (as finally determined by a court of
competent jurisdiction), or (B) if the Borrower was not given notice of the
subject claim and the opportunity to participate in the defense thereof, at its
expense (except that each Loan Party shall remain liable to the extent such
failure to give notice does not result in a loss to such Loan Party), or (C) if
the same results from a compromise or settlement agreement entered into without
the consent of the Borrower, which shall not have been unreasonably withheld.
The Lenders will attempt to minimize the fees and expenses of legal counsel for
the Lenders which are subject to reimbursement by the Borrower hereunder by
considering the usage of one law firm to represent the Lenders and the Agent if
appropriate under the circumstances. Each Loan Party, jointly and severally,
agrees unconditionally to pay all stamp, document, transfer, recording or filing
taxes or fees and similar impositions now or hereafter determined by the Agent
or any Lender to be payable in connection with this Agreement or any other Loan
Document, and each Loan Party, jointly and severally, agrees unconditionally to
save the Agent and the Lenders harmless from and against any and all present or
future claims, liabilities or losses with respect to or resulting from any
omission to pay or delay in paying any such taxes, fees or impositions.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 91 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          SECTION 13.4 Holidays. Whenever payment of a Loan to be made or taken
hereunder shall be due on a day which is not a Business Day such payment shall
be due on the next Business Day (except as provided in Section 4.2 with respect
to Interest Periods under the Euro-Rate Option) and such extension of time shall
be included in computing interest and fees, except that the Loans shall be due
on the Business Day preceding the Expiration Date, or Term Loan Maturity Date,
as applicable if such Expiration Date or Term Loan Maturity Date is not a
Business Day. Whenever any payment or action to be made or taken hereunder
(other than payment of the Loans) shall be stated to be due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day, and such extension of time shall not be included in
computing interest or fees, if any, in connection with such payment or action.
          SECTION 13.5 Funding by Branch, Subsidiary or Affiliate.
          (a) Notional Funding. Each Lender shall have the right from time to
time, without notice to the Borrower, to deem any branch, Subsidiary or
Affiliate (which for the purposes of this Section 13.5 means any corporation or
association which is directly or indirectly controlled by or is under direct or
indirect common control with any corporation or association which directly or
indirectly controls such Lender) of such Lender to have made, maintained or
funded any Loan to which the Euro-Rate Option applies at any time, provided that
immediately following (on the assumption that a payment were then due from the
Borrower to such other office), and as a result of such change, the Borrower
would not be under any greater financial obligation pursuant to Section 5.6 than
it would have been in the absence of such change. Notional funding offices may
be selected by each Lender without regard to such Lender’s actual methods of
making, maintaining or funding the Loans or any sources of funding actually used
by or available to such Lender.
          (b) Actual Funding. Each Lender shall have the right from time to time
to make or maintain any Loan by arranging for a branch, Subsidiary or Affiliate
of such Lender to make or maintain such Loan subject to the last sentence of
this Section 13.5. If any Lender causes a branch, Subsidiary or Affiliate to
make or maintain any part of the Loans hereunder, all terms and conditions of
this Agreement shall, except where the context clearly requires otherwise, be
applicable to such part of the Loans to the same extent as if such Loans were
made or maintained by such Lender, but in no event shall any Lender’s use of
such a branch, Subsidiary or Affiliate to make or maintain any part of the Loans
hereunder cause such Lender or such branch, Subsidiary or Affiliate to incur any
cost or expenses payable by the Borrower hereunder or require the Borrower to
pay any other compensation to any Lender (including any expenses incurred or
payable pursuant to Section 5.6) which would otherwise not be incurred.
          SECTION 13.6 Notices. Any notice, request, demand, direction or other
communication (for purposes of this Section 13.6 only, a “Notice”) to be given
to or made upon any party hereto under any provision of this Agreement shall be
given or made by telephone or in writing (which includes means of electronic
transmission (i.e., “e-mail”) or facsimile transmission) in accordance with this
Section 13.6. Any such Notice must be delivered to the applicable parties hereto
at the addresses and numbers set forth under their respective names on Annex II
or in accordance with any subsequent unrevoked Notice from any such party that
is given in accordance with this Section 13.6. Any Notice shall be effective:
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 92 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
                         (i) In the case of hand-delivery, when delivered;
                         (ii) If given by mail, five (5) days after such Notice
is deposited with the United States Postal Service, with first-class postage
prepaid, return receipt requested;
                         (iii) In the case of a telephonic Notice, when a party
is contacted by telephone, if delivery of such telephonic Notice is confirmed no
later than the next Business Day by hand delivery, a facsimile or electronic
transmission or overnight courier delivery of a confirmatory notice (received at
or before noon on such next Business Day);
                         (iv) In the case of a facsimile transmission, when sent
to the applicable party’s facsimile machine’s telephone number if the party
sending such Notice receives confirmation of the delivery thereof from its own
facsimile machine;
                         (v) In the case of electronic transmission, when
actually received; and
                         (vi) If given by any other means (including by
overnight courier), when actually received.
          Any Lender giving a Notice to a Loan Party shall concurrently send a
copy thereof to the Agent, and the Agent shall promptly notify the other Lenders
of its receipt of such Notice.
               SECTION 13.7 Severability. The provisions of this Agreement are
intended to be severable. If any provision of this Agreement shall be held
invalid or unenforceable in whole or in part in any jurisdiction, such provision
shall, as to such jurisdiction, be ineffective to the extent of such invalidity
or unenforceability without in any manner affecting the validity or
enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.
               SECTION 13.8 Governing Law. Each Commercial Letter of Credit
shall be subject to the UCP, and each Standby Letter of Credit shall be subject
to the ISP, as the same may be revised or amended from time to time, and to the
extent not inconsistent therewith, the internal laws of the Commonwealth of
Pennsylvania without regard to its conflict of laws principles, and the balance
of this Agreement shall be deemed to be a contract under the Laws of the
Commonwealth of Pennsylvania and for all purposes shall be governed by and
construed and enforced in accordance with the internal laws of the Commonwealth
of Pennsylvania without regard to its conflict of laws principles.
               SECTION 13.9 Prior Understanding. This Agreement and the other
Loan Documents supersede all prior understandings and agreements, whether
written or oral, between the parties hereto and thereto relating to the
transactions provided for herein and therein, including any prior
confidentiality agreements and commitments.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 93 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          SECTION 13.10 Duration; Survival. All representations and warranties
of the Loan Parties contained herein or made in connection herewith shall
survive the making of Loans and issuance of Letters of Credit and shall not be
waived by the execution and delivery of this Agreement, any investigation by the
Agent or the Lenders, the making of Loans, issuance of Letters of Credit, or
payment in full of the Loans. All covenants and agreements of the Loan Parties
contained in Article VIII, Article IX and Article X herein shall continue in
full force and effect from and after the date hereof so long as the Borrower may
borrow or request Letters of Credit hereunder and until termination of the
Commitments and payment in full of the Loans and expiration or termination of
all Letters of Credit. All covenants and agreements of the Borrower contained
herein relating to the payment of principal, interest, premiums, additional
compensation or expenses and indemnification, including those set forth in the
Notes, Section 5.1 and Section 12.5, Section 12.7 and Section 13.3, shall
survive payment in full of the Loans, expiration or termination of the Letters
of Credit and termination of the Commitments.
          SECTION 13.11 Successors and Assigns.
          (a) This Agreement shall be binding upon and shall inure to the
benefit of the Lenders, the Agent, the Loan Parties and their respective
successors and assigns, except that none of the Loan Parties may assign or
transfer any of its rights and Obligations hereunder or any interest herein.
Each Lender may, at its own cost, make assignments of or sell participations in
all or any part of its Commitments and the Loans made by it to one or more banks
or other entities, subject to the consent of the Borrower and the Agent with
respect to any assignee, such consent not to be unreasonably withheld, provided
that (i) no consent of the Borrower shall be required (A) if an Event of Default
exists and is continuing, or (B) in the case of an assignment by a Lender to an
Affiliate of such Lender or another Lender, (ii) any assignment by a Lender to a
Person other than an Affiliate of such Lender may not be made in amounts less
than the lesser of $10,000,000 or the amount of the assigning Lender’s
Commitments, and (iii) no Lender make may any assignment of any Commitment or
Loan unless, pursuant to such assignment, it assigns and equal portion of all of
its Commitments and Loans. In the case of an assignment, upon receipt by the
Agent of the Assignment and Assumption Agreement, the assignee shall have, to
the extent of such assignment (unless otherwise provided therein), the same
rights, benefits and obligations as it would have if it had been a signatory
Lender hereunder, the Commitments shall be adjusted accordingly, and upon
surrender of any Note subject to such assignment, the Borrower shall execute and
deliver a new Note to the assignee in an amount equal to the amount of the
Revolving Credit Commitment or Term Loan assumed by it and a new Revolving
Credit Note or Term Note to the assigning Lender in an amount equal to the
Revolving Credit Commitment or Term Loan retained by it hereunder. Any Lender
which assigns any or all of its Commitments or Loans to a Person other than an
Affiliate of such Lender shall pay to the Agent a service fee in the amount of
$3,500 for each assignment. In the case of a participation, the participant
shall only have the rights specified in Section 11.2(c) (the participant’s
rights against such Lender in respect of such participation to be those set
forth in the agreement executed by such Lender in favor of the participant
relating thereto and not to include any voting rights except with respect to
changes of the type referenced in Section 13.1(a), (b), or (c), all of such
Lender’s obligations under this Agreement or any other Loan Document shall
remain unchanged, and all amounts payable by any Loan Party hereunder or
thereunder shall be determined as if such Lender had not sold such
participation.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 94 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          (b) Any assignee or participant which is not incorporated under the
Laws of the United States of America or a state thereof shall deliver to the
Borrower and the Agent the form of certificate described in Section 13.17
relating to federal income tax withholding. Each Lender may furnish any publicly
available information concerning any Loan Party or its Subsidiaries and any
other information concerning any Loan Party or its Subsidiaries in the
possession of such Lender from time to time to assignees and participants
(including prospective assignees or participants), provided that such assignees
and participants agree to be bound by the provisions of Section 13.12.
          (c) Notwithstanding any other provision in this Agreement, any Lender
may at any time pledge or grant a security interest in all or any portion of its
rights under this Agreement, its Notes and the other Loan Documents to any
Federal Reserve Lender in accordance with Regulation A of the FRB or U.S.
Treasury Regulation 31 CFR Section 203.14 without notice to or consent of the
Borrower or the Agent. No such pledge or grant of a security interest shall
release the transferor Lender of its obligations hereunder or under any other
Loan Document.
          SECTION 13.12 Confidentiality.
          (a) General. The Agent and the Lenders each agree to keep confidential
all information obtained from any Loan Party or its Subsidiaries which is
nonpublic and confidential or proprietary in nature (including any information
any Loan Party or Subsidiary specifically designates as confidential), except as
provided below, and to use such information only in connection with their
respective capacities under this Agreement and for the purposes contemplated
hereby. The Agent and the Lenders shall be permitted to disclose such
information (i) to outside legal counsel, accountants and other professional
advisors who need to know such information in connection with the administration
and enforcement of this Agreement, subject to agreement of such Persons to
maintain the confidentiality, (ii) to assignees and participants as contemplated
by Section 13.11, and prospective assignees and participants, subject to
agreement of such Persons to maintain the confidentiality, (iii) to the extent
requested by any bank regulatory authority or, with notice to the Borrower, as
otherwise required by applicable Law or by any subpoena or similar legal
process, or in connection with any investigation or proceeding arising out of
the transactions contemplated by this Agreement, (iv) if it becomes publicly
available other than as a result of a breach of this Agreement or becomes
available from a source not known to be subject to confidentiality restrictions,
or (v) if the Borrower shall have consented to such disclosure. Notwithstanding
anything herein to the contrary, the information subject to this Section 13.12
shall not include, and the Agent and each Lender may disclose without limitation
of any kind, any information with respect to the “tax treatment” and “tax
structure” (in each case, within the meaning of Treasury
Regulation Section 1.6011-4) of the transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to the Agent or such Lender relating to such tax treatment and tax
structure; provided that with respect to any document or similar item that in
either case contains information concerning the tax treatment or tax structure
of the transaction as well as other information, this sentence shall only apply
to such portions of the document or similar item that relate to the tax
treatment or tax structure of the Loans, Letters of Credit and transactions
contemplated hereby.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 95 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          (b) Sharing Information With Affiliates of the Lenders. Each Loan
Party acknowledges that from time to time financial advisory, investment banking
and other services may be offered or provided to the Borrower or one or more of
its Affiliates (in connection with this Agreement or otherwise) by any Lender or
by one or more Subsidiaries or Affiliates of such Lender and each of the Loan
Parties hereby authorizes each Lender to share any information delivered to such
Lender by such Loan Party and its Subsidiaries pursuant to this Agreement, or in
connection with the decision of such Lender to enter into this Agreement, to any
such Subsidiary or Affiliate of such Lender, it being understood that any such
Subsidiary or affiliate of any Lender receiving such information shall be bound
by the provisions of Section 13.12 as if it were a Lender hereunder. Such
authorization shall survive the repayment of the Loans and other Obligations and
the termination of the Commitments.
          SECTION 13.13 Counterparts. This Agreement may be executed by
different parties hereto on any number of separate counterparts, each of which,
when so executed and delivered, shall be an original, and all such counterparts
shall together constitute one and the same instrument.
          SECTION 13.14 Agent’s or Lender’s Consent. Whenever the Agent’s or any
Lender’s consent is required to be obtained under this Agreement or any of the
other Loan Documents as a condition to any action, inaction, condition or event,
the Agent and each Lender shall be authorized to give or withhold such consent
in its sole and absolute discretion and to condition its consent upon the giving
of additional collateral, the payment of money or any other matter.
          SECTION 13.15 Intentionally Omitted.
          SECTION 13.16 CONSENT TO FORUM; WAIVER OF JURY TRIAL. EACH LOAN PARTY
HEREBY IRREVOCABLY CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF THE COURT OF
COMMON PLEAS OF ALLEGHENY COUNTY AND THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF PENNSYLVANIA AND WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY
CERTIFIED OR REGISTERED MAIL DIRECTED TO SUCH LOAN PARTY AT THE ADDRESSES
PROVIDED FOR IN SECTION 13.6 AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED
UPON ACTUAL RECEIPT THEREOF. EACH LOAN PARTY WAIVES ANY OBJECTION TO
JURISDICTION AND VENUE OF ANY ACTION INSTITUTED AGAINST IT AS PROVIDED HEREIN
AND AGREES NOT TO ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE.
EACH LOAN PARTY, THE AGENT AND THE LENDERS HEREBY WAIVE TRIAL BY JURY IN ANY
ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE COLLATERAL TO THE FULL EXTENT
PERMITTED BY LAW.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 96 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          SECTION 13.17 Certifications From Lenders and Participants.
          (a) Tax Withholding. Each Lender or assignee or participant of a
Lender that is not incorporated under the Laws of the United States of America
or a state thereof (and, upon the written request of the Agent, each other
Lender or assignee or participant of a Lender) agrees that it will deliver to
each of the Borrower and the Agent two (2) duly completed appropriate valid
Withholding Certificates (as defined under § 1.1441-1(c)(16) of the Income Tax
Regulations (the “Regulations”)) certifying its status (i.e. U.S. or foreign
person) and, if appropriate, making a claim of reduced, or exemption from, U.S.
withholding tax on the basis of an income tax treaty or an exemption provided by
the Internal Revenue Code. The term “Withholding Certificate” means a Form W-9;
a Form W-8BEN; a Form W-8ECI; a Form W-8IMY and the related statements and
certifications as required under § 1.1441-1(e)(2) and/or (3) of the Regulations;
a statement described in § 1.871-14(c)(2)(v) of the Regulations; or any other
certificates under the Internal Revenue Code or Regulations that certify or
establish the status of a payee or beneficial owner as a U.S. or foreign person.
Each Lender, assignee or participant required to deliver to the Borrower and the
Agent a Withholding Certificate pursuant to the preceding sentence shall deliver
such valid Withholding Certificate as follows: (A) each Lender which is a party
hereto on the Closing Date shall deliver such valid Withholding Certificate at
least five (5) Business Days prior to the first date on which any interest or
fees are payable by the Borrower hereunder for the account of such Lender; and
(B) each assignee or participant shall deliver such valid Withholding
Certificate at least five (5) Business Days before the effective date of such
assignment or participation (unless the Agent in its sole discretion shall
permit such assignee or participant to deliver such valid Withholding
Certificate less than five (5) Business Days before such date in which case it
shall be due on the date specified by the Agent). Each Lender, assignee or
participant which so delivers a valid Withholding Certificate further undertakes
to deliver to each of the Borrower and the Agent two (2) additional copies of
such Withholding Certificate (or a successor form) on or before the date that
such Withholding Certificate expires or becomes obsolete or after the occurrence
of any event requiring a change in the most recent Withholding Certificate so
delivered by it, and such amendments thereto or extensions or renewals thereof
as may be reasonably requested by the Borrower or the Agent. Notwithstanding the
submission of a Withholding Certificate claiming a reduced rate of or exemption
from U.S. withholding tax, the Agent shall be entitled to withhold United States
federal income taxes at the full 30% withholding rate if in its reasonable
judgment it is required to do so under the due diligence requirements imposed
upon a withholding agent under § 1.1441-7(b) of the Regulations. Further, the
Agent is indemnified under § 1.1461-1(e) of the Regulations against any claims
and demands of any Lender or assignee or participant of a Lender for the amount
of any tax it deducts and withholds in accordance with regulations under § 1441
of the Internal Revenue Code.
          (b) USA Patriot Act. Each Lender or assignee or participant of a
Lender that is not incorporated under the Laws of the United States of America
or a state thereof (and is not excepted from the certification requirement
contained in Section 313 of the USA Patriot Act and the applicable regulations
because it is both (i) an affiliate of a depository institution or foreign bank
that maintains a physical presence in the United States or foreign country, and
(ii) subject to supervision by a banking authority regulating such affiliated
depository institution or foreign bank) shall deliver to the Agent the
certification, or, if applicable, recertification, certifying that such Lender
is not a “shell” and certifying to other matters as required by Section 313 of
the USA Patriot Act and the applicable regulations: (1) within ten (10) days
after the Closing Date, and (2) at such other times as are required under the
USA Patriot Act.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 97 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          IN WITNESS WHEREOF, the parties hereto, by their officers thereunto
duly authorized, have executed this Credit Agreement as of the day and year
first above written.

                                  BORROWER:    
 
                    ATTEST:       CALGON CARBON CORPORATION    
 
                    /s/ Dennis M. Sheedy       By:   /s/ Leroy M. Ball   (SEAL)
                 
Name:
  Dennis M. Sheedy       Name:   Leroy M. Ball    
Title:
  VP, General Counsel and Secretary       Title:   Senior Vice President and    
 
              Chief Financial Officer    
 
                                GUARANTORS:    
 
                    ATTEST:       CALGON CARBON INVESTMENTS, INC.    
 
                    /s/ John S. Stanik       By:   /s/ Leroy M. Ball   (SEAL)  
               
Name:
  John S. Stanik       Name:   Leroy M. Ball    
Title:
  President       Title:   Vice President and Secretary    
 
                    ATTEST:       BSC COLUMBUS, LLC    
 
                    /s/ Robert P. O’Brien       By:   /s/ Leroy M. Ball   (SEAL)
                 
Name:
  Robert P. O’Brien       Name:   Leroy M. Ball    
Title:
  Manager       Title:   Manager    
 
                    ATTEST:       CCC COLUMBUS, LLC    
 
                    /s/ Robert P. O’Brien       By:   /s/ Leroy M. Ball   (SEAL)
                 
Name:
  Robert P. O’Brien       Name:   Leroy M. Ball    
Title:
  Manager       Title:   Manager    

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT

                  FIRST COMMONWEALTH BANK,         individually as a Lender, as
Agent, Issuing         Bank and Swing Loan Lender    
 
           
 
  By:   /s/ C. Forrest Tefft
 
        Name: C. Forrest Tefft         Title: Senior Vice President    

Agent’s Signature Page — Credit Agreement
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT

                  CITIZENS BANK OF PENNSYLVANIA
 
           
 
  By:   /s/ Andy J. Arduini    
 
                Name: Andy J. Arduini     Title: Vice President

Lender Signature Page — Credit Agreement
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT

                  FIRST NATIONAL BANK OF PENNSYLVANIA
 
           
 
  By:   /s/ John L. Hayes
 
        Name: John L. Hayes         Title: Senior Vice President    

Lender Signature Page — Credit Agreement
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
ANNEX I
Pricing Grid-Applicable Margins and Fees Based on Leverage Ratio

                                                      Euro-Rate   Base Rate  
Commitment   Letter of Level   Leverage Ratio   Margin   Margin   Fee   Credit
Fee   I    
Less than or equal to 1.50 to 1.00
    2.50 %     0.00 %     0.25 %     2.50 % II  
Greater than 1.50 but less than or equal to 2.00 to 1.00
    2.75 %     0.00 %     0.35 %     2.75 % III  
Greater than 2.00 but less than or equal to 2.50 to 1.00
    3.00 %     0.25 %     0.50 %     3.00 % IV  
Greater than 2.50 to 1.00
    3.50 %     0.75 %     0.50 %     3.50 %

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
ANNEX II
COMMITMENTS OF LENDERS AND ADDRESSES FOR NOTICES
Part 1 — Commitments of Lenders

                  Lender   Commitment   Ratable Share
First Commonwealth Bank
  $ 35,000,000       36.842105263 %
Citizens Bank of Pennsylvania
  $ 35,000,000       36.842105263 %
First National Bank of Pennsylvania
  $ 25,000,000       26.315789474 %
 
               
 
               
Total
  $ 95,000,000       100.00 %
 
               

Part 2 — Addresses for Notices to Agent and Lenders
AGENT / AGENCY SERVICES

     
Name:
  First Commonwealth Bank
Address:
  437 Grant Street
 
  Frick Building, Suite 1600
 
  Pittsburgh, PA 15219
Attention:
  C. Forrest Tefft, Senior Vice President
Telephone:
  (412) 690-2202
Telecopy:
  (412) 690-2206
 
    With a copy to:
 
   
Attention:
  Misty L. Cleary, Agency Services
Telephone:
  (412) 690-2211
Telecopy:
  (412) 690-2206
E-mail:
  MCleary@fcbanking.com

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
LENDERS

     
Name:
  First Commonwealth Bank
Address:
  437 Grant Street
 
  Frick Building, Suite 1600
 
  Pittsburgh, PA 15219
Attention:
  C. Forrest Tefft, Senior Vice President
Telephone:
  (412) 690-2202
Telecopy:
  (412) 690-2206
E-mail:
  CFTefft@fcbanking.com
 
   
Name:
  Citizens Bank of Pennsylvania
Address:
  525 William Penn Place
 
  Pittsburgh, PA 15219-1729
Attention:
  Andy Arduini, Vice President
Telephone:
  (412) 867-2424
Telecopy:
  (412) 552-6308
E-mail:
  andy.j.arduini@citizensbank.com
 
   
Name:
  First National Bank of Pennsylvania
Address:
  100 Federal Street, 3rd Floor
 
  Pittsburgh, PA 15212
Attention:
  John Hayes, Senior Vice President
Telephone:
  (412) 359-2617
Telecopy:
  (412) 231-3584
E-mail:
  hayes@fnb-corp.com

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
Part 3 — Addresses for Notices to Borrower and Guarantors:

     
Name:
  Calgon Carbon Corporation
Address:
  400 Calgon Carbon Drive
 
  Pittsburgh, PA 15205
Attention:
  Peter K. Lee, Treasurer
Telephone:
  (412) 787-6890
Telecopy:
  (412) 787-4751
E-mail:
  PLee@calgoncarbon-us.com
 
    With a copy to:
 
   
Name:
  Calgon Carbon Corporation
Address:
  400 Calgon Carbon Drive
 
  Pittsburgh, PA 15205
Attention:
  Dennis M. Sheedy, General Counsel
Telephone:
  (412) 787-6786
Telecopy:
  (412) 787-4551
E-mail:
  DSheedy@calgoncarbon-us.com

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
Final Version
SCHEDULES TO THE
CREDIT AGREEMENT
by and among
CALGON CARBON CORPORATION,
as Borrower,
THE GUARANTORS PARTY THERETO,
THE LENDERS PARTY THERETO
And
FIRST COMMONWEALTH BANK, as Agent,
Dated May 8, 2009
     All capitalized terms used but not otherwise defined in the following
Schedules shall have the respective meanings ascribed to such terms in the
Credit Agreement.
     Disclosure of any information, agreement, or other item that may or may not
be strictly required to be disclosed by the Credit Agreement shall not imply or
be deemed to imply that such information, agreement, or other item is or is not
material or that the inclusion or exclusion of any such item creates a standard
of materiality. In no event shall the listing of any information, agreement, or
other item in these Schedules be deemed or interpreted to broaden or otherwise
amplify the Loan Parties’ representations and warranties, covenants, and
agreements contained in the Credit Agreement, and nothing in these Schedules
shall influence the construction or interpretation of any of the representations
and warranties contained in the Credit Agreement.
     These Schedules shall be deemed to be part of the Credit Agreement and are
incorporated therein by reference.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
Schedule 6.1
Organization and Qualification
Jurisdictions of Formation or Organization:

      Company   Jurisdiction of Formation or Organization Calgon Carbon
Corporation   Delaware       BSC Columbus, LLC   Delaware       CCC Columbus,
LLC   Delaware       Calgon Carbon Investments, Inc.   Delaware       CCC
Distribution, LLC   Delaware       Advanced Separation Technologies Incorporated
  Florida       Solarchem Environmental Systems, Inc.   Nevada       Calgon
Carbon Asia PTE Limited   Singapore       Datong Carbon Corporation   China    
  Calgon Carbon (Tianjin) Co., Ltd.   China       Chemviron Carbon Limited  
United Kingdom       Charcoal Cloth (International) Limited   United Kingdom    
  Charcoal Cloth Limited   United Kingdom       Waterlink (UK) Holdings Limited
  United Kingdom       Sutcliffe Croftshaw Limited   United Kingdom      
Sutcliffe Speakman Limited   United Kingdom       Sutcliffe Speakman Carbons
Limited   United Kingdom       Lakeland Processing Limited   United Kingdom    
  Sutcliffe Speakmanco 5 Limited   United Kingdom       Calgon Carbon Canada,
Inc.   Canada       Chemviron Carbon GmbH   Germany

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 2 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
Jurisdictions in which Loan Parties and Subsidiaries are Authorized to Transact
Business:
Calgon Carbon Corporation:
Alabama
Arizona
Arkansas
California
Colorado
Florida
Georgia
Illinois
Indiana
Iowa
Kentucky
Louisiana
Maryland
Massachusetts
Michigan
Minnesota
Mississippi
Missouri
Nebraska
New Jersey
New Mexico
New York
North Carolina
Ohio
Oregon
Pennsylvania
Rhode Island
South Carolina
Tennessee
Texas
Utah
Virginia
Washington
West Virginia
Wisconsin
Wyoming
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 3 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
Manitoba, Canada
Calgon Carbon Investments, Inc.:
California
CCC Columbus, LLC:
Ohio
BSC Columbus, LLC:
Ohio
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 4 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
Schedule 6.2
Capitalization and Ownership

                  Shares/Units Issued and Loan Party   Authorized Capital Stock
  Outstanding Calgon Carbon Corporation   100,000,000 shares of common stock

5,000,000 shares of preferred stock   54,723,573
(as of March 31, 2009)           Calgon Carbon Investments, Inc.   1,000 shares
  1           BSC Columbus, LLC   N/A   1,000           CCC Columbus, LLC   N/A
  1,000

      Guarantor   Ownership Calgon Carbon Investments, Inc.   100% by Calgon
Carbon Corporation       BSC Columbus, LLC   100% by Calgon Carbon Corporation  
    CCC Columbus, LLC   100% by Calgon Carbon Corporation

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 5 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
Schedule 6.3
Subsidiaries
Domestic Subsidiaries:

                          Ownership of             Subsidiary     Jurisdiction
of       Shares/Partnership     Incorporation or   Authorized Capital  
Interests/LLC Subsidiary   Formation   Stock   Interests Calgon Carbon
Investments, Inc.   Delaware   1,000   Wholly owned by Calgon Carbon Corporation
              BSC Columbus, LLC   Delaware   N/A   Wholly owned by Calgon Carbon
Corporation               CCC Columbus, LLC   Delaware   N/A   Wholly owned by
Calgon Carbon Corporation               CCC Distribution, LLC   Delaware   N/A  
Wholly owned by Calgon Carbon Corporation               Advanced Separation
Technologies Incorporated   Florida   10,000   Wholly owned by Calgon Carbon
Corporation               Solarchem Environmental Systems, Inc.   Nevada   2,500
  Wholly owned by Calgon Carbon Corporation

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 6 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
Foreign Subsidiaries:

                  Ownership of Subsidiary     Jurisdiction of  
Shares/Partnership Subsidiary   Incorporation or Formation   Interests/LLC
Interests Calgon Carbon Asia PTE Ltd.   Singapore   Wholly owned by Calgon
Carbon Corporation           Datong Carbon Corporation   China   Wholly owned by
Calgon Carbon Corporation           Calgon Carbon (Tianjin) Co., Ltd.   China  
Wholly owned by Calgon Carbon Corporation           Chemviron Carbon Limited  
United Kingdom   Wholly owned by Calgon Carbon Investments, Inc.          
Charcoal Cloth (International) Limited   United Kingdom   Wholly owned by
Chemviron Carbon Limited           Charcoal Cloth Limited   United Kingdom  
Wholly owned by Charcoal Cloth (International) Limited           Waterlink
(UK) Holdings Limited   United Kingdom   Wholly owned by Chemviron Carbon
Limited           Sutcliffe Croftshaw Limited   United Kingdom   Wholly owned by
Waterlink (UK) Holdings Limited           Sutcliffe Speakman Limited   United
Kingdom   Wholly owned by Waterlink (UK) Holdings Limited           Sutcliffe
Speakman Carbons Limited   United Kingdom   Wholly owned by Waterlink (UK)
Holdings Limited           Lakeland Processing Limited   United Kingdom   Wholly
owned by Sutcliffe Speakman Limited           Sutcliffe Speakmanco 5 Limited  
United Kingdom   Wholly owned by Sutcliffe Speakman Limited           Calgon
Carbon Canada, Inc.   Canada   Wholly owned by Calgon Carbon Investments, Inc.  
        Chemviron Carbon GmbH   Germany   99% owned by Calgon Carbon
Investments, Inc.; 1% owned by Calgon Carbon Corporation

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 7 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
Schedule 6.7
Litigation
1. On March 20, 2007, the Company and ADA-ES entered into a Memorandum of
Understanding (“MOU”) providing for cooperation between the companies to attempt
to jointly market powdered activated carbon (“PAC”) to the electric power
industry for the removal of mercury from coal fired power plant flue gas. The
MOU provided for commissions to be paid to ADA-ES in respect of product sales.
The Company terminated the MOU effective as of August 24, 2007 for convenience.
Neither party had entered into sales or supply agreements with prospective
customers as of that date. On March 3, 2008, the Company entered into a supply
agreement with a major U.S. power generator for the sale of powdered activated
carbon products with a minimum purchase obligation of approximately $55 million
over a 5 year period. ADA-ES claimed that it is entitled to commissions of an
amount of at least $8.25 million over the course of the 5 year contract, which
the Company denies. On September 29, 2008, the Company filed suit in the United
States District Court for the Western District of Pennsylvania for a declaratory
judgment from the Court that the Company has no obligation to pay ADA-ES
commissions related to this contract or for any future sales made after
August 24, 2007.
2. Following protracted litigation in multiple jurisdictions, the U.S. Court of
Appeals for the Federal Circuit held that the Company’s process patents for the
use of ultraviolet light to prevent infection from Cryptosporidium and Giardia
in drinking water (the “UV patents”) are invalid in the United States concluding
the U.S. litigation relating to the UV patents. On March 3, 2008, the Supreme
Court of Canada held that the Company’s Canadian UV patents are invalid,
concluding the Canadian UV patent litigation. In March 2007, the Company and
Trojan Technologies, Inc. entered into a settlement whereby in exchange for a
nominal cash payment and relief from legal fees, the Company granted Trojan
Technologies, Inc. worldwide immunity from all current and future legal action
related to the Company’s UV patents. In 2007, a German trial court found that a
competitor infringed the Company’s UV patents with respect to medium pressure
ultraviolet light, but did not infringe with respect to low pressure ultraviolet
light. The Company appealed the decision relating to low pressure light. The
competitor did not appeal. By order dated September 29, 2008, each party
nominated an expert to provide opinions as to questions posed by the Court. The
Court will then choose one of the experts nominated or choose another expert.
The validity of the German UV patents, as distinguished from issues of
infringement which were decided in the trial court, is the subject of pending
administrative proceedings in Germany. The outcome of these cases has impaired
the Company’s ability to capitalize on substantial future revenues from the
licensing of its UV patents.
3. On March 8, 2006, the Company and another U.S. producer of activated carbon
formally requested that the United States Department of Commerce investigate
unfair pricing of certain activated carbon imported from the People’s Republic
of China. The Commerce Department investigated imports of activated carbon from
China that is thermally activated using a combination of heat, steam and/or
carbon dioxide. Certain types of activated carbon from China, most notably
chemically-activated carbon, were not investigated.
On March 2, 2007, the Commerce Department published its final determination
(subsequently amended) that all of the subject merchandise from China was being
unfairly priced, or dumped,
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 8 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
and thus that special additional duties should be imposed to offset the amount
of the unfair pricing. The final tariff rates ranged from 61.95 percent ad
valorem (i.e., of the entered value of the goods) to 228.11 percent ad valorem.
A formal order imposing final tariffs was published on April 27, 2007. All
imports from China remain subject to the order and antidumping tariffs.
Importers of subject activated carbon from China are required to make cash
deposits of estimated antidumping duties at the time the goods are entered into
the United States customs territory. Deposits of duties are subject to future
revision based on retrospective reviews conducted by the Commerce Department.
With one limited exception, the amount of duties owed can decrease or increase
retroactively based on the government’s subsequent review of the actual prices
at which the entries were sold.
The Company is both a domestic producer and one of the largest U.S. importers
(from our wholly-owned subsidiary Calgon Carbon (Tianjin) Co., Ltd.) of the
activated carbon that is subject to this proceeding. As such, the Company is
involved in the Commerce Department’s proceedings both as a domestic producer (a
“petitioner”) and as a foreign exporter (a “respondent”).
As one of two U.S. producers involved as petitioners in the case, the Company is
actively involved in ensuring the Commerce Department obtains the most accurate
information from the foreign producers and exporters involved in the review, in
order to calculate the most accurate results and margins of dumping for the
sales at issue.
As an importer of activated carbon from China and in light of the successful
antidumping duty case, the Company was required to pay deposits of estimated
antidumping duties at the rate of 84.45 percent ad valorem to the Bureau of
Customs and Border Protection (“Customs”) on entries made on or after
October 11, 2006 through April 9, 2007. Thereafter, deposits have been paid at
69.54 percent. Because of limits on the government’s legal authority to impose
provisional duties prior to issuance of a final determination, entries made
between April 9, 2007 and April 19, 2007 were not subject to duties.
The Company’s role as an importer that is required to pay duties results in a
contingent liability related to the final amount of duties that will be paid.
The Company has made deposits of estimated duties in two ways. First, estimated
duties on entries in the period from October 11, 2006 through April 9, 2007 were
covered by a bond. The total amount of duties that can be paid on entries in
this period is capped as a matter of law, though the Company may receive a
refund with interest of any difference due to a reduction in the actual margin
of dumping found in the first review. The Company’s estimated liability for
duties during this period of $0.8 million is reflected in accounts payable and
accrued liabilities on the consolidated balance sheets at March 31, 2009 and
December 31, 2008, respectively. Second, the Company has been required to post
cash deposits of estimated duties owed on entries of subject merchandise since
April 19, 2007. The final amount of duties owed on these entries may change, and
can either increase or decrease depending on the final results of relevant
administrative inquiries. This process is briefly described below.
The amount of estimated antidumping duties payable on goods imported into the
United States is subject to review and retroactive adjustment based on the
actual amount of dumping that is
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 9 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
found. To do this, the Commerce Department conducts periodic reviews of sales
made to the first unaffiliated U.S. customer, typically over the prior 12 month
period. These reviews will be possible for at least five years, and can result
in changes to the antidumping tariff rate (either increasing or reducing the
rate) applicable to any given foreign exporter. Revision of tariff rates has two
effects. First, it will alter the actual amount of duties that Customs will seek
to collect, by either increasing or decreasing the amount to reflect the actual
amount of dumping that was found. Where the actual amount of duties owed
increases, the government will require payment of the difference plus interest.
Conversely, when the duty rate decreases, any difference is refunded with
interest. Second, the revised rate becomes the cash deposit rate applied to
future entries, and can either increase or decrease the amount of deposits an
importer will be required to pay.
The Company currently is in the midst of the first such review. Because it is
the first review conducted under the antidumping duty order, the review covers
the period from October 11, 2006 through March 31, 2008 instead of the typical
12 month period. The preliminary results of the review were announced on May 1,
2009 at which time the Department of Commerce informed the Company that its
revised tariff rate may increase from approximately 70% to approximately 189%,
while the average tariff for other importers ranges from approximately 50% to
119%. These results are preliminary, based on information provided by
respondents that has not yet been audited or verified. These results are subject
to adjustment up or down. The respondents, including Calgon Carbon (Tianjin)
Co., Ltd., are subject to additional requests for information and on-site
verification by the Department of Commerce of the accuracy of the information
that has been presented. The review must be completed no later than November 3,
2009 and could vary substantially from the preliminary results. Because there
are multiple factors that will influence the final results, the Company is
unable to estimate what, if any, adjustments to the current duty deposit rate
will occur or the amount of additional deposits or refunds the Company may owe
or receive, respectively.
On April 1, 2009, the Commerce Department published a formal notice allowing
parties to request a second annual administrative review of the antidumping duty
order covering the period April 1, 2008 through March 31, 2009. Requests for
review were due no later than April 30, 2009. In its capacity as a U.S.
producer, the Company requested reviews of multiple Chinese exporters. In its
capacity as a Chinese exporter, Calgon Carbon (Tianjin) Co., Ltd. requested its
own review. A notice formally initiating the review will be published in the
Federal Register in the coming weeks.
The contingent liability relating to duties paid on imports is somewhat
mitigated by two factors. First and foremost, the antidumping duty order’s
disciplinary effect on the market encourages the elimination of dumping through
fair pricing, and thus tends to provide the Company the ability to obtain an
improved return on its investment and operations. Separately, pursuant to the
Continued Dumping and Subsidy Offset Act of 2000 (repealed effective Feb. 8,
2006), as an affected domestic producer, the Company is eligible to apply for a
distribution of a share of certain duties collected on entries of subject
merchandise from China from April 27, 2007 to September 30, 2007. In July 2008,
the Company applied for such a distribution. In December 2008, the Company
received a distribution of approximately $0.2 million, which reflected 59.57
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 10 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
percent of the total amount available. The Company anticipates receiving
additional amounts in 2009 and future years, though the exact amount is
impossible to determine.
The matters disclosed in Schedule 6.24 are hereby incorporated by reference
herein.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 11 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
Schedule 6.8
Title to Properties
Calgon Carbon Corporation:

      Property   Owned or Leased
PO Box 664
  Owned*
Route 23
   
Catlettsburg, KY 41129
   
 
   
13121 Webre Road
  Owned*
Bay St. Louis, MS 39520
   
 
   
Neville Island Plant
  Owned*
200 Neville Road
   
Pittsburgh, PA 15225
   
 
   
Equipment & Assembly Plant
  Owned*
4301 Grand Ave., Gate #4
   
Pittsburgh, PA 15225
   
 
   
Neville West Warehouse
  Owned
Located between Grand Avenue and Neville Road
   
Pittsburgh, PA 15225
   
 
   
501 Hatchery Road
  Owned*
Blue Lake, CA 95525-0827
   
 
   
Zoning Industriel C de Feluy
  Owned
B718 Feluy, Belgium
   
 
   
La Louviere Warehouse
  Owned
11 Rue Lecat, La Louviere 7900
   
Belgium
   
 
   
400 Calgon Carbon Drive
  Leased
Pittsburgh, PA 15205
   
 
   
500 Calgon Carbon Drive
  Leased
Pittsburgh, PA 15205
   
 
   
Engineered Solutions Plant
  Leased*
McClaren Woods Drive
   
Coraopolis, PA 15108
   
 
   
12832 Imperial Highway
  Leased*
Santa Fe Springs, CA 90670-4913
   
 
   
303 Mound Road, Building #2
  Leased
Rockdale, IL 60436
   
 
   
1000 Island Avenue
  Leased*
McKees Rocks, PA 15136
   
 
   
1055 Boot Road
  Leased
Downingtown, PA 19335-4001
   

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 12 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT

      Property   Owned or Leased
Duling Warehouse
  Leased*
1602, 1606 & 1608 Rear Virginia Avenue
   
Huntington, WV 25704
   
 
   
1139 Patton
  Leased
Sulphur, LA 70665
   
 
   
Ironton Warehouse
  Leased*
918 1st Street
   
Ironton, OH 45638
   
 
   
Providence Service Center
  Leased
68 Mill Street
   
Johnston, RI 02919
   
 
   
3000 Grand Avenue
  Leased
Pittsburgh, PA 15225
   
 
   
Building 1, 3200 East Eight Mile Road
  Leased
Stockton, CA 95212
   
 
   
1 Greentree Centre, Suite 301
  Leased
Marlton, NJ 08053
   
 
   
2500 Central Parkway, Suite C
  Leased
Houston, TX 77092
   
 
   
Allied Logistics Warehouse
  Leased*
20 26th Street, 9 27th Street and 21 26th Street
 
Huntington, WV 25703
   
 
   
Starway/Alliance
  Leased*
4724 Starway
   
Houston, TX 77023
   
 
   
1971 E. Fifth Street, Suite 105
  Leased
Tempe, AZ 85281
   
 
   
Cameron Warehouse
  Leased
4306 W. 190th Street
   
Torrance, CA 90504
   
 
   
Port Bienville Industrial Park
  Leased*
Hancock County, Mississippi
   
 
   
Calgon Carbon Investments, Inc.:
   
 
   
No owned or leased real property.
   

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 13 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT

     
BSC Columbus, LLC:
   
 
   
The following tax parcel numbers, each of which is located at the address
commonly known as 835 N. Cassady Avenue, Columbus, OH 43219-2203:
(i) 010-126783, (ii) 010-126704, (iii) 010-024781, and (iv) 010-132316.
  Owned
 
   
CCC Columbus, LLC:
   
 
   
The following tax parcel numbers, each of which is located at the address
commonly known as 835 N. Cassady Avenue, Columbus, OH 43219-2203:
(i) 010-126713, (ii) 010-126789, (iii) 010-081911, (iv) 010-126784,
(v) 010-018750, and (vi) 010-126708.
  Owned

Note: An “*” indicates a Material Real Property or Material Leased Location, as
applicable.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 14 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
Schedule 6.13
Consents and Approvals
The following release documents:
Payoff Letter to be executed by JPMorgan Chase Bank, N.A.
The filing of the following:
UCC-1 Financing Statements:
Calgon Carbon Corporation — Delaware Secretary of State
Calgon Carbon Investments, Inc. — Delaware Secretary of State
BSC Columbus, LLC — Delaware Secretary of State
CCC Columbus, LLC — Delaware Secretary of State
Fixture Filings:
Calgon Carbon Corporation — Allegheny County, Pennsylvania
Calgon Carbon Corporation — Hancock County, Mississippi
Calgon Carbon Corporation — Boyd County, Kentucky
Calgon Carbon Corporation — Humboldt County, California
Mortgage Documents:
Calgon Carbon Corporation — Allegheny County, Pennsylvania
Calgon Carbon Corporation — Hancock County, Mississippi
Calgon Carbon Corporation — Boyd County, Kentucky
Calgon Carbon Corporation — Humboldt County, California
Terminations of Mortgages and Fixture Filings filed at County Offices
Satisfaction and Discharge of Mortgage to discharge Open-End Mortgage, Security
Agreement, Assignment of Leases and Rents and Fixture Filing granted by Calgon
Carbon Corporation in favor of JPMorgan Chase Bank, N.A. and recorded with the
Office of the Clerk of Court of Boyd County, Kentucky on September 5, 2006 as
document number 58562 in Mortgage Book 1030, Page 279
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 15 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
Satisfaction and Discharge of Mortgage to discharge Open-End Mortgage, Security
Agreement, Assignment of Leases and Rents and Fixture Filing granted by Calgon
Carbon Corporation in favor of JPMorgan Chase Bank, N.A. and recorded with the
Office of the Chancery Clerk of Hancock County at Bay St. Louis, Mississippi on
October 17, 2006 in Book 2006, Page 51301
Satisfaction and Discharge of Mortgage to discharge Open-End Mortgage, Security
Agreement, Assignment of Leases and Rents and Fixture Filing granted by Calgon
Carbon Corporation in favor of JPMorgan Chase Bank, N.A. and recorded with the
Recorder of Deeds of Allegheny County, Pennsylvania on September 5, 2006 in
Mortgage Book Volume 32596, Page 30
Satisfaction and Discharge of Mortgage to discharge Open-End Mortgage, Security
Agreement, Assignment of Leases and Rents and Fixture Filing granted by Calgon
Carbon Corporation in favor of JPMorgan Chase Bank, N.A. and recorded with the
Recorder of Deeds of Allegheny County, Pennsylvania on October 27, 2006 in
Mortgage Book Volume 32873, Page 53
Termination Statement to terminate UCC Fixture Filing naming Calgon Carbon
Corporation as debtor and JP Mortgage Chase Bank, N.A. as secured party and
recorded with the Office of the Clerk of Court of Boyd County, Kentucky on
August 21, 2006 in Fixture Filing Book 5, Page 258
Termination Statement to terminate UCC Fixture Filing naming Calgon Carbon
Corporation as debtor and JP Mortgage Chase Bank, N.A. as secured party and
recorded with the Office of the Clerk of Court of Boyd County, Kentucky on
August 25, 2006 in Fixture Filing Book 5, Page 268
Termination Statement to terminate UCC Fixture Filing naming Calgon Carbon
Corporation as debtor and JP Mortgage Chase Bank, N.A. as secured party and
recorded with the Office of the Clerk of Court of Boyd County, Kentucky on
September 5, 2006 in Fixture Filing Book 5, Page 274
Termination Statement to terminate UCC Fixture Filing naming Calgon Carbon
Corporation as debtor and JP Morgan Chase Bank, N.A. as secured party and
recorded with the Office of the Chancery Clerk of Hancock County at Bay St.
Louis, Mississippi on August 21, 2006 at File No. 38267
Termination Statement to terminate UCC Fixture Filing naming Calgon Carbon
Corporation as debtor and JP Morgan Chase Bank, N.A. as secured party and
recorded with the Recorder of Deeds of Allegheny County, Pennsylvania on
August 22, 2006 at File No. 2006-66205
Termination Statement to terminate UCC Fixture Filing naming Calgon Carbon
Corporation as debtor and JP Morgan Chase Bank, N.A. as secured party and
recorded with the Recorder of Deeds of Allegheny County, Pennsylvania on
August 28, 2006 at File No. 2006-66228
Termination Statement to terminate UCC Fixture Filing naming Calgon Carbon
Corporation as debtor and JP Morgan Chase Bank, N.A. as secured party and
recorded with the Recorder of Deeds of Allegheny County, Pennsylvania on
October 27, 2006 at File No. 2006-66527
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 16 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
Terminations of Financing Statements filed at State Filing Offices:
Termination Statement to terminate UCC Financing Statement naming Calgon Carbon
Corporation as debtor and JP Morgan Chase Bank, N.A. as secured party and filed
with the Delaware Secretary of State on August 18, 2006 at File No. 62896454
Termination Statement to terminate UCC Financing Statement naming Calgon Carbon
Investments, Inc. as debtor and JP Morgan Chase Bank, N.A. as secured party and
filed with the Delaware Secretary of State on August 18, 2006 at File
No. 62896512
Termination Statement to terminate UCC Financing Statement naming BSC Columbus,
LLC as debtor and JP Morgan Chase Bank, N.A. as secured party and filed with the
Delaware Secretary of State on August 18, 2006 at File No. 62896488
Termination Statement to terminate UCC Financing Statement naming CCC Columbus,
LLC as debtor and JP Morgan Chase Bank, N.A. as secured party and filed with the
Delaware Secretary of State on August 18, 2006 at File No. 62896413
Terminations of Intellectual Property Filings:
Release of Security Interest- Trademarks — to be filed in U.S. Patent and
Trademark Office
Release of Security Interest- Patents — to be filed in U.S. Patent and Trademark
Office
The following corporate approvals:
Approval of the Board of Directors of Calgon Carbon Corporation
Approval of the Board of Directors of Calgon Carbon Investments, Inc.
Approval of the Board of Managers of BSC Columbus, LLC
Approval of the Board of Managers of CCC Columbus, LLC
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 17 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
Schedule 6.15
Material Patents, Trademarks, Copyrights, Etc.
Material Patents:
CALGON CARBON CORPORATION
ACTIVE UNITED STATES ISSUED PATENTS

      Registered Patent No.   Patent Title/Description
5,063,196
  Chromium-free impregnated activated carbon for adsorption of toxic gases
and/or vapors
 
   
5,492,882
  Chromium-free impregnated activated universal respirator carbon for adsorption
of toxic gases and/or vapors in industrial applications

CALGON CARBON CORPORATION
US PATENT APPLICATIONS

          Application Serial         Number   Application Filing Date   Patent
Title/Description [***]   [***]   [***]
 
        [***]   [***]   [***]
 
        [***]   [***]   [***]
 
        [***]   [***]   [***]
 
        [***]   [***]   [***]

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
Material Trademarks:
CALGON CARBON CORPORATION
UNITED STATES REGISTERED TRADEMARKS AND PENDING TRADEMARKS

              REGISTRATION NO. &         REGISTRATION DATE OR        
APPLICATION NO. & FILING     MARK   DATE   PRODUCT AND/OR SERVICE
AGRISORB
  Registration No. 1,549,706
Registration Date — August 1, 1989   Class 1: Adsorber unit containing activated
carbon for removing soluble or insoluble organic compounds from water
 
       
ALL GONE!
  Registration No. 3,112,742
Registration Date — July 4, 2006   Class 1: Activated carbon for use in air
purification
Class 5: Air deodorizer
Class 11: Air cleaning units
 
       
(LOGO) [l40828l4082801.gif]
  Registration No. 3,086,670
Registration Date — April 25, 2006   Class 1: Activated carbon for use in air
purification
Class 5: Air deodorizer
Class 11: Air cleaning units
 
       
(LOGO) [l40828l4082802.gif]
  Registration No. 3,074,758
Registration Date — March 28, 2006   Class 1: Activated carbon for use in air
purification
Class 5: Air deodorizer
Class 11: Air cleaning units
 
       
AMMONASORB
  Registration No. 2,109,076
Registration Date — October 28, 1997   Class 1: Impregnated activated carbon for
use in the removal of ammonia vapors

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 19 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT

              REGISTRATION NO. &         REGISTRATION DATE OR        
APPLICATION NO. & FILING     MARK   DATE   PRODUCT AND/OR SERVICE
APOLLO
  Registration No. 3,042,476
Registration Date — January 10, 2006   Class 11: A passive vapor phase
biological air treatment system that removes airborne odorous compounds from
wastewater treatment facilities, such system comprised of a multistage process
contained within one or more vessels that shall be filled with media which
supports a biological colony capable of eliminating odorous compounds and shall
include ancillary equipment to provide for air movement, water addition and
water recirculation.
 
       
(APOLLO LOGO) [l40828l4082803.gif]
  Registration No. 3,060,671
Registration Date — February 21, 2006   Class 9: A passive vapor phase
biological air treatment system that removes airborne odorous compounds from
wastewater treatment facilities, such system comprised of a multistage process
contained within one or more vessels that shall be filled with media which
supports a biological colony capable of eliminating odorous compounds and shall
include ancillary equipment to provide for air movement, water addition and
water recirculation.
 
       
AURORA UV
  Registration No. 2,339,949
Registration Date — April 11, 2000   Class 11: Wastewater disinfection system
that destroys the DNA in bacteria, viruses and other microorganisms by exposing
them to ultraviolet light, consisting primarily of an enclosed reactor mounted
on a wet frame, ultraviolet lamps enclosed in quartz sleeves mounted on module
arms which are attached to a dry frame, power supplies/ballasts located in a
separate enclosure, sold as a unit.
 
       
BPL
  Registration No. 737,703
Registration Date — September 18, 1962   Class 1: Activated carbon
 
       
BULK-BACK
  Registration No. 1,245,994
Registration Date — July 19, 1983   Class 39: Bulk handling of activated carbon
for others.
 
       
C3150
  Registration No. 3,099,217
Registration Date — May 30, 2006   Class 11: Open channel wastewater ultraviolet
disinfection units using amalgam lamps for the purpose of reducing coliform and
other bacteria and viruses to regulated levels.

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 20 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT

              REGISTRATION NO. &         REGISTRATION DATE OR        
APPLICATION NO. & FILING     MARK   DATE   PRODUCT AND/OR SERVICE
CAL
  Registration No. 737,704
Registration Date — September 18, 1962   Class 1: Activated carbon
 
       
CALMEDIA
  Registration No. 3,006,199
Registration Date — October 11, 2005   Class 1: Ion exchange and chromatographic
process media, namely, ion exchange resins, fluid separation resins,
chromatographic separation ion exchange resins, silica gels and zeolites, chiral
separation resins and gels and adsorption media such as activated carbon or
activated alumina for the purpose of liquid purification, separation and
recovery.
 
       
CALSOLUTIONS
  Registration No. 3,138,934
Registration Date — September 5, 2006   Class 1: Groundwater remediation
products, namely, ion exchange and chromatographic process media in the nature
of ion exchange resins, fluid separation resins, chromatographic separation ion
exchange resins, silica gels and zeolites, chiral separation resins and gels and
adsorption media such as activated carbon or activated alumina for the purpose
of liquid purification, separation and recovery; ion exchange resins used for
perchlorate and nitrate removal from water and photochemical water purification
systems comprised of ultraviolet lamps, injection plugs, reactors, pumps and
parts thereof
 
       
CANE CAL
  Registration No. 781,920
Registration Date — December 22, 1964   Class 1: Activated Carbon
 
       
CARBSORB
  Registration No. 3,032,645
Registration Date — December 20, 2005   Class 1: Granular activated carbon for
liquid phase applications for the removal of organic contaminants in groundwater
remediation and drinking water treatment applications.
 
       
CENTAUR
  Registration No. 1,928,613
Registration Date — October 17, 1995   Class 1: Catalytic activated carbon for
removing impurities from vapors, primarily, Nox, Sox, H2S, chloramine, toluene,
benzene and butane.

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 21 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT

              REGISTRATION NO. &         REGISTRATION DATE OR        
APPLICATION NO. & FILING     MARK   DATE   PRODUCT AND/OR SERVICE
CLEANAMINE
  Registration No. 1,560,729
Registration Date — October 17, 1989   Class 11: Units for purifying amino
streams by adsorption by carbon.
 
       
COOPERITE
  Registration No. 1,878,186
Registration Date — February 7, 1995   Class 1: Activated carbon for use in
respirators to purify air.
 
       
CPG
  Registration No. 837,396
Registration Date — October 24, 1967   Class 1: Activated carbon
 
       
CSEP
  Registration No. 3,480,234
Registration Date — August 5, 2008   Class 9: Chromatography separators
 
       
CYCLESORB
  Registration No. 1,792,978
Registration Date — September 14, 1993   Class 40: Liquid and vapor adsorption
services, namely, the removal of dissolved organic contaminants from water and
wastewater.
 
       
DISPOSORB
  Registration No. 1,269,107
Registration Date — March 6, 1984   Class 11: Filter units for adsorption of
organics in liquid
 
       
EUMC
  Registration No. 3,331,536
Registration Date — November 6, 2007   Class 1: Non-chromium containing
impregnated granular activated carbon for use in military respirator masks
 
       
FILTRASORB
  Registration No. 849,052
Registration Date — May 14, 1968   Class 1: Granular activated carbon for water
purification.
 
       
FLEXZORB
  Registration No. 2,691,364
Registration Date — February 25, 2003   Class 1: Carbon cloth used to prevent
tarnishing in jewelry boxes and silver boxes.

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 22 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT

              REGISTRATION NO. &         REGISTRATION DATE OR        
APPLICATION NO. & FILING     MARK   DATE   PRODUCT AND/OR SERVICE
“FLOWSORB”
  Registration No. 1,789,273
Registration Date — August 24, 1993   Class 11: Absorption filter canisters for
industrial, commercial, municipal waste water treatment applications such as
small wastewater streams; groundwater remediation, underground storage tank
leaks, well pump tests, product purification or decolorization; tank cleaning
water treatment, batch water or product treatment, carbon absorption pilot
testing; emergency spill treatment; monitoring well water treatment.
 
       
FLUEPAC
  Registration No. 2,050,970
Registration Date — April 8, 1997   Class 1: Activated carbon used in the
removal of mercury dioxin, furans and other VOC compounds from stack gas
streams.
 
       
GRC
  Registration No. 1,667,294
Registration Date — December 10, 1991   Class 1: Granular activated carbon for
use in gold adsorption processes.
 
       
HGR
  Registration No. 1,756,289
Registration Date — March 9, 1993   Class 1: Granular activated carbon for
removal of mercury from gaseous streams or environments in the natural gas
processing industry, the metal refining industry, the electronics manufacturing
industry, the battery production industry, the light bulb production industry
and the caustic production industry.
 
       
ISEP
  Registration No. 1,511,623
Registration Date — November 8, 1988   Class 9: Apparatus for effecting
continuous ion exchange separate and similar absorption or adsorption processes
 
       
IVP
  Registration No. 2,717,533
Registration Date — May 20, 2003   Class 1: Granular activated carbon used in
industrial processes to remove odor causing components, namely, hydrogen sulfide
and methyl mercatan.
 
       
(LOGO) [l40828l4082804.gif]
  Registration No. 796,612
Registration Date — September 28, 1965   Class 1: Activated carbon

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 23 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT

              REGISTRATION NO. &         REGISTRATION DATE OR        
APPLICATION NO. & FILING     MARK   DATE   PRODUCT AND/OR SERVICE
PHOENIX
  Registration No. 2,181,211
Registration Date — August 11, 1998   Class 11: Filtering units used for the
removal of hydrogen sulfide from off-gases from industrial, commercial and
municipal process to reduce odor.
 
       
(LOGO) [l40828l4082805.gif]
  Registration No. 2,173,642
Registration Date — July 14, 1998   Class 11: Filtering units used for the
removal of hydrogen sulfide from off-gases from industrial, commercial and
municipal process to reduce odor.
 
       
PREZERVE
  Registration No. 3,580,305
Registration Date — February 24, 2009   Class 14: Enclosure in the nature of a
jewelry box used for the conservation and protection of metal surfaces by
absorbing harmful hydrogen sulfides known to cause tarnish
 
       
PURRFECTLY FRESH
  Registration No. 2,491,464
Registration Date — September 18, 2001   Class 1: Activated carbon, namely, a
carbon used for kitty litter odor control.
 
       
PURRFECTLY FRESH
  Registration No. 2,618,178
Registration Date — September 10, 2002   Class 5: Deodorizers for household use,
namely for rooms, carpets and rugs, showers, bathtubs, upholstery, fabrics,
clothing, automobiles, boats, cat litter, garbage, diaper pails, ashtrays,
refrigerators, freezers, sinks, sports and leisure bags, gym lockers, closets,
medicine cabinets, and pet bedding.
 
       
RAYOX
  Registration No. 1,583,536
Registration Date — February 20, 1990   Class 11: Photochemical water
purification system primarily comprising an ultraviolet lamp, injection plugs,
reactor, pump and parts thereof.
 
       
REACT PH
  Registration No. 2,004,505
Registration Date — October 1, 1996   Class 1: Activated carbon providing
stabilized effluent pH for use in water treatment.

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 24 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT

              REGISTRATION NO. &         REGISTRATION DATE OR        
APPLICATION NO. & FILING     MARK   DATE   PRODUCT AND/OR SERVICE
RVG
  Registration No. 1,667,293
Registration Date — December 10, 1991   Class 1: Granular activated carbon for
use in industrial respirators.
 
       
SENTINEL
  Registration No. 2,468,140
Registration Date — July 10, 2001   Class 11: Ultraviolet-light based water
disinfection unit which inactivates or sterilizes water born oocysts in
municipal water systems.
 
       
SGL
  Registration No. 735,533
Registration Date — August 7, 1962   Class 1: Activated carbon
 
       
SULFUSORB
  Registration No. 1,559,478
Registration Date — October 10, 1989   Class 1: Activated carbon for removing
hydrogen sulfide and organic sulfur compounds from gas streams.
 
       
(LOGO) [l40828l4082806.gif]
  Registration No. 1,331,915
Registration Date — April 23, 1985   Class 11: Adsorption unit for control of
odors for industrial and municipal use.
 
       
(LOGO) [l40828l4082807.gif]
  Registration No. 3,034,919
Registration Date — December 27, 2005   Class 11: Odor control system for
deodorizing and purifying air, namely, for activated carbon based processing of
air containing odorous and/or toxic compounds with the system comprising of a
vessel, a fume exhauster fan, one set of transition duct and flow control
damper, one particulate filter assembly, one pressure differential indicator and
an initial load of activated carbon.
 
       
TOG
  Registration No. 1,667,292
Registration Date — December 10, 1991   Class 1: Granular activated carbon for
use in water treatment processes.
 
       
UFR
  Registration No. 3,248,543
Registration Date — May 29, 2007   Class 1: Non-chromium containing impregnated
granular activated carbon used in first responder respirator masks for the
removal of various industrial gases and chemical warfare agents

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 25 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT

              REGISTRATION NO. &         REGISTRATION DATE OR        
APPLICATION NO. & FILING     MARK   DATE   PRODUCT AND/OR SERVICE
URC
  Registration No. 2,022,957
Registration Date — December 17, 1996   Class 1: Activated carbon adsorbent for
use in air treatment.
 
       
VAPOR-PAC
  Registration No. 1,560,730
Registration Date — October 17, 1989   Class 11: Units for removing volatile
organic compounds from vapor streams by granular activated carbon.
 
       
VENTSORB
  Registration No. 1,035,741
Registration Date — March 16, 1976   Class 11: Adsorbent filter canister for
control of vapors, odors and air pollution from chemical storage tanks.
 
       
WPH
  Registration No. 1,538,724
Registration Date — May 16, 1989   Class 1: Activated carbon for municipal and
industrial water treatment.
 
       
WPL
  Registration No. 1,538,723
Registration Date — May 16, 1989   Class 1: Activated carbon for municipal and
industrial water treatment.
 
       
WPX
  Registration No. 1,813,285
Registration Date — December 28, 1993   Class 1: Activated carbon adsorbent for
use in air treatment.
 
       
ADSORBIT
(Owned by Barnebey
Sutcliffe Corporation)1
  Registration No. 1,789,273
Registration Date — August 22, 1961   Class 1: Activated charcoal
 
       
BARNEBEY SUTCLIFFE
(Owned by Barnebey
Sutcliffe Corporation)
  Registration No. 1,613,428
Registration Date — September 18, 1990   Class 1: Activated carbon for use in
purification equipment

 

1   The assets of Barnebey Sutcliffe Corporation were acquired by Calgon Carbon
Corporation pursuant to that certain Purchase Agreement dated February 3, 2004
between Waterlink, Inc. and Barnebey Sutcliffe Corporation, as Seller, and
Calgon Carbon Corporation, as Buyer.

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 26 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT

              REGISTRATION NO. &         REGISTRATION DATE OR        
APPLICATION NO. & FILING     MARK   DATE   PRODUCT AND/OR SERVICE
BARNEBEY SUTCLIFFE
(Owned by Barnebey
Sutcliffe Corporation)
  Registration No. 1,603,601
Registration Date — June 26, 1990   Class 11: Air purification units for removal
of contaminants; solvent recovery systems primarily comprising activated carbon
and filtering devices; gas and liquid filtering units for contaminant removal;
bat out housings, namely, air-tight filter enclosures
 
       
BARNEBEY-CHENEY
(Owned by Barnebey
Sutcliffe Corporation)
  Registration No. 702,068
Registration Date — August 2, 1960   Class 1: Activated carbon
 
       
(LOGO) [l40828l4082808.gif]
(Owned by Sutcliffe Speakman Carbons Ltd.)
  Registration No. 2,796,561
Registration Date — December 23, 2003   Class 1: Activated carbon compositions
for a wide variety of industry uses
 
       
FORMASORB
(Owned by Barnebey
Sutcliffe Corporation)
  Registration No. 1,773,333
Registration Date — May 25, 1993   Class 1: Impregnated carbon adsorbent for
removing formaldehyde from gas
 
       
PROTECT I
(Owned by Barnebey
Sutcliffe Corporation)
  Registration No. 1,635,192
Registration Date — February 19, 1991   Class 1: Activated carbon vapor package
adsorber
 
       
PROTECT II
(Owned by Barnebey
Sutcliffe Corporation)
  Registration No. 1,638,052
Registration Date — March 19, 1991   Class 1: Activated carbon liquid package
adsorber
 
       
PUR AIR
(Owned by Barnebey
Sutcliffe Corporation)
  Registration No. 747,284
Registration Date —March 26, 1963   Class 11: Air-purifying machines and parts
thereof containing activated carbon and used in the removal of noxious odors and
gases from the atmosphere
 
       
RAPID RENTAL
(Owned by Barnebey
Sutcliffe Corporation)
  Registration No. 2,773,892
Registration Date — October 14, 2003   Class 37: Short-term leasing of gaseous
and liquid purification equipment

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 27 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
Schedule 6.17
Status of the Pledged Collateral
BSC Columbus Operating Agreement, dated as of February 11, 2004, as amended
CCC Columbus Operating Agreement, dated as of February 11, 2004, as amended
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
Schedule 6.18
Insurance
The policies described in ACORD 27, Evidence of Property Insurance, issued by
Factory Mutual Insurance Coverage, covering the Loan Parties
The policies described in ACORD 25, Certificate of Liability Insurance, issued
by National Union Fire Insurance Company of Pennsylvania and Insurance Company
of State of Pennsylvania, covering the Loan Parties
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 29 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
Schedule 6.20
Material Contracts; Burdensome Restrictions
Calgon Carbon Corporation 2008 Equity Incentive Plan
1997 Directors’ Fee Plan
Employment agreements between Calgon Carbon Corporation and C.H.S. (Kees)
Majoor, Leroy M. Ball, Gail A. Gerono, Robert P. O’Brien, Dennis M. Sheedy, John
S. Stanik and James A. Sullivan (unexecuted)
Purchase Agreement, dated February 3, 2004, among Waterlink, Inc. and Barnebey
Sutcliffe Corporation and Calgon Carbon Corporation
Joint Venture Agreement, dated as of August 12, 2002, between Mitsubishi
Chemical Corporation and Calgon Carbon Corporation
Business Sale Agreement, dated February 17, 2006, among Calgon Carbon
Corporation and Chemiviron Carbon GmbH, collectively, as sellers and proFagus
GmbH, proFagus Grundstuckverwaltungs GmbH and proFagus Beteiligungs GmbH,
collectively, as buyers
Asset Purchase Agreement, dated as of April 10, 2006, by and among Calgon Carbon
Corporation, Chemviron Carbon Limited, MEGTEC Systems, Inc. and MEGTEC
Environmental, Ltd.
Indenture, dated as of August 18, 2006, by and among Calgon Carbon Corporation,
Calgon Carbon Investments, Inc., BSC Columbus, LLC, CCC Columbus, LLC and The
Bank of New York, as trustee
Registration Rights Agreement, dated as of August 18, 2006, by and among Calgon
Carbon Corporation, Calgon Carbon Investments, Inc., BSC Columbus, LLC, CCC
Columbus, LLC and J.P. Morgan Securities Inc.
Purchase Agreement, dated as of August 18, 2006, by and among Calgon Carbon
Corporation, Calgon Carbon Investments, Inc., BSC Columbus, LLC, CCC Columbus,
LLC and J.P. Morgan Securities Inc.
Basic Working Agreement between Calgon Carbon Corporation and United Steel,
Paper and Forestry, Rubber, Manufacturing, Energy, Allied Industrial and Service
Workers International Union, AFL-CIO-CLC for: Neville Island Local 5032. 15, Big
Sandy Local 707 and Columbus Local 23.08.
Lease Agreement, dated March 1, 2005, as amended, between Calgon Carbon
Corporation and Mosites 400 High Tower Company
Lease Agreement, dated March 1, 2005, as amended, between Calgon Carbon
Corporation and Mosites 500 High Tower Company
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 30 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
Agreement, dated January 14, 1997, as amended, by and among Massey Coal Sales
Company, Inc. d/b/a Massey Industrial Sales Company, as sales agent for coal
produced by Green Valley Coal Company and Calgon Carbon Corporation
Strategic Alliance Agreement, dated April 1, 2005, as amended, between E.I. du
Pont de Nemours and Company and Calgon Carbon Corporation
Amended and Restated Midwest Generation EME, LLC Master Supply Agreement for
Procurement of Activated Carbon, dated June 2, 2008, as amended, between Midwest
Generation EME, LLC and Calgon Carbon Corporation.
The following employee benefit plans:

•   Calgon Carbon Corporation Retirement Plan for Salaried Employees (Plan-001)
  •   Calgon Carbon Corporation Retirement Plan for Hourly Rated Employees of
the Big Sandy Plant (Plan-003)   •   Calgon Carbon Corporation Pension Plan for
Hourly Rated Employees of Neville Island Plant (Plan-005)   •   Barnebey
Sutcliffe Corporation Retirement Benefits Plan (Plan-007)   •   Calgon Carbon
Corporation Medical Plan (Plan-502)   •   Calgon Carbon Corporation Salaried
Group Life Insurance Plan (Plan-505)   •   Calgon Carbon Corporation Salaried
Long Term Disability Plan (Plan-510)   •   Calgon Carbon Corporation Hourly
Sickness and Accident Plan (Plan-515)   •   Calgon Carbon Corporation Health
Care Flexible Spending Plan (Plan-525)   •   Calgon Carbon Corporation Thrift
Savings Plan (Plan-010)   •   Calgon Carbon Corporation Hourly and Salary Travel
Accident Plan (Plan-520)

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 31 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
Schedule 6.22
Plans and Benefit Arrangements
No Form 5500s have been filed with respect to the master trust that is used to
fund the Borrower’s Plans. The Company does not believe that such failures to
file will have a material adverse effect on the Company or any Plan.
The aggregate actuarial present value of all benefit liabilities (whether or not
vested) under all Plans that are presently sponsored by the Borrower or a member
of the ERISA Group, as disclosed in, and as of the date of, the most recent
actuarial report for such Plans, delivered on or prior to the Closing Date,
exceeds the aggregate fair market value of the assets of such Plans, using the
actuarial assumptions set forth in such report, by approximately $31 million.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 32 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
Schedule 6.24
Environmental Matters and Safety Matters
1. In conjunction with the February 2004 purchase of substantially all of
Waterlink’s operating assets and the stock of Waterlink’s U.K. subsidiary,
several environmental studies were performed on Waterlink’s Columbus, Ohio
property by environmental consulting firms which identified and characterized
areas of contamination. In addition, these firms identified alternative methods
of remediating the property, identified feasible alternatives and prepared cost
evaluations of the various alternatives. The Company concluded from the
information in the studies that a loss at this property is probable and recorded
the liability as a component of noncurrent other liabilities in the Company’s
consolidated balance sheet. At March 31, 2009 and December 31, 2008, the balance
recorded was $4.0 million. Liability estimates are based on an evaluation of,
among other factors, currently available facts, existing technology, presently
enacted laws and regulations, and the remediation experience of other companies.
The Company has not incurred any environmental remediation expense for the
periods ended March 31, 2009 and 2008. It is reasonably possible that a change
in the estimate of this obligation will occur as remediation preparation and
remediation activity commences in the future. The ultimate remediation costs are
dependent upon, among other things, the requirements of any state or federal
environmental agencies, the remediation methods employed, the final scope of
work being determined, and the extent and types of contamination which will not
be fully determined until experience is gained through remediation and related
activities. The accrued amounts are expected to be paid out over the course of
several years once work has commenced. The Company has yet to make a
determination as to when it will proceed with remediation efforts.
2. By letter dated January 22, 2007, the Company received from the United States
Environmental Protection Agency, Region 4 (“EPA”) a report of a hazardous waste
facility inspection performed by the EPA and the Kentucky Department of
Environmental Protection (“KYDEP”) as part of a Multi Media Compliance
Evaluation of the Company’s Big Sandy Plant in Catlettsburg, Kentucky that was
conducted on September 20 and 21, 2005. Accompanying the report was a Notice of
Violation (“NOV”) alleging multiple violations of the Federal Resource
Conservation and Recovery Act (“RCRA”) and corresponding EPA and KYDEP hazardous
waste regulations. The alleged violations mainly concern the hazardous waste
spent activated carbon regeneration facility. The Company met with the EPA on
April 17, 2007 to discuss the inspection report and alleged violations, and
submitted written responses in May and June 2007. In August 2007, the EPA
notified the Company that it believes there were still significant violations of
RCRA that are unresolved by the information in the Company’s responses, without
specifying the particular violations. During a meeting with the EPA on
December 10, 2007, the EPA indicated that the agency would not pursue certain
other alleged violations. Based on discussions during the December 10, 2007
meeting, subsequent communications with EPA, and in connection with the
Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”)
Notice referred to below, the Company has taken actions to address and remediate
a number of the unresolved alleged violations. The Company believes that the
number of unresolved issues as to alleged continuing violations cited in the
January 22, 2007 NOV has been reduced substantially. The EPA can take formal
enforcement action to require the Company to remediate any or all of the
unresolved alleged continuing
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 33 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
violations which could require the Company to incur substantial additional
costs. The EPA can also take formal enforcement action to impose substantial
civil penalties with respect to violations cited in the NOV, including those
which have been admitted or resolved. The Company is awaiting further response
from the EPA and cannot predict with any certainty the probable outcome of this
matter or range of potential loss, if any.
On July 3, 2008, the EPA verbally informed the Company that there are a number
of unresolved RCRA violations at the Big Sandy Plant which may render the
facility unacceptable to receive spent carbon for reactivation from sites
regulated under the CERCLA pursuant to the CERCLA Off-Site Rule. The Company
received written notice of the unacceptability determination on July 14, 2008
(the “CERCLA Notice”). The CERCLA Notice alleged multiple violations of RCRA and
four releases of hazardous waste. The alleged violations and releases were cited
in the September 2005 multi-media compliance inspections, and were among those
cited in the January 2007 NOV described in the preceding paragraph as well. The
CERCLA Notice gave the Company until September 1, 2008 to demonstrate to the EPA
that the alleged violations and releases are not continuing, or else the Big
Sandy Plant would not be able to receive spent carbon from CERCLA sites until
the EPA determined that the facility is again acceptable to receive such CERCLA
wastes. This deadline subsequently was extended several times. The Company met
with the EPA in August 2008 regarding the CERCLA Notice and submitted a written
response to the CERCLA Notice prior to the meeting.
By letter dated August 18, 2008, the Company was notified by the EPA Suspension
and Debarment Division (“SDD”) that because of the alleged violations described
in the CERCLA Notice, the SDD was making an assessment of the Company’s present
responsibility to conduct business with Federal Executive Agencies.
Representatives of the SDD attended the August 2008 EPA meeting. On August 28,
2008, the Company received a letter from the Division requesting additional
information from the Company in connection with the SDD’s evaluation of the
Company’s potential “business risk to the Federal Government,” noting that the
Company engages in procurement transactions with or funded by the Federal
Government. The Company provided the SDD with all information requested by the
letter in September 2008. The SDD can suspend or debar a Company from sales to
the federal government directly or indirectly through government contractors or
with respect to projects funded by the federal government. In October 2008, the
SDD indicated that it was still reviewing the matter but that another meeting
with the Company was not warranted at that time. The Company believes that there
is no basis for suspension or debarment on the basis of the matters asserted by
the EPA in the CERCLA Notice or otherwise. The Company has had no further
communication with the SDD’s since October 2008
By letter dated February 13, 2009, the EPA informed the Company that based on
information submitted by the Company indicating that the Big Sandy Plant has
returned to physical compliance for the alleged violations and releases, the EPA
had made an affirmative determination of acceptability for receipt of CERCLA
wastes at the Big Sandy Plant. The EPA’s determination is conditioned upon the
Company treating certain residues resulting from the treatment of the carbon
reactivation furnace off-gas as hazardous waste and not sending material dredged
from the onsite wastewater treatment lagoons offsite other than to a permitted
hazardous waste treatment, storage or disposal facility. The Company has
requested clarification from the
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 34 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
EPA regarding these two conditions. The Company is also in discussions with the
EPA and KYDEP regarding the classification of these materials. If the Company is
required to treat and/or dispose of the material dredged from the lagoon as
hazardous waste, the costs for doing so could be substantial.
3. In June 2007, the Company received a Notice Letter from the New York State
Department of Environmental Conservation (“NYSDEC”) stating that the NYSDEC had
determined that the Company is a Potentially Responsible Party (“PRP”) at the
Frontier Chemical Processing Royal Avenue Site in Niagara Falls, New York (the
“Site”). The Notice Letter requests that the Company and other PRPs develop,
implement and finance a remedial program for Operable Unit #1 at the Site.
Operable Unit #1 consists of overburden soils and overburden and upper bedrock
groundwater. The selected remedy is removal of above grade structures and
contaminated soil source areas, installation of a cover system, and ground water
control and treatment, estimated to cost between approximately $11 million and
$14 million, which would be shared among the PRPs. The Company has not
determined what portion of the costs associated with the remedial program it
would be obligated to bear and the Company cannot predict with any certainty the
outcome of this matter or range of potential loss. The Company has joined a PRP
group and has executed a Joint Defense Agreement with the group members. In
August 2008, the Company and over 100 PRP’s entered into a Consent Order with
NYSDEC for additional site investigation directed toward characterization of the
Site to better define the scope of the remedial project. The Company contributed
monies to the PRP group to help fund the work required under the Consent Order.
The field work was initiated in 2008 but suspended due the onset of winter. The
group plans to complete the work in the spring of 2009.
4. By letter dated July 3, 2007, the Company received an NOV from the KYDEP
alleging that the Company has violated the KYDEP’s hazardous waste management
regulations in connection with the Company’s hazardous waste spent activated
carbon regeneration facility located at the Big Sandy Plant in Catlettsburg,
Kentucky. The NOV alleges that the Company has failed to correct deficiencies
identified by the KYDEP in the Company’s Part B hazardous waste management
facility permit application and related documents and directed the Company to
submit a complete and accurate Part B application and related documents and to
respond to the KYDEP’s comments which were appended to the NOV. The Company
submitted a response to the NOV and the KYDEP’s comments in December 2007 by
providing a complete revised permit application. The KYDEP has not indicated
whether or not it will take formal enforcement action, and has not specified a
monetary amount of civil penalties it might pursue in any such action, if any.
KYDEP can also deny the Part B operating permit. On October 18, 2007, the
Company received an NOV from the EPA related to this permit application and
submitted a revised application to both the KYDEP and the EPA within the
mandated timeframe. The EPA has not indicated whether or not it will take formal
enforcement action, and has not specified a monetary amount of civil penalties
it might pursue in any such action. EPA can also deny the Part B operating
permit. At this time the Company cannot predict with any certainty the outcome
of this matter or range of loss, if any.
5. There is a closed landfill, several closed and operating surface
impoundments, and other solid waste management units at the Big Sandy Plant.
These have been identified in the Part B
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 35 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
Permit and renewal application. The landfill and surface impoundments were the
subject of a RCRA Facility Investigation as part of a corrective action permit
that was issued as part of the Part B permit in 1990. The Big Sandy Plant is
also identified in the EPA RCRA “2020 Corrective Action Universe” which included
3,880 facilities in the U.S. which may be subject to additional corrective
action requirements.
6. The Company has been identified as a Potentially Responsible Party (“PRP”) at
the Malone Superfund Site in Texas, and has entered into a De Minimis settlement
agreement with EPA.
7. A portion of the Big Sandy Plant is located in a flood plain.
8. The Pearl River (Mississippi) Plant is located in an area susceptible to
flooding during hurricanes.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 36 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
Schedule 7.1
Continuing Obligations
Existing Letters of Credit:
Standby Letters of Credit Issued by JPMorgan Chase Bank, N.A. (as of 4/20/09):

                              Beneficiary   Open   Expiration       USD
Beneficiary   Country   Date   Date   Currency   Outstanding
ING Belgium SA
  Belgium   10/3/06   10/15/09   EUR     1,974,450.00  
Zhegiang Shenghua Biok Biology Co.
  China   3/9/09   9/10/10   USD     60,000.00  
CSPC Weisheng Pharmaceutical
  China   4/2/09   9/20/10   USD     107,000.00  
JPMorgan Chase Bank (China) Company
  China   3/15/07   1/31/10   USD     1,846,715.33  
Dayen Environmental Limited
  Singapore   11/25/08   12/31/09   USD     228,879.00  
Pennsylvania Department of Environmental Protection
  United States   8/28/06   8/17/10   USD     1,120,658.00  
Pennsylvania Department of Environmental Protection
  United States   8/25/06   3/31/10   USD     32,999.84  
Zurich American Insurance Company
  United States   8/28/06   5/2/10   USD     400,000.00  
Zurich American Insurance Company
  United States   8/29/06   5/2/10   USD     257,305.00  
The Home Insurance Company
  United States   8/29/06   5/2/10   USD     145,393.00  
Pennsylvania Department of Environmental Protection
  United States   9/1/06   7/11/10   USD     217,423.61  

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT

                              Beneficiary   Open   Expiration       USD
Beneficiary   Country   Date   Date   Currency   Outstanding
National Union Fire Insurance
  United States   8/31/06   4/30/10   USD     695,000.00  
Allied Logistics Company
  United States   5/21/08   2/14/10   USD     70,703.00  
Landstar Global Logistics, Inc.
  United States   8/27/07   8/24/09   USD     263,000.00  
Tahal Consulting Engineers Ltd.
  UK       12/31/10   EUR     74,245.89  
Barclays Bank PLC/Royal Bank of Scotland
  UK       7/11/11   GBP(1)     948,401.14                        
Total
                  $ 8,442,173.81                        

 

(1)   as of 5-1-09

Existing Indemnities
Indemnities Issued by JPMorgan Chase Bank, N.A. (as of 5/1/09):

          Date of Indemnity   Beneficiary   Maximum Aggregate Amount August 18,
2006   Barclays Bank PLC   GBP 635,615 August 18, 2006   Royal Bank of Scotland
PLC   GBP 11,369 August 18, 2006   Royal Bank of Scotland PLC   GBP 34,802    
Total   GBP 681,786

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 38 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
Existing Swap Agreements: (see following pages)
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 39 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
(GRAPHIC) [l40828l4082809.gif]

Commodities Trades Back to SUmmarv Last            ijuaniiny Counterparty ID
Date Payment Date Underlying Trade Type Buy or Sell for Current Units Strike
Price um CCY tal Premli Source CCY Source MTM Present Value USD MTM Present
Value 002660579000 3146080 1S-Sflp-06 05-Aug-09 NG NYMEX SWAP BUY 10000 MMBTU
002660579000 3143086 1ft-Sep06 05-Aug-09 NG NYMEX SWAP BUY 20000 OC2660579000
28197537 13-Jan-09 05-OC1-03 NG NYMEX SWAP BUY 5000 MMBTU 002660579000 14090921
31-MaMW 04-NOV-09 NG NYMEX SWAP BUY 5000 MMBTU 9.43 O.OO USD (75,835.16)
002560579000 29812936 17-FetM)9 02-Dec-09 NG NYMEX SWAP BUY 10000 MMBTU 5.96
0.00 USD 002860579000 29612939 17-FeWM 06- Jan-10 NG NYMEX SWAP BUY 10000 MMBTU
6.22 C CO USD OO2680579000 8336600 26-Jun-07 03-Jun-10 NG_NYMEX SWAP BUY 10000
MMBTU 7.61 0.00 USD (64,115.82) (64.115.62) OD266O5790OO 29612942 I7-Feb.09
06-Jul-10 NG_NYM£X SWAP BUY 10000 MMBTU 6.06 0.00 USD [2,165.00] (2,165.00)
002660579000 8336799 26-Jun-D7 04-Aug-l 0 NG NYMEX SWAP BUY 10000 MMBTU 8.45
0.00 USD (550,716.20] (550,716.20] 002660579000 14090929 31 Mar-08 04-Jan-i 1
NG_NYMEX SWAP BUY sooo MMBTU 9.14 0.00 USD (65.46283) (65.462 83) 002660579000
26010776 06-OCL-OB 04-May-11 NG_NYMEX SWAP BUY 20O0A MMBTU 8.31 000 USD
(1.363.654.09) [1.363.854.09) 002660579000 16668959 13-Jun-06 06-JuHt NG_NYMEX
SWAP BUY 10000 MMBTU 10.54 0.00 USD (425,880.28) (425,860.29) 002660579000
27015684 12-NOV-06 06-JllMI NG NYMEX SWAP BUY 10000 MMBTU 7.90 O.OB USD
(143.202.04J 002660579000 26010777 06-Oci-OB 05-Det-11 NG NYMEX SWAP BUY 10000
MMBTU 002660579000 29612943 17-Feb-09 05- Mar-12 NG_NYMEX SWAP BUY 5000 MMBTU
7.22 000 USD (4,202.63) (4.202.63) Trade Count: 15 Sum: (3,365.235) (3.365,235)

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 40 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
(GRAPHIC) [l40828l4082810.gif]

FX. Forward Trades Back (o Summarv Counterparty Ccy Palf Buy/Setl {Ccy1 JPM Deal
ID Trade Date Value Date Ccy1 Amount Ccy’ Traded Rate Ccy 2 Amount Ccy : Reval
Spot Rate Reval Fwtt Rate Report Cc) MTM Nqn. Discounted (Report Ccy) MTM
Presant Value (Report Ccy) 002660579000 EUR(GBP SUV 7078439 27-IJIar-Oa
2B-Ac*-09 EUR 564,496.82 o.93iao GBP 526.000.00 0.S8900 0.86897 USD [35 155 40]
002660579000 EUR,’GBP BUY 821572) 17-AD/-09 29-Apf-09 EUR 1 72.998.64 C.8B440
GBP 153.000 00 0 86905 0.88897 USD O02660579D00 FUR,’GBP SELL 6537077 13-Apr-09
29-Apf-09 EUR 397.933.86 0.89965 GBP 356,000.00 002560579000 EUR/USD BUY 6532977
13-Apr-59 29-Apr-09 OC2660579OD0 euRi-uso BUY B2S3645 17-Apr-09 SW-Apr-08 EUR
1.299.156.38 1.30700 USD 1,636,000.00 1.29260 1 29252 uso f18.8ia.17’
(16.614.01) 002660579000 EUR/USD SELL 1327222 18-Sep-08 30-MaMO EUR 160.404.62
1.38400 USD 222.000 00 1 29260 1 29153 USO 14.333.25 14,667.07 002660579000 EUR
/ USD SELL 1968617 21-Jan-OS 29-Apr-0g EUR 293,661.17 1.26030 USD 376,000.00
1.29260 1.29252 USD (3.587.34) 3.566.55) 0026S0579000 EUR1 USD SELL 1963619
Z1-Jan-09 28-May-09 EUR 162,525.39 1 2798; USD 206.000.00 1.29260 1.29217 USD
(2,010.81! (2.006.57) 002660579000 E:J=! 1 USD SELL 1968645 21-Jbn-09 29-JW1-09
EUR 128,976.78 1.27930 USD 165.000.00 1.29260 1.29186 US 3 (1.622.32] (1.615.92!
00266057B00C EUR/USD SELL 1966663 21-Jan-:9 30-Jul-09 EUR 143.851.16 1 27910 USD
184,000.00 1.29260 1.29170 USD (1.813.16) (1,807.67’ OOZ66O57900C EUR!USD SELL
1968687 21-Jan-C9 N-Dec-09 EUR 2*5,53548 1-27B30 USD 365.000.00 1.28260 1.29132
USD (3.717 22] (3,688.34] OO266O579000 EUR1 USD SELL 1968092 21-Jan-09 30-Mai-IO
EUR 300.563.56 1.27760 JSD 364.000.00 1.29250 1.29153 USD (4.IBS67 (413878;
002660579000 EUR(USD SELL 1968635 21-JartOfl 29-Apr-IO EUR 293.SEa.04 1 27730
USD 375.000.00 1.29260 1.29156 USD (4.193.70’ (4,141.61 GOZ660379000 EUR/USD
SELL 1964709 21-Jan-09 23-Jul-IO EUR 2fi8.28a.29 1.27650 USD 366,000.00 1.29260
1.29149 USD (4.438 OB] (4.366 DO) 002660579000 EUR/USD SELL 3109927 1S-Jul-0S
28-May-09 EUR 94,351,73 1.55800 USD 147.000.00 1.29260 1.29217 USD 25.081 30
25,053.36 OO2660S73O00 EUR/USD SELL 3109962 15-Jul-OS EO-Dec-09 EUR 119.132.41
1.54450 USD 184,000.00, 1.29260 1.29132 USD 30.162.11 29.927.77 002860579000
EUR/USD SELL 3)09990 15-jui-oe 29-Jan-iO EUR 318.034.72 1.63950 USD 4Oi.00O.O0
1.29260 129156 USD 79.075.16 7ii.3i8.l9 002660579000 EUR/USD SELL 00266~5790OO
EUR/USD SELL 3398310 15-Apf-OS 2S-May-09 EUR 96,222.61 1.S381C USD 148.000.00
002660579000 EURI USD SELL 3398611 15-Apr-0a 29-Jun-09 EUR 69.001.43 1.53820 USD
106.000.00 1.29260 1.29188 USD 16.85B.53 16 823 20 002660579000 EUR IUSD SELL
3398823 15-Apr-08 30-J0I-09 EUR 59.302.73 1.53450 USD 91,000.00 129260 1.29170
USD 14,396.44 14.354.93 002660579000 EUR/ JSD SELL 3396637 15-Apr-OS 27-Aug-09
EUR 7B.sr9.91 1.53320 USD 121,000.00 129260 129)56 USD 19.069.81 18.995 97
002660579000 EUR/USD SELL 339S842 15-Apr-08 28-5ep-09 EUR 221.322.71 1.53170 USD
339.OCO.00 1.29260 1.29145 USD 53,173.26 52.915.25 0026605 79O00 EUR/USD SELL
3398682 15-Apr-08 29-Ocl-OS EUR 363.957.14 1.53040 USD 557,000.00 1.29260
1.29140 USD 86.987.26 86.481.46 002680579COD EUR/USD SELL 3579616 19+4ar-09
29-JUO-09 EUR 244,288.11 0.74027 USD 330,000.00 1.29260 1.28168 USD 14.409.45
‘4.379.25 002660579000 EUR/USD SELL 3580720 19-Mar-09 27-AJ9-09 EUR 213.850.06
0.73741 USD 280.000.00 1.29260 1.29156 USD 13,798-75 13,745.32 0026605791X10
EUR/USD SELL 3582960 26-Sep-OS 29-Ap«-09 EUR 69.032.17 144860 uso 100,000.00
1.29260 1.29252 USD 10.774.67 10.772.4S 0O266O57900O EUR / USD SELL 3583007
26-Sep-08 30-Jul-M EUR 53,894.27 1.44440 USD 92.000.00 1.29260 1.29170 USD
9,725.83 9,696.44 O0266O5790OO EUR / USD SELL 3583036 26-Sep-Oe 26-Feb-IO EUR
142.021.72 1.43640 USD 2O4.DO0.O0 1.29260 1.29152 USD 20.576.79 20 370 43
002660579000 EUR/USD SELL 3563096 26-Sep-OS 30-Mar-lo EUR 154.071.3E 1 434H0 USD
221.000.00 1.29260 1.29153 USD 22.012.77 21,766-16 0026605 79000 EUR/USD SELL
3584186 19-Mar09 EUR 226 5109! O02B6057S0O0 EUR/USD SELL 3564618 IB-Msr-Ofl
29-OCI-09 EUR 229.314.44 0.73972 USD 310.000.00 1.29260 5.29140 USD 13.SE4.29
•3.753.67 OO266O5790OD EUR/USD SELL 3686366 19-Mar-09 30-Nov-OO EUR 235,672.64
0.73648 USD 320.000.00 1 29260 1,29138 USD 16.657.28 15,650.27 002660579000
EUR/USD SELL 3590530 19-Msr-OB 29-Apr-10 EUR 279,718.76 0.73610 USD 330,000 00 1
29260 1.2915B USD 16.719.64 16.48S.0J 002660579000 EUR/USD SELL 3591361
19-Mar-09 2fl-May-1D EUR 309,353.10 0.73656 USD 420,000.00 1.29260 1.29171 USD
20,405.13 20.128 52 002660579000 EUR/USD SELL 3593009 19.Uar.09 29-Jun-10 EUR
243.34366 0.73741 USD 330.000.00 1.29260 1.29183 USD 15.640 61 15.407.3S
002660579000 EUR/USD SELL 3594051 IO-MH-09 29-Jul-IO EUR 272,93827 0.73767 USD
370,000.00 1.29260 1.29189 USD 17.392.54 17.110.13, 002660579000 EUR/USD SELL
3594762 19-Mai-09 29-Sep-10 EUR 226,750.55 0.73791 USO 310.0W.OC 1.29260 1.29214
USD 14,422.68’ 14,146.77 002660S79000 EUR/USD SELL 4737205 17-Mov-08 23-May-lO
EUR 332.215.10 0.79859 USD 476.000.00 1.29260 1.29171 USD 002660579000 EUR/USD
SELL 5772861 18-D*c-0S 23-Apr-09 EUR 494,632.91 0.70360 USD 703,000.00 1.29260 1
29252 USD 63,679 4B 63.665 42

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 41 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
(GRAPHIC) [l40828l4082811.gif]

002660579000 EUR/USD SELL 5775796 18-Dec-08 28-May-09 EUR 299,201.70 O.70400 USD
425,000.00 1.29260 1.29217 USD 38,379.83 38,337.08 002660579000 EUR/USD SELL
5777138 18-Dec-08 29-Jun-09 EUR 292,412.32 0.70461 USD 415,000.00 1.29260
1.29188 USD 37,238.82 37,160.78 002660579000 EUR/USD SELL 5765034 18-Dec-08
30-Jui-09 EUR 453,616.60 0.69895 USD 649,000.00 1.29260 1.29170 USD 63,061.46
62.870 88 002660579000 EUR/USD SELL 5785366 18-Dec-08 27-Aug-09 EUR 97.244.96
0.69960 USD 139,000.00 1.29260 1.29156 USD 13,401.81 13,349.92 002660579000
EUR/USD SELL 5785838 18-Dec-08 28-Sep-09 EUR 172,957.18 0.69741 USD 248,000.00
1.29260 1.29145 USD 24,634.85 24,515.30 002660579000 EUR/USD SELL 5786493
18-Dec-08 29-Oct-09 EUR 66,962.21 0.69752 USD 96,000.00 1.29260 1.29140 USD
9,525.28 9,469.89 002660579000 EUR/USD SELL 5787117 18-Dec-08 30-Nov-09 EUR
112,466.39 0.69855 USD 161,000.00 1.29260 1.29138 USD 15,763.26 15,655.52
002660579000 EUR/USD SELL 5787746 18-Dec-08 29-Dec-09 EUR 268.532.35 0.69930 USD
384.000.00 1.29260 1.29132 USD 37.239.22 36,949.89 002660579000 EUR/USD SELL
5788551 18-Dec-08 29-Jan-10 EUR 239,562.18 0.69843 USD 343.000.00 1.29260
1.29156 USD 33,589.94 33,285.38 002660579000 EUR/USD SELL 5788727 18-Dec-08
26-Feb-l0 EUR 379,685.15 0.69924 USD 543.000.00 1.29260 1.29152 USD 52,630.87
52,103.05 002660579000 EUR/USD SELL 5789401 18-Dec-08 30-Mar-10 EUR 227.718.40
0.70067 USD 325.000.00 1.29260 1.29153 USD 30,895.74 30.549.61 002660579000
EUR/USD SELL 5789731 18-Dec-08 29-Apr-10 EUR 123.393.42 O.70110 USD 176.000.00
1.29260 1.29158 USD 16.626.99 16,421.27 002660579000 EUR/USD SELL 5790019
18-Dec-08 29-Jun-10 EUR 231.022.11 0.70007 USD 330.000.00 1.29260 1.29183 USD
31,557.99 31,087.34 002660579000 EUR/USD SELL 6518783 15-May-08 30-Oct-09 EUR
185.505.32 1.50400 USD 279,000.00 1.29260 1.29140 USD 39.439.29 39.208.71
002660579000 EUR/USD SELL 6518804 15-May-08 30-Nov-09 EUR 347.420.97 1.5025O USD
522,000.00 1.29260 1.29138 USD 73.347.83 72.846.51 002660579000 EUR/USD SELL
7072454 27-Mar-09 29-Apr-09 EUR 2,938,121.05 1.32840 USD 3,903,000.00 1.29260
1.29252 USD 105,434.17 105.410.88 002660579000 EUR/USD SELL 7282461 19-Aug-08
29-Jun-09 EUR 72,927.42 1.45350 USD 106,000.00 1.29260 1.29188 USD 11,786.63
11,761.93 002660579000 EUR/USD SELL 7282687 19-Aug-OB 29-Jan-10 EUR 169,374.35
1.44650 USD 245,000-00 1.29260 1.29156 USD 26.242.05 26.004.12 002660579000
EUR/USD SELL 7282703 19-Aug-08 26-Feb-10 EUR 282,947.08 1.44550 USD 409.000.00
1.29260 1.29152 USD 43,569.56 43,132.61 002660579000 EUR/USD SELL 7493162
19-Feb-09 28-May-09 EUR 332,805.07 1.26200 USD 420,000.00 1.29260 1.29217 USD
(10,041.50; (10,030.32- 002660579000 EUR/USD SELL 7715693 15-Feb-08 29-Apr-09
EUR 139,120.76 1.43760 USD 200,000.00 1.29260 1.29252 USD 20,184.31 20.179.85
002660579000 EUR/USD SELL 7715697 15-Feb-08 28-May-09 EUR 205,345.96 1.43660 USD
295,000.00 1.29260 1.29217 USD 29,657.62 29,624.59 002660579000 EUR/USD SELL
7715699 15-Feb-08 29-Jun-09 EUR 147,673.45 1.43560 USD 212,000.00 1.29260
1.29188 USD 21,223.85 21,179.37 002660579000 EUR/USD SELL 7715713 15-Feb-08
30-Jul-09 EUR 127,552.80 1.43470 USD 183,000.00 1.29260 1.29170 USD 18,239.49
18,184.37 002660579000 EUR/USD SELL 7715718 15-Feb-08 27-Aug-09 EUR 168,770.49
1.43390 USD 242,000.00 1.29260 1.29156 USD 24,021.94 23,928.93 002660579000
EUR/USD SELL 798733 18-Mar-08 29-Apr-09 EUR 195,223.53 1.53670 USD 300,000.00
1.29260 1.29252 USD 47,670.63 47,660.10 002660579000 EUR/USD SELL 798743
18-War-08 28-May-09 EUR 287,947.88 1.53500 USD 442,000.00 1.29260 1.29217 USD
69,921.71 69,843.83 002660579000 EUR/USD SELL 798769 18-Mar-08 29-Jun-09 EUR
206,784.08 1.53300 USD 317,000.00 1.29260 1.29188 USD 49,860.10 49,755.61
002660579000 EUR/USD SELL 798799 18-Mar-08 30-Jul-09 EUR 178,944.62 1.53120 USD
274,000.00 1.29260 1.29170 USD 42,856.45 42.726.94 002660579000 EUR/USD SELL
798867 18-Mar-08 27-Aug-09 EUR 237,970.71 1.52960 USD 364,000.00 1.29260 1.29156
USD 56,645.36 56,426.03 002660579000 EUR/USD SELL 798910 18-Mar -08 28-Sep-09
EUR 222.542.22 1.52780 USD 340,000.00 1.29260 1.29145 USD 52,598.36 52.343.11
002660579000 EUR/USD SELL 8212976 17-Apr-09 30-Jul-09 EUR 284,374.76 1.30110 USD
370,000.00 1.29260 1.29170 USD 2,671.88 2,663.81 002660579000 EUR/USD SELL
8213293 17-Apr-09 28-OcMO EUR 238,681.86 1.29880 USD 310.000.00 1.29260 1.29219
USD 1,576.58 1,544.17 002660579000 EUR/USD SELL 8213749 17-Apr-09 29-Apr-09 EUR
717,357.91 1.30200 USD 934,000.00 1.29260 1.29252 USD 6,804.06 6,802.56
002660579000 EUR/USD SELL 945561 03-Nov-08 29-Apr-10 EUR 158,152.78 1.26460 USD
200,000.00 1.29260 1.29158 USD (4,267.64; (4,214.84] 002660579000 EUR/USD SELL
9858419 16-Jun-08 29-Apr-09 EUR 65.876.15 1.51800 USD 100,000.00 1.29260 1.29252
USD 14.854.07 14,850.79 002660579000 EUR/USD SELL 9858451 16-JUP-08 30-Nov-09
EUR 172,962.23 1.50900 USD 261.000.00 1.29260 1.29138 USD 37,640.19 37,382.93
002660579000 GBP/USD BUY 7075556 27-Mar-09 29-Apr-09 GBP 1,123,776.22 1.43000
USD 1,607,000.00 1.45400 1.45395 USD 26,916.47 26,910.52 002660579000 GBP/USD
BUY 8215050 17-Apr-09 29-Apr-OO GBP 164,355.77 1.47850 USD 243,000.00 1.45400
1.45395 USD (4.034.62; (4,033.73) 002660579000 GBP/USD SELL 6534283 13-Apr-09
29-Apr-09 GBP 305.419.95 0.68327 USD 447,000.00 1.45400 1.45395 USD 2,934.11
2,933.46 002660579000 USD/CAD BUY 7077204 27-Mar-09 29-Apr-09 USD 3.156,398.42
1.23990 CAD 3.913,618.40 1.23750 1.23746 USD (6,230.55) (6.229.17) Trade Count:
81 1,705,185.57

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
(GRAPHIC) [l40828l4082812.gif]

i-x option Back to Summarv Counterparty JPMDeal ID Trade Date Expiry Date
Instrument BIS (Base Ccy) Strik B Pries A/E CIP (Base Coy) Risk Ccy Notional
(Risk Ccy} Base CCY Notional (Base Ccy) Barrier Up Barrier Down Spot Rate Price
Price Notation 002660579000 17421373 i9-Feb-09 27-AuQ-10 EURAJSD BUY 1.2( E p
USD 290.000.00 EUft 241.666.67 0.00 O.OC 1.23200 0.0000 USD/100 USD | USD
002660579000 17121375 19-Feb-09 27-Auo-IO EUFUUSD SELL \2l E C USD 290,000 00
EUR 226.562.50 0.00 o.oc 128200 0.0000 USD/100 USD|U5D Trade Count: 2

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
(GRAPHIC) [l40828l4082813.gif]

Oelta CC1 Delta Volatility wap Pair Premium (Risk Ccy) MTM Mon-Dlscounted (RIsK
Ccy) Capital Gains Non-Discounted (Risk Ccy) MTM Present Value (Risk Ccy)
Capital Gains Present Value (Risk Ccy) Report Cc] MTM Non-Discounted (Report
Ccy) Capital Gains Men-Discounted (Report Ccy) MTM Present Value (Report Ccy)
Capital Gains Present Value (Report Ccy) EUB 61.080 28 UK (15.95) 0.00 11.108.dS
11.108.06 11,107,94 11.107.S4 USD ii.ioe.os 11,109.08 EUR 123.0ZS.71 1«C (15.85;
a.oo (20.139.57; (20.139,57) (20.139.32 (20.139.32) USD (20,139.57) (20.139.57]
(20 139 32)

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
(GRAPHIC) [l40828l4082814.gif]

Credit & Rat« Back to Summary Counterparty JPM Deal ID Product Type COB Dale
Trade Dati Effective Date Maturity Date EVS Fix Rate Float Rate Pay Ccy Pay
Notional Rec Ccy Receive Notional Reference Entity Credit Spread 002660579000
S114647 INTERbBl kAlt 20-Apr-Og 23-001-06 29-Sep-M 3i-Mar-i4 SELL 5.7000% cap
2,227,640 55 USD 3 975 89285 Trace Count: t

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
(GRAPHIC) [l40828l4082815.gif]

MTM            MTM inn DAHA#* Q      , .,        , » Accrued Ccy Dirty Present
Value — Clean Premium            Premium (Local Ccy) (Local Ccy) [Local Ccy)
(Report Ccy) (Report Ccy) (Report Ccy) USD 635.699.21 (10,746.76] 5.885,44 USD
635.699-21 (40,746,76) 1.S96.44

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
Schedule 9.1
Other Existing Indebtedness
Indebtedness:

                                  AVAILABLE       EXISTING LENDER   OBLIGOR  
DESCRIPTION   AMOUNT   CURRENCY   DEBT
ING
  Chemviron Carbon   Line of Credit (includes Bank Guarantees and letters of
credit described below)   1,500,000   EUR   varies

Corporate Guaranties:

                                          APPROXIMATE                    
GUARANTEED GUARANTOR   IN FAVOR OF   DATE   REQUESTING PARTY   PROJECT   AMOUNT
Calgon Carbon Corporation   Chemviron Carbon Ltd
trading as Charcoal
Cloth International   May 8, 2008   One NorthEast
Newcastle upon Tyne, UK   Improvements at
Houghton-le-Spring
Tyne and Wear, UK   GBP 200,000                       Calgon Carbon Corporation
  Chemviron Carbon Limited   April 30, 2009   Mutley Properties
(Holdings) Limited
Cheshire,UK   Assignment of Lease at
Ashton-in-Makerfield
Wigan, UK   Approx. $1,520,000                       Calgon Carbon
Investments, Inc.   Chemviron Carbon Ltd   June 17, 2008   Northwest Regional
Development Agency
Warrington, UK   Improvements at
Ashton-in-Makerfield
Wigan, UK   GBP 249,000

Belgium: (see following page)
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
(GRAPHIC) [l40828l4082816.gif]

BANK GUARAN1 EES EMM iflhjk EENE=“CTAR7 AMOUNT ‘ Bank Chum Name C“ry Car.
Far*U(if. a Begin End iVPb SD ¦MS GillSDC Id CUSTOMS * EXCISE Besss-— BEL “ BEF
SOo.OOO blH’JUO il.ol.W i25W-6fl 0£*k —pe—i hti MQ G636992 66 MINIST.RFR.WAI
LONNL BEL FbFF ¦ WG 0330080 103 Ml M5T. R EG. WALLONNE BEL BEF 2 oiri -nric
2.000,000 30.11.99 49.97ft.70 ur “lej 0J6^1 CP tna G321046 132 MUS H R IF Trac
Hij) 3. Clifllf arts KUWAIT USD CP            KMMC — re: Mush’if KUWAIT USD
9.002,17 274,342 25.10-09 f,flOC.T6 2002/4/10 OMBH ING G322845 162 RKB ING
G323068 ~i~72~ CIBE BRUXELLES BEL            Pcr’n.-mar^:* Bur/1 RR8 IMG aSHiaf
IS* SPAOUE ——HE Htl 5B5.QQ0 fcRG.Om oft.2i.ai 14501.77 RKB WG G32474S 192 BEI “
ING ofSS&m 233 VLAAMSL MM15CHAFPU VOSR BEL EUR 7,300 2-ii.ia- 09,012005 7 299.96
6/3t«010 C^^Tsiuraty !J,J MG G70024769 256 JGC CORPORATION 11.01-2007 5 509.83
4JS/2009 SP ING G70024842 35T STATE OF THE NETHERLANDS NETKERl ANDS EUR 3,600-00
145.224 06,02,2007 ~3~5Cu~6i~~~ 3/31/2009 RRB ING G70024880 2SB FLUOR ENTREPRKFS
USA USD •0Mi a.: 1536,564 28.02 2007 39,140.01 12/3ifl01i SP ING G7OQ24909 263
STATE UF THE NETHERLANDS NETHF.RlANIJS EUR 8,100.00 326,753 01,05,2007 8.1DC.Q0
4/30/2006 SP            Ml W=i U SP ING eAwesPs 7W 1HL LNVIRONMENT AGENCY UK
GBP            ftAra^Ly SP INS G70025226 272 TKE ENVIRONMENT rtGLNCY UK GBP
2,992.00 130.435 81.10.2007 3.233 46 SWWUU6 RKB ING G02S407 274 PIDPA ANTWERPEN
EUR 3,100J00 123.06* ‘5 1U2037 3,100.01 eraocoto ING GO2S490 278 OENHARTOGH NL
EOF 9.000.00 363.068 27.11.2P37 s.ooo. oo iLV:ai.’ii,u:j SP ING G025J20 273 THE
STATE OF THE NETHERLANI ) NL BUR 9.10000 326.733 li1 12.2037 B.103.LTC
12,’30;2oaa RRB iNG G025567 281 nFTRGKAfilGH JAPAN USD 14191.25 572070
98.01-2006 14-31 24 12131/2010 Sabim INC GO?:*BS 265 ^OHKE-HEJST WATERBEDRLF BLL
EUR 9S0J» 33.323 01.02:2068 353. X 13«1/2013 ¦¦liVWt SP ING G025627 26G THF
STATE OF fHE NETHERLANE 1 NL EUR 8100.00 326.753 27.02-2008 S.i 00.00
tl4’j3,7U0IJ SP HS GQ25719 2ft7 TH= ENVIRONMENT AGFNCY UK GBP 3735 T-’l 163 000
01 05 2008 “ anr SP ING G02S716 268 THi’ LNVIKUNMENT AGENCY UK GBP 2480 74 SP
INS G025731 £89 THE ENVIRONMENT AGENCY UK GBP 2,96000 111,602 01.06.2008 ‘
2.766,64 9/15^012 SP ING G02S732 290 NAT TFS OFFICE UK GBP 785506 342,439
01.06.2008 a.4K.a4 7J20/2010 9ar4nty SP ING G025762 2-71 INDAVER. GEVAARiJJK
AFVAl NL EUR 900000 363,059 01.07.2004 &.0DC CO 06/3OI2O09 SP ING G025761 292
THE ENVHONMfcNI AGENCY UK GB? 3SJSB DC 173,589 01X17 2006 4 110 64 10/13/2012 SP
ING G025770 293 SEPA UK GBP 2901 OR 123,355 01 07.2009 i. 137.22 7/15/2009 SP
ING G02S769 294 CHCUK UK GBP 4736.00 206.464 01X17.2006 ¦. I ‘ fi 11 7/1SJ2013
SP ING G02S793 296 GSK M0NT=!O5E UK GBP Si 47,00 226.1 25 C5.M SIMS Jl.S05.i9
7/31/2009 SP NG Roi’shoa 299 MINISTRY OF HOUSING NL EUR 9000.00 363J059
15.08-2006 ejooo.oo 11W2012 9/14/2009 guaranty fudrahiy SP ING G025944 300
MINISTRY 01 MOUSING NL EUR 9000.00 363.059 02,01,2009 9.000.00 1/1^010 gwrwily
SP WG G025945 301 M.NISTRY OF HOUSING NL EUR aooaoo 363.039 02.91.2009 9,000,00
1/1/2010 flWr^ilv SP MG GoawsFi 302 MINISTRY OF’lOUS’NG NL EUR «o:x:.cg 363.059
02,01,2009 9,000,00 1/1/2010 SP ING G025997 303 THE EMVIRONMENT AGFN CY UK GBP
5326.00 232.165 20.11,2006 5.733,72 5/14/2013 guaranty SP ING GU25ME. 305
CHEMTURA MANUFACTURING UK GBP 23539 X 1.026.174 26.03 2009 25,436.19 25^03/2010
SP ING G036109 303 SEPA UK GBP 3403.00 131 940 ‘“ii us MO” 376402 SD.’nF’^.TIC
SP ING G026126 30T NOVARTIS GRIMSBfY UK GBP 2251.00 M.’32 in.06.2009 2.432.63
31AW2013 ^ua’ar.iy SP ING G026127 303 KODAK IK GBP KM 1.00 227.172 01.O7 3OOO
3,631,4S 3ftO& 20l3 SP ING GO26190 309 SEPA UK GBP- SSJSJOO 241.907 61J07.2009
5996-72 31«Tf2010 juaranty UK ING G0261B3 UK CHINA SHIPPNG UK FUR 25000.00
1,006.498 31.03.2009 25JOO0-01 3/HJJOT10 UK ING G02SIS1 UK CHlNASHimNG UK USD
68136.00 2,077.061 31.03-2009 51.469,00 3iffl3^0H gvwarny

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
Schedule 9.2
Existing Liens
Calgon Carbon Corporation

1.   Liens evidenced by the following financing statements filed at the Delaware
Secretary of State:

  (a)   Secured Party: De Lage Landen Financial Services, Inc.
Filing Number: 41173964
Collateral: All equipment financed by or leased by Secured Party under Master
Lease No. 453     (b)   Secured Party: FCC Equipment Financing
File Number: 42291302
Collateral: International 4x2 Cab and Chassis, Venturo Electric Crane     (c)  
Secured Party: FCC Equipment Financing
File Number: 42291468
Collateral: International 4x2 Cab and Chassis, Venturo Electric Crane     (d)  
Secured Party: FCC Equipment Financing
File Number: 42853614
Collateral: International Model 4300 with engine, Knapheide platform body and
Venturo electric crane     (e)   Secured Party: FCC Equipment Financing, Inc.
File Number: 42853689 Collateral: International Model 4300 with engine,
Knapheide platform body     (f)   Secured Party: FCC Equipment Financing, Inc.
File Number: 42853788 Collateral: International Model 4300 with engine,
Knapheide platform body and Venturo electric crane     (g)   Secured Party: FCC
Equipment Financing, Inc.
Filing Number: 51321737
Collateral: Hurricane vacuum loader with Derco     (h)   Secured Party: Dell
Financial Services, LP
Filing Number: 60645648
Collateral: “In Lieu of” financing statement for financing statement #01-1801
filed in Allegheny County, Pennsylvania on 3-23-2001     (i)   Secured Party:
Dell Financial Services, L.P.
Filing Number: 60645655

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT

      Collateral: “In Lieu of” financing statement for financing statement
#33731053 filed at the Pennsylvania Secretary of State on 3-20-2001     (j)  
Secured Party: De Lage Landen Financial Services, Inc.
Filing Number: 60859744
Collateral: 7 Toyotas (equipment leasing)     (k)   Secured Party: Caterpillar
Financial Services Corporation
Filing Number: 61075415
Collateral: Caterpillar wheel loader     (l)   Secured Party: General Electric
Capital Corp.
Filing Number: 62268860
Collateral: All equipment leased to or financed for debtor by S.P. described in
Equipment Lease Agreement No. 6724886-060     (m)   Secured Party: NMHG
Financial Services, Inc.
Filing Number: 62758522
Collateral: All of the equipment leased by Lessor to Lessee     (n)   Secured
Party: Hewlett-Packard Financial Services Company
Filing Number: 63048006
Collateral: All equipment and software leased to or financed for debtor by S.P.
including but not limited to computer, printing, imaging, copying, scanning,
projection and storage equipment     (o)   Secured Party: 1st Source Bank,
Construction Equipment Division
Filing Number: 2007 1397248
Collateral: Hurricane vacuum loader mounted on Derco carrier including John
Deere engine, blower, baghouse and tool box     (p)   Secured Party: 1st Source
Bank, Construction Equipment Division
Filing Number: 2007 1400877
Collateral: 34 KW Generator     (q)   Secured Party: 1st Source Bank,
Construction Equipment Division
Filing Number: 2007 2730827
Collateral: 2 International Model 3400 Trucks, each with bed, crane, blower,
tool box, silencer and shaker     (r)   Secured Party: NEC Financial Services,
Inc.
Filing Number: 2008 0211027
Collateral: NEC Univerge SV7000 system     (s)   Secured Party: US Bancorp
Filing Number: 2008 0370823
Collateral: Rider sweeper

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 50 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT

  (t)   Secured Party: General Electric Capital Corp.
Filing Number: 2008 1170867
Collateral: All equipment described on Equipment Lease Agreement No. 6724886-071
leased to or financed for debtor     (u)   Secured Party: Toyota Motor Credit
Corporation
Filing Number: 2008 1525359
Collateral: 2007 Toyota Forklift     (v)   Secured Party: Toyota Motor Credit
Corporation
Filing Number: 2008 1854130
Collateral: Toyota Forklift     (w)   Secured Party: Toyota Motor Credit
Corporation
Filing Number: 2008 2084067
Collateral: 4 2008 Toyota Forklifts     (x)   Secured Party: Toyota Motor Credit
Corporation
Filing Number: 2008 3213301
Collateral: Toyota Forklift     (y)   Secured Party: NMHG Financial Services,
Inc.
Filing Number: 2008 3706841
Collateral: All of the equipment leased by Lessor to Lessee     (z)   Secured
Party: FCC Equipment Financing, Inc.
Filing Number: 2008 4326367
Collateral: International 4300 Stake Truck, Omaha Platform Body, Venturo Crane,
Roots Blower     (aa)   Secured Party: Air Liquide Industrial US LP
Filing Number: 2009 0230588
Collateral: 2400 Gal Lin Vessel, Vaporizer, Easy Pad, PCM, LTC, Telemetry    
(bb)   Secured Party: US Bancorp
Filing Number: 2009 0345600
Collateral: Rider Sweeper

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 51 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
Schedule 9.4
Existing Investments
Loans:

                                      Local   USD         Local   Currency  
Amount Given by   Receiver   Currency   Amount   (as of 5-1-09)
Calgon Carbon Corporation
  Chemviron Carbon Limited   GBP     2,317,413       3,455,726  
Calgon Carbon Corporation
  Datong Carbon Corporation   CNY     9,947,524       1,459,302  

Investments:

                                      Local   USD         Local   Currency  
Amount Given by:   Receiver   Currency   Amount   (as of 5-1-09)
Calgon Carbon Corporation
  Calgon Mitsubishi Chemical Corp.   USD     10,897,000       10,897,000  
Chemviron Carbon GmbH
  proFagus GmbH, proFagus Grundsteucksverwaltungs GmbH and proFagus GmbH   EUR  
  4,250,000       5,637,200  
Calgon Carbon Corporation
  Datong Carbon Corporation   CNY     22,521,110       3,303,847  

The summaries of letters of credit and guaranties on Schedule 9.1 are
incorporated by reference herein.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 52 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
Schedule 9.16
Capital Expenditures

                          2009 – 2011 Projected Capital             Spending
($/mm)   2009   2010   2011  
Ongoing:
  [***]     [***]     [***]    
 
        [***]     [***]       [***]       [***]  
 
        [***]     [***]       [***]       [***]     Projects:   [***]     [***]
    [***]    
 
        [***]     [***]       [***]       [***]  
 
        [***]     [***]       [***]       [***]  
 
        [***]     [***]       [***]       [***]  
 
        [***]     [***]       [***]       [***]  
 
        [***]     [***]       [***]       [***]  
 
        [***]     [***]       [***]       [***]  
 
        [***]     [***]       [***]       [***]  
 
        [***]     [***]       [***]       [***]  
 
        [***]     [***]       [***]       [***]  
 
        [***]     [***]       [***]       [***]  
 
        [***]     [***]       [***]       [***]  
 
        [***]     [***]       [***]       [***]  
 
       
Other
    [***]       [***]       [***]  
 
         
Total
  [***]     [***]     [***]    

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 53 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
EXHIBIT A
ASSIGNMENT AND ASSUMPTION AGREEMENT
          This ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Assignment”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, supplemented or otherwise modified from tie to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 are hereby agreed to and
incorporated herein by reference and made a part of this Assignment as if set
forth herein in full.
          For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Agent as contemplated below, the interest in and to all of the Assignor’s
rights and obligations under the Credit Agreement and any other documents or
instruments delivered pursuant thereto that represents the amount and percentage
interest identified below of all of the Assignor’s outstanding rights and
obligations under the respective facilities identified below (including, to the
extent included in any such facilities, letters of credit and Swing Loans) (the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment, without
representation or warranty by the Assignor.

             
1.
  Assignor:        
 
     
 
   
 
           
2.
  Assignee:        
 
     
 
   
 
            3.   Borrower:   Calgon Carbon Corporation
 
            4.   Agent:   First Commonwealth Bank
 
            5.   Credit Agreement:   The Credit Agreement dated May 8, 2009,
among Calgon Carbon Corporation, a Delaware corporation, the Guarantors now or
hereafter party thereto, the Lenders now or hereafter party thereto, and the
Agent.
 
           
6.
  Assigned Interest:        

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT

                              Aggregate                   Amount of     Amount
of     Percentage       Commitment/Loans     Commitment/Loans     Assigned of  
Facility Assigned1   for all Lenders     Assigned     Commitment/Loans2  
                                        3
  $                                              $
                                              
                                         %
 
                       
                                        
  $                                              $
                                              
                                         %
 
                       
                                        
  $                                              $
                                              
                                         %

7. Effective Date:                    , 20      [TO BE INSERTED BY AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]4
The terms set forth in this Assignment are hereby agreed to:

                      ASSIGNOR         [NAME OF ASSIGNOR]    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   
 
                    ASSIGNEE         [NAME OF ASSIGNEE]    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

 

1   Lenders must assign a pro rata portion of each Facility.   2   Set forth, to
at least 9 decimals, as a percentage of the Commitment/Loans of all Banks
thereunder. The percentage assigned must be the same for each facility.   3  
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment”, “Term Loan Commitment”, etc.)   4   The Assignor shall pay to the
Agent a fee of $3,500 with respect to any assignment other than an assignment to
an Affiliate of Assignor.

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
Consented to and Accepted:

              FIRST COMMONWEALTH BANK, as Agent    
 
           
By
                     
 
  Name:        
 
  Title:  
 
   
 
     
 
   
 
            [Consented to:]5    
 
            CALGON CARBON CORPORATION    
 
           
By
                     
 
  Name:        
 
  Title:  
 
   
 
     
 
   

 

5   To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
ANNEX 1
     The Credit Agreement dated as of May 8, 2009, among Calgon Carbon
Corporation, a Delaware corporation (the “Borrower”), the Guarantors now or
hereafter party thereto, the Lenders now or hereafter party thereto, and First
Commonwealth Bank, a Pennsylvania state bank, as Agent.
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT
          1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with any Loan
Document, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement or any other instrument or document
delivered pursuant thereto, other than this Assignment (herein collectively, the
“Loan Documents”), or any collateral thereunder, (iii) the financial condition
of the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
          1.2. Assignee. The Assignee: (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements, if any, of an eligible assignee under the Credit Agreement, (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Article X thereof, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and to purchase the Assigned Interest on
the basis of which it has made such analysis and decision, and (v) if Assignee
is not incorporated or organized under the laws of the United States of America,
attached to the Assignment is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
          2. Payments. From and after the Effective Date, the Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
          3. General Provisions. This Assignment shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment by telecopy shall be effective as delivery
of a manually executed counterpart of this Assignment. This Assignment shall be
governed by, and construed in accordance with, the laws of the Commonwealth of
Pennsylvania.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
EXHIBIT B
FORM OF
GUARANTOR JOINDER
THIS GUARANTOR JOINDER is made as of                     , 20     , by
                              , a                     
[corporation/partnership/limited liability company] (the “New Guarantor”).
Background
     Reference is made to (i) the Credit Agreement, dated May 8, 2009, as the
same may be amended, restated, supplemented or modified from time to time (the
“Credit Agreement”), by and among CALGON CARBON CORPORATION, a Delaware
corporation, (the “Borrower”), each of the Guarantors now or hereafter party
thereto, the Lenders now or hereafter party thereto (the “Lenders”), and First
Commonwealth Bank, a Pennsylvania state bank, in its capacity as administrative
and collateral agent for the Lenders (in such capacity, the “Agent”), (ii) the
Continuing Agreement of Guaranty and Suretyship, dated May 8, 2009, as the same
may be amended, restated, supplemented or modified from time to time (the
“Guaranty”) of Guarantors given to the Agent as agent for the Lenders, (iii) the
Security Agreement, dated May 8, 2009, as the same may be amended, restated,
supplemented or modified from time to time (the “Security Agreement”) among the
Loan Parties and the Agent as agent for the Lenders, (iv) the Pledge Agreement,
dated as of May 8, 2009, as the same may be amended, restated, supplemented or
modified from time to time (the “Pledge Agreement”) made by the Loan Parties in
favor of the Agent, (v) the Intercompany Subordination Agreement, dated May 8,
2009, as the same may be amended, restated, supplemented or modified from time
to time (the “Intercompany Subordination Agreement”) among the Loan Parties and
the Agent for the benefit of the Lenders, and (vi) the other Loan Documents
referred to in the Credit Agreement, as the same may be amended, restated,
supplemented or modified from time to time (the “Loan Documents”).
Agreement
     Capitalized terms defined in the Credit Agreement are used herein as
defined therein.
     New Guarantor hereby becomes a Guarantor under the terms of the Credit
Agreement and in consideration of the value of the synergistic and other
benefits received by New Guarantor as a result of being or becoming affiliated
with the Borrower and the Guarantors, New Guarantor hereby agrees that effective
as of the date hereof it hereby is, and shall be deemed to be, and assumes the
obligations of, a “Loan Party” and a “Guarantor,” jointly and severally under
the Credit Agreement, a “Guarantor,” jointly and severally with the existing
Guarantors under the Guaranty, a “Debtor” jointly and severally under the
Security Agreement, a “Pledgor” jointly and severally under the Pledge Agreement
and a Loan Party or Guarantor, as the case may be, under each of the other Loan
Documents to which the Loan Parties or Guarantors are a party; and, New
Guarantor hereby agrees that from the date hereof and so long as any Loan or any
Commitment of any Lender shall remain outstanding and until the payment in full
of the Loans and the Notes, the expiration of all Letters of Credit, and the
performance of all other obligations of the Loan Parties under the Loan
Documents, New Guarantor shall perform, comply with, and
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
be subject to and bound by each of the terms and provisions of the Credit
Agreement, Guaranty, Security Agreement, Pledge Agreement and each of the other
Loan Documents jointly and severally with the existing parties thereto. Without
limiting the generality of the foregoing, New Guarantor hereby represents and
warrants that (i) each of the representations and warranties set forth in
Article VI of the Credit Agreement applicable to a Loan Party is true and
correct as to New Guarantor on and as of the date hereof, and (ii) New Guarantor
has heretofore received a true and correct copy of the Credit Agreement,
Guaranty, Security Agreement, Pledge Agreement and each of the other Loan
Documents (including any modifications thereof or supplements or waivers
thereto) in effect on the date hereof. The New Guarantor shall also deliver
supplements to the Schedules delivered under Article VI with such information as
is necessary to make the representations and warranties set forth therein true
and correct as to New Guarantor on and as of the date hereof; provided that the
delivery of such supplements will not be deemed to be a waiver of or consent to
any Material Adverse Change either described in such supplements or which occurs
because of the New Guarantor’s joinder to the Credit Agreement or becoming a
Subsidiary of the Borrower.
     New Guarantor hereby makes, affirms, and ratifies in favor of the Lenders
and the Agent the Credit Agreement, Guaranty, Security Agreement, Pledge
Agreement and each of the other Loan Documents given by the Guarantors to the
Agent and any of the Lenders.
     New Guarantor is simultaneously delivering to the Agent the documents,
together with this Guarantor Joinder and Assumption Agreement, required under
Sections 7.1(b), 8.16 and 9.9.
     In furtherance of the foregoing, New Guarantor shall execute and deliver or
cause to be executed and delivered at any time and from time to time such
further instruments and documents and do or cause to be done such further acts
as may be reasonably necessary in the reasonable opinion of the Agent to carry
out more effectively the provisions and purposes of this Guarantor Joinder and
the other Loan Documents.
     New Guarantor acknowledges and agrees that a telecopy transmission or
electronic transmission (i.e., “e-mail”) to the Agent or any Lender of signature
pages hereof purporting to be signed on behalf of New Guarantor shall constitute
effective and binding execution and delivery hereof by New Guarantor.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 2 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
     IN WITNESS WHEREOF, and intending to be legally bound hereby, the New
Guarantor has duly executed this Guarantor Joinder and delivered the same to the
Agent for the benefit of the Secured Parties, as of the date and year first
above written with the intention that this Guarantor Joinder constitute a sealed
instrument.

                                  ATTEST:                                      
           
 
                               
 
              By:           (SEAL)                          
Name:
                  Name:                                      
Title:
                  Title:                                      
 
                                Acknowledged and accepted:                    

                                  CALGON CARBON CORPORATION                    
 
                               
By:
                                                             
 
  Name:                            
 
  Title:  
 
                       
 
     
 
                       
 
                                Acknowledged and accepted:                    
 
                                FIRST COMMONWEALTH BANK, as Agent              
     
 
                               
By:
                                                             
 
  Name:                            
 
  Title:  
 
                       
 
     
 
                       

[SIGNATURE PAGE TO GUARANTOR JOINDER]
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
EXHIBIT C-1
FORM OF
REVOLVING CREDIT NOTE

$                       Pittsburgh, Pennsylvania                         ,      

     FOR VALUE RECEIVED, the undersigned, CALGON CARBON CORPORATION, a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of
                                         (the “Lender”), the lesser of (i) the
principal sum of                                          U.S. Dollars
(US$     ), or (ii) the aggregate unpaid principal balance of the Revolving
Credit Loans made by the Lender pursuant to the Credit Agreement, dated May 8,
2009, among the Borrower, the Guarantors now or hereafter party thereto, the
Lenders now or hereafter party thereto, and FIRST COMMONWEALTH BANK, a
Pennsylvania state bank (the “Agent”), as administrative and collateral agent
for the Lenders, (as amended, restated, supplemented or modified from time to
time, the “Credit Agreement”), which shall be payable by 12:00 p.m. on the
Expiration Date, together with interest on the unpaid principal balance hereof
from time to time outstanding from the date hereof at the rate or rates per
annum specified by the Borrower pursuant to, or as otherwise provided in, the
Credit Agreement.
     Interest on the unpaid principal balance hereof from time to time
outstanding from the date hereof will be payable at the times provided for in
the Credit Agreement. Upon the occurrence and during the continuation of an
Event of Default, the Borrower shall pay interest on the entire principal amount
of the then outstanding Revolving Credit Loans evidenced by this Revolving
Credit Note and all other obligations due and payable to the Lender pursuant to
the Credit Agreement and the other Loan Documents at a rate per annum as set
forth in Section 4.3 of the Credit Agreement. Such interest rate will accrue
before and after any judgment has been entered.
     Subject to the provisions of the Credit Agreement, payments of both
principal and interest shall be made without setoff, counterclaim, or other
deduction of any nature at the office of the Agent located at 654 Philadelphia
Street, Indiana, Pennsylvania 15701, Attention: Serviced Loans, FCP / Lower
Level, unless otherwise directed in writing by the holder hereof, in lawful
money of the United States of America in immediately available funds.
     This Note is one of the Revolving Credit Notes referred to in, and is
entitled to the benefits of, the Credit Agreement and the other Loan Documents,
including the representations, warranties, covenants, conditions, security
interests, and Liens contained or granted therein. The Credit Agreement among
other things contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events and also for prepayment, in certain
circumstances, on account of principal hereof prior to maturity upon the terms
and conditions therein specified.
     The Borrower waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note, the Credit Agreement and the other Loan
Documents.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
     This Note shall bind the Borrower and its successors and permitted assigns,
and the benefits hereof shall inure to the benefit of the Lender and its
successors and assigns. All references herein to the “Borrower” and the “Lender”
shall be deemed to apply to the Borrower and the Lender, respectively, and their
respective successors and assigns as permitted under the Credit Agreement.
     This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the internal laws
of the Commonwealth of Pennsylvania without giving effect to its conflicts of
law principles.
     All capitalized terms used herein shall, unless otherwise defined herein,
have the same meanings given to such terms in the Credit Agreement.
     The obligations, liabilities and indebtedness of the Borrower hereunder
shall be absolute and unconditional. The Borrower waives any and all suretyship
defenses available to it with respect to its obligations, liabilities and
indebtedness hereunder. (and by its acceptance, the Lender)
     THE BORROWER (AND THE LENDER BY ITS ACCEPTANCE HEREOF) HEREBY WAIVE TRIAL
BY JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT
OF OR RELATED TO THIS REVOLVING CREDIT NOTE, ANY OTHER LOAN DOCUMENT OR THE
COLLATERAL TO THE FULL EXTENT PERMITTED BY LAW.
[SIGNATURE PAGE FOLLOWS]
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 2 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
     IN WITNESS WHEREOF, and intending to be legally bound hereby, the
undersigned Borrower has executed this Revolving Credit Note by its duly
authorized officer with the intention that this Revolving Credit Note constitute
a sealed instrument.

                                  ATTEST:     CALGON CARBON CORPORATION        
 
                               
 
              By:           (SEAL)                          
Name:
              Name:                                          
Title:
              Title:                                          

[SIGNATURE PAGE TO REVOLVING CREDIT NOTE]
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
EXHIBIT C-2
FORM OF
SWING LOAN NOTE

$5,000,000   Pittsburgh, Pennsylvania     Date:                     ,      

     FOR VALUE RECEIVED, the undersigned, CALGON CARBON CORPORATION, a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of FIRST
COMMONWEALTH BANK, a Pennsylvania state bank (the “Lender”), the lesser of
(i) the principal sum of Five Million U.S. Dollars (US$5,000,000), or (ii) the
aggregate unpaid principal balance of all Swing Loans made by the Lender to the
Borrowers pursuant to Section 2.1(b) of the Credit Agreement, dated as of May 8,
2009, among the Borrower, the Guarantors now or hereafter party thereto, the
Lenders now or hereafter party thereto, and FIRST COMMONWEALTH BANK, a
Pennsylvania state bank (the “Agent”), as administrative and collateral agent
for the Lenders, (as amended, restated, supplemented or modified from time to
time, the “Credit Agreement”), payable on the demand of the Lender.
     Interest on the unpaid principal balance hereof from time to time
outstanding from the date hereof will be payable at the times provided for in
the Credit Agreement. Upon the occurrence and during the continuation of an
Event of Default, the Borrower shall pay interest on the entire principal amount
of the then outstanding Swing Loans evidenced by this Note and all other
obligations due and payable to the Lender pursuant to the Credit Agreement and
the other Loan Documents at a rate per annum as set forth in Section 4.3 of the
Credit Agreement. Such interest rate will accrue before and after any judgment
has been entered.
     Subject to the provisions of the Credit Agreement, payments of both
principal and interest shall be made without setoff, counterclaim or other
deduction of any nature at the office of the Agent located at 654 Philadelphia
Street, Indiana, Pennsylvania 15701, Attention: Serviced Loans, FCP / Lower
Level, unless otherwise directed in writing by the holder hereof, in lawful
money of the United States of America in immediately available funds.
     This Note is the Swing Loan Note referred to in, and is entitled to the
benefits of, the Credit Agreement and the other Loan Documents, including the
representations, warranties, covenants, conditions, security interests, and
Liens contained or granted therein. The Credit Agreement, among other things,
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events and also for prepayment, in certain circumstances, on
account of principal hereof prior to maturity upon the terms and conditions
therein specified. The Borrower waives presentment, demand, notice, protest and
all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note and the Credit Agreement.
     This Note shall bind the Borrower and its successors and permitted assigns,
and the benefits hereof shall inure to the benefit of the Lender and its
successors and assigns. All references herein to the “Borrower” and the “Lender”
shall be deemed to apply to the Borrower
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
and the Lender, respectively, and their respective successors and assigns as
permitted under the Credit Agreement.
     This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the internal laws
of the Commonwealth of Pennsylvania without giving effect to its conflicts of
law principles.
     All capitalized terms used herein shall, unless otherwise defined herein,
have the same meanings given to such terms in the Credit Agreement.
     The obligations, liabilities and indebtedness of the Borrower hereunder
shall be absolute and unconditional. The Borrower waives any and all suretyship
defenses available to it with respect to its obligations, liabilities and
indebtedness hereunder.
     THE BORROWER (AND THE LENDER BY ITS ACCEPTANCE HEREOF) HEREBY WAIVE TRIAL
BY JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT
OF OR RELATED TO THIS SWING LOAN NOTE, ANY OTHER LOAN DOCUMENT OR THE COLLATERAL
TO THE FULL EXTENT PERMITTED BY LAW.
[SIGNATURE PAGE FOLLOWS]
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 2 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
     IN WITNESS WHEREOF, and intending to be legally bound hereby, the
undersigned Borrower has executed this Swing Loan Note by its duly authorized
officer with the intention that this Swing Loan Note constitute a sealed
instrument.

                                  ATTEST:     CALGON CARBON CORPORATION        
 
                               
 
              By:           (SEAL)                          
Name:
              Name:                                      
Title:
              Title:                                      

[SIGNATURE PAGE TO SWING NOTE]
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
EXHIBIT C-3
FORM OF
TERM NOTE

$                       Pittsburgh, Pennsylvania                         ,      

     FOR VALUE RECEIVED, the undersigned, CALGON CARBON CORPORATION, a Delaware
corporation (the “Borrower”), hereby promises to pay to the order of
                                         (the “Lender”), the principal sum of
                                         U.S. Dollars (US$                    ),
which shall be payable at the times and in the amounts as set forth in
Section 3.3 of the Credit Agreement, dated May 8, 2009, among the Borrower, the
Guarantors now or hereafter party thereto, the Lenders now or hereafter party
thereto, and FIRST COMMONWEALTH BANK, a Pennsylvania state bank (the “Agent”),
as administrative and collateral agent for the Lenders, (as amended, restated,
supplemented or modified from time to time, the “Credit Agreement”).
     Interest on the unpaid principal balance hereof from time to time
outstanding from the date hereof will be payable at the times provided for in
the Credit Agreement.
     Upon the occurrence and during the continuation of an Event of Default, the
Borrower shall pay interest on the unpaid principal balance hereof at a rate per
annum as set forth in Section 4.3 of the Credit Agreement. Such interest rate
will accrue before and after any judgment has been entered.
     Subject to the provisions of the Credit Agreement, payments of both
principal and interest shall be made without setoff, counterclaim or other
deduction of any nature at the office of the Agent located at 654 Philadelphia
Street, Indiana, Pennsylvania 15701, Attention: Serviced Loans, FCP / Lower
Level, unless otherwise directed in writing by the holder hereof, in lawful
money of the United States of America in immediately available funds.
     This Note is one of the Term Notes referred to in, and is entitled to the
benefits of, the Credit Agreement and the other Loan Documents, including the
representations, warranties, covenants, conditions, security interests and Liens
contained or granted therein. The Credit Agreement among other things contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments, in certain circumstances, on account of
principal hereof prior to maturity upon the terms and conditions therein
specified. The Borrower waives presentment, demand, notice, protest and all
other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note, the Credit Agreement and the
other Loan Documents.
     This Note shall bind the Borrower and its successors and permitted assigns,
and the benefits hereof shall inure to the benefit of the Lender and its
successors and assigns. All references herein to “Borrower” and the “Lender”
shall be deemed to apply to the Borrower and the Lender, respectively, and their
respective successors and assigns as permitted under the Credit Agreement.
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
     This Note and any other documents delivered in connection herewith and the
rights and obligations of the parties hereto and thereto shall for all purposes
be governed by and construed and enforced in accordance with the internal laws
of the Commonwealth of Pennsylvania without giving effect to its conflicts of
law principles.
     All capitalized terms used herein shall, unless otherwise defined herein,
have the same meanings given to such terms in the Credit Agreement.
     The obligations, liabilities and indebtedness of the Borrower hereunder
shall be absolute and unconditional. The Borrower waives any and all suretyship
defenses available to it with respect to its obligations, liabilities and
indebtedness hereunder.
     THE BORROWER (AND THE LENDER BY ITS ACCEPTANCE HEREOF) HEREBY WAIVE TRIAL
BY JURY IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT
OF OR RELATED TO THIS TERM NOTE, ANY OTHER LOAN DOCUMENT OR THE COLLATERAL TO
THE FULL EXTENT PERMITTED BY LAW.
[SIGNATURE PAGE FOLLOWS]
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 2 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
     IN WITNESS WHEREOF, and intending to be legally bound hereby, the
undersigned Borrower has executed this Term Note by its duly authorized officer
with the intention that this Term Note constitute a sealed instrument.

                                  ATTEST:     CALGON CARBON CORPORATION        
 
                               
 
              By:           (SEAL)                          
Name:
              Name:                                        
Title:
              Title:                                        

[SIGNATURE PAGE TO TERM NOTE]
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
EXHIBIT D
FORM OF
BORROWING REQUEST

     
TO:
  First Commonwealth Bank, as Agent
437 Grant St.
Pittsburgh, PA 15219-6103
Telephone No.:
Telecopier No.:
Attention:
 
   
FROM:
  CALGON CARBON CORPORATION


   
RE:
  Credit Agreement (as it may be amended, restated, supplemented or modified the
“Credit Agreement”) dated May 8, 2009, by and among CALGON CARBON CORPORATION, a
Delaware corporation (the “Borrower”), the Guarantors now or hereafter party
thereto, the Lenders now or hereafter party thereto, and First Commonwealth
Bank, a Pennsylvania state bank, as administrative and collateral agent for the
Lenders (the “Agent”).

Capitalized terms not otherwise defined herein shall have the respective
meanings ascribed to them in the Credit Agreement.

A.   [Complete Section A for new Revolving Credit Loans or interest rate
renewals/conversions] Pursuant to Section [2.4(a)] [4.2] of the Credit
Agreement, the undersigned hereby irrevocably requests [check one line under
1(a) below and fill in blank space next to the line as appropriate]:

1.(a)                          A new Revolving Credit Loan OR      
                       Renewal of the Euro-Rate Option applicable to an
outstanding                      [specify type of Loan — Revolving Credit Loan
or Term Loan] originally made on                      __,                     
OR                              Conversion of the Base Rate Option applicable to
an outstanding                      [specify type of Loan — Revolving Credit
Loan or Term Loan] originally made on                      __,
                     to a Loan to which the Euro-Rate Option applies, OR      
                       Conversion of the Euro-Rate Option applicable to an
outstanding                                          [specify type of Loan —
Revolving Credit Loan or Term Loan] originally made on                      __,
                     to a Loan to which the Base Rate Option applies.          
SUCH NEW, RENEWED OR CONVERTED LOAN SHALL BEAR INTEREST:

[Check one line under 1(b) below and fill in blank spaces]:

  1.(b)(i)___   Under the Base Rate Option. Such Loan shall have a Borrowing
Date of                     ,                      (which date shall be (i) one
(1) Business Day subsequent to the Business Day of receipt by the Agent by 1:00
p.m.

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT

      Pittsburgh, Pennsylvania time of this Loan Request for making a new
Revolving Credit Loan to which the Base Rate Option applies, or (ii) the last
day of the preceding Euro-Rate Interest Period if a Loan to which the Euro-Rate
Option applies is being converted to a Loan to which the Base Rate Option
applies).

OR

  (ii)  ___   Under the Euro-Rate Option. Such Loan shall have a Borrowing Date
of                      (which date shall be (i) three (3) Business Days
subsequent to the Business Day of receipt by the Agent by 1:00 p.m. Pittsburgh,
Pennsylvania time of this Loan Request for making a new Revolving Credit Loan to
which the Euro-Rate Option applies, renewing a Loan to which the Euro-Rate
Option applies, or converting a Loan to which the Base Rate Option applies to a
Loan to which the Euro-Rate Option applies).

  2.   Such Loan is in the principal amount of U.S. $                      or
the principal amount to be renewed or converted is U.S. $                     
[not to be less than $2,000,000 and in increments of $1,000,000 for each
Borrowing Tranche to which the Euro-Rate Option applies and not less than the
lesser of $1,000,000 or the maximum amount available for each Borrowing Tranche
to which the Base Rate Option applies]     3.   [Complete blank below if the
Borrower is selecting the Euro-Rate Option]: Such Loan shall have an Interest
Period of                      Months [one, two, three, or six Months].

     B. [Complete Section B for new Swing Loans] Pursuant to Section 2.4(b) of
the Credit Agreement, the undersigned hereby makes the following irrevocable
Swing Loan Request:

         
1.
  Aggregate Principal Amount of Swing Loan (such amount shall not be less than
$500,000 and shall be an integral multiple of $100,000):   US$                  
        
 
       
2.
  Proposed Borrowing Date (which date shall be on or after the date on which
Swing Loan Lender receives this Loan Request not later than 1:00 p.m.,
Pittsburgh, Pennsylvania time):                                      

C. As of the date hereof and the date of making of the above-requested Loan (and
after giving effect thereto): the representations and warranties of the Loan
Parties contained in Article VI of the Credit Agreement and in the other Loan
Documents are true and correct with the same effect as though such
representations and warranties had been made on and as of the date hereof
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 2 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
(except representations and warranties which expressly relate solely to an
earlier date or time, which representations and warranties are true and correct
on and as of the specific dates or times referred to therein) and the Loan
Parties have performed and complied with all covenants and conditions in the
Credit Agreement and the other Loan Documents; no Event of Default or Default
has occurred and is continuing or shall exist; the making of the Loans or
issuance of such Letter of Credit shall not contravene any Law applicable to any
Loan Party or Subsidiary of any Loan Party or any of the Lenders; no Material
Adverse Change shall have occurred; and the making of any Revolving Credit Loan
or Swing Line Loan shall not cause the aggregate Revolving Credit Loans plus
Swing Loans, plus the Letters of Credit Outstanding to exceed the Revolving
Credit Commitments.
[SIGNATURE PAGE FOLLOWS]
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 3 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
The undersigned certifies to the Agent as to the accuracy of the foregoing.

                  CALGON CARBON CORPORATION
 
           
 
  By:       (SEAL)
 
           
 
  Name:    
 
  Title:    

[SIGNATURE PAGE TO BORROWING REQUEST]
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
EXHIBIT E
FORM OF
QUARTERLY COMPLIANCE CERTIFICATE
                    , 20__
First Commonwealth Bank
437 Grant St.
Suite 1600
Pittsburgh, PA 15219-6103
Ladies and Gentlemen:
     I refer to the Credit Agreement dated May 8, 2009, entered into by and
among CALGON CARBON CORPORATION, a Delaware corporation (the “Borrower”), the
Guarantors now or hereafter party thereto, the Lenders now or hereafter party
thereto, and First Commonwealth Bank, a Pennsylvania state bank, as
administrative and collateral agent for the Lenders (the “Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement are used herein
with the same meanings.
     I,                     , [Chief Executive Officer/President/Authorized
Financial Officer] of the Borrower, in my capacity as such                     ,
do hereby certify on behalf of the Borrower as of the [quarter/year ended
                    , 20__] (the “Report Date”), as follows:

(1)   Capital Expenditures; (Section 9.16). The Loan Parties and their
Subsidiaries have not made any Capital Expenditures, other than the Capital
Expenditures listed in Items (1)(A) and (B) below, and those permitted under
Section 9.6(b) of the Credit Agreement,

  (A)   From January 1, 2009 through the Report Date, the Loan Parties and their
Subsidiaries have made Capital Expenditures for: (i) the purpose of completing
the Capital Plan in the aggregate amount of (a) $                     for items
described on Schedule 9.16, and (b) $                     for items not
described on Schedule 9.16; and (ii) Unanticipated Remediation in the aggregate
amount of $                    . Such Capital Expenditures from January 1, 2009
through the Term Loan Maturity Date:       (1) for the Capital Plan and any
Unanticipated Remediation (the sum of (i)(a), (i)(b) and (ii) above) were in an
aggregate amount not in excess of $194,100,000. [Y] [N]; and       (2) set forth
in (i)(b) above are less than or equal to $20,000,000. [Y] [N]

  (B)   [Complete Item (1)(B) only if Compliance Certificate is submitted after
December 31, 2011.]

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.





--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT



    The Loan Parties and their Subsidiaries have made Capital Expenditures after
December 31, 2011, in the aggregate amount of $                    . Such
expenditures were in an aggregate amount not in excess of $25,000,000 in this
fiscal year. [Y][N]

(2)   Minimum Interest Coverage Ratio (Section 9.17). The ratio of (A) EBITDA to
(B) Interest Expense of the Loan Parties was____ to 1.0 for the four fiscal
quarters ending as of the Report Date, such ratio is not less than the required
ratio of 2.50 to 1.0. [Y] [N]

                          Four Quarter             Ending (A)   The numerator of
the Interest Coverage Ratio, EBITDA, for the Loan Parties four quarters ending
as of the Report Date, determined on a Consolidated Basis in accordance with
GAAP, is computed as follows:    
 
           
 
  (i)   Net Income   $                    
 
           
 
  (ii)   Interest Expense   $                    
 
           
 
  (iii)   income tax expense, net of tax refunds   $                    
 
           
 
  (iv)   amounts attributable to depreciation and amortization expense  
$                    
 
           
 
  (v)   extraordinary non-cash charges   $                    
 
           
 
  (vi)   other non-cash charges for such period (but excluding any non-cash
charge in an amount less than $1,000,000 or any non-cash charge in respect of
any item that was included in Net Income in a prior period and any non-cash
charge that relates to the write-down or write-off of inventory)  
$                    
 
           
 
  (vii)   Item (i) plus without duplication and to the extent deducted in
determining Net Income for such period, the sum of Items (ii) through (vi)  
$                    
 
           
 
  (viii)   any cash payments made during such period in respect of non-cash
charges described in Item (vi) taken in a prior period   $                    
 
           
 
  (ix)   any extraordinary gains and any non-cash items of income  
$                    

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 2 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT

                          Four Quarter             Ending
 
           
 
  (x)   Sum of Items (viii) and (ix)   $                    
 
           
 
  (xi)   Item (vii) less Item (x) equals EBITDA   $                    
 
           
 
  (B)   The denominator of the Interest Coverage Ratio, Interest Expense is
$                    .    

(3)   Maximum Leverage Ratio (Section 9.18). The ratio of (A) Senior Debt to
(B) EBITDA is ______ to 1.0 for the four quarters ending as of the Report Date.
Such ratio does not exceed the permitted ratio of ____ to 1.0 for the relevant
period. [Y] [N][Insert applicable maximum from Table I below.]

          Period          
On the Closing Date
    2.75 to 1.0  
 
       
From the day immediately following the Closing Date through March 30, 2012
    2.75 to 1.0  
 
       
From March 31, 2012 and thereafter
    2.50 to 1.0  

              (A)   Senior Debt equals:    
 
           
 
  (i)   principal balance of the Loans under the Credit Agreement and other
Indebtedness for borrowed money, including Capitalized Lease Obligations,
reimbursement obligations under letters of credit, and contingent obligations
and Guarantees   $                    
 
           
 
  (ii)   to the extend included in Item (i), the principal balance of all
Subordinated Debt    
 
           
 
  (iii)   Item (i) less Item (ii) equals the numerator of the Leverage Ratio  
$                    
 
            (B)   The denominator of the Leverage Ratio, EBITDA,
(as set forth in Item 2(A)(xi) above) is:   $                    

(4)   Minimum Net Worth (Section 9.19) — The Net Worth is $                    .
Such amount is not less than the required Minimum Net Worth of
$                     as calculated below. [Y] [N]

[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 3 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT

    Net Worth equals:        

                 
 
  (a)    $230,000,000   $ 230,000,000  
 
               
 
  (b)   50% of aggregate amount of Net Income calculated for each fiscal quarter
in which Net Income was earned (as opposed to a net loss), commencing with the
fiscal quarter ending March 31, 2009 (through the Report Date)  
$                    
 
               
 
  (c)   100% of the net proceeds from all sales by the Borrower of Equity
Interests in the Borrower   $                    
 
               
 
  (d)   Sum of Items (a) through (c) equals Net Worth   $                    

(5)   The Loan Parties and their Subsidiaries are in compliance with, and since
the most recent prior Report Date have at all times complied with, the
provisions of the Credit Agreement and the representations and warranties
contained in Article VI of the Credit Agreement and in the other Loan Documents
are true and correct on and as of the date of this certificate with the same
effect as though such representations and warranties had been made on the date
hereof (except representations and warranties which expressly relate solely to
an earlier date or time, which representations and warranties were true and
correct on and as of the specific dates or times referred to therein).   (6)  
No event has occurred and is continuing which constitutes an Event of Default or
Default.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE] •
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

- 4 -



--------------------------------------------------------------------------------



 



CONFIDENTIAL TREATMENT
     IN WITNESS WHEREOF, the undersigned has executed this Certificate this
                     day of                     , 20__.

                  CALGON CARBON CORPORATION    
 
           
 
  By:       (SEAL)
 
           
 
  Name:    
 
  Title:    

SIGNATURE PAGE TO QUARTERLY COMPLIANCE CERTIFICATE
[***] = Confidential treatment requested for redacted portion; redacted portion
has been filed separately with the Securities and Exchange Commission.

